Exhibit 10.2

 

 

CREDIT AGREEMENT

 

dated as of

 

July 10, 2015

 

by and among

 

EXTERRAN HOLDINGS, INC.,
(TO BE RENAMED “ARCHROCK, INC.”)
as Parent,

 

ARCHROCK SERVICES, L.P.,
as Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Syndication Agent,

 

BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
and
ROYAL BANK OF CANADA,
as Co-Documentation Agents

 

and

 

WELLS FARGO SECURITIES, LLC,
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Joint Bookrunners

 

WELLS FARGO SECURITIES, LLC
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
and
ROYAL BANK OF CANADA,
as Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

1

 

 

 

Section 1.01

Certain Defined Terms

1

Section 1.02

Types of Loans and Borrowings

27

Section 1.03

Terms Generally; Rules of Construction

27

Section 1.04

Accounting Terms and Determinations; GAAP

28

 

 

 

ARTICLE II

THE CREDITS

29

 

 

 

Section 2.01

Commitments

29

Section 2.02

Revolving Loans and Borrowings

29

Section 2.03

Requests for Revolving Borrowings

30

Section 2.04

Interest Elections

30

Section 2.05

Funding of Borrowings

32

Section 2.06

Termination, Reduction and Increase of Aggregate Commitments

32

Section 2.07

Letters of Credit

35

Section 2.08

Swingline Loans

40

 

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

41

 

 

 

Section 3.01

Repayment of Revolving Loans

41

Section 3.02

Interest

41

Section 3.03

Alternate Rate of Interest

42

Section 3.04

Prepayments

43

Section 3.05

Fees

44

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

45

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

45

Section 4.02

Presumption of Payment by the Borrower

46

Section 4.03

Certain Deductions by the Administrative Agent; Defaulting Lenders

46

 

 

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

48

 

 

 

Section 5.01

Increased Costs

48

Section 5.02

Break Funding Payments

49

Section 5.03

Taxes

50

Section 5.04

Mitigation Obligations; Replacement of Lenders

53

Section 5.05

Illegality

54

 

 

 

ARTICLE VI

CONDITIONS PRECEDENT

54

 

 

 

Section 6.01

Conditions Precedent to the Effective Date

54

Section 6.02

Conditions Precedent to the Initial Availability Date

56

Section 6.03

Each Credit Event

58

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

59

 

 

 

Section 7.01

Legal Existence

59

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

Section 7.02

Financial Condition

59

Section 7.03

Litigation

59

Section 7.04

No Breach

59

Section 7.05

Authority

60

Section 7.06

Approvals

60

Section 7.07

Use of Loans and Letters of Credit

60

Section 7.08

ERISA

60

Section 7.09

Taxes

61

Section 7.10

Title, Etc.

61

Section 7.11

No Material Misstatements

61

Section 7.12

Investment Company Act

62

Section 7.13

Subsidiaries

62

Section 7.14

Location of Offices

62

Section 7.15

Defaults

62

Section 7.16

Environmental Matters

62

Section 7.17

Compliance with Laws

63

Section 7.18

Insurance

63

Section 7.19

Hedging Agreements

63

Section 7.20

Restriction on Liens

63

Section 7.21

Anti-Terrorism Law; Sanctions

63

Section 7.22

Security Instruments

64

Section 7.23

Flood Insurance and Mortgage Related Matters

65

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

65

 

 

 

Section 8.01

Reporting Requirements

65

Section 8.02

Maintenance, Etc.

67

Section 8.03

Environmental Matters

68

Section 8.04

Further Assurances

68

Section 8.05

Performance of Obligations under Loan Documents

69

Section 8.06

Collateral and Guarantees

69

Section 8.07

Post-Closing Matters

72

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

73

 

 

 

Section 9.01

Indebtedness

73

Section 9.02

Liens

75

Section 9.03

Investments

76

Section 9.04

Restricted Payments

77

Section 9.05

Nature of Business; Activities of Parent

77

Section 9.06

Mergers, Etc.

78

Section 9.07

Proceeds of Loans; Letters of Credit

78

Section 9.08

Sale or Discount of Receivables

79

Section 9.09

Fiscal Year Change

79

Section 9.10

Financial Covenants

79

Section 9.11

Disposition of Properties

79

Section 9.12

Environmental Matters

81

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

Section 9.13

Transactions with Affiliates

81

Section 9.14

Subsidiaries; Unrestricted Subsidiaries

81

Section 9.15

Restrictive Agreements

83

Section 9.16

Prepayments

84

Section 9.17

The General Partner

84

 

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

84

 

 

 

Section 10.01

Events of Default

84

Section 10.02

Remedies

86

 

 

 

ARTICLE XI

THE AGENTS

87

 

 

 

Section 11.01

Appointment; Powers

87

Section 11.02

Duties and Obligations of Administrative Agent

87

Section 11.03

Action by Administrative Agent

88

Section 11.04

Reliance by Administrative Agent

88

Section 11.05

Subagents

89

Section 11.06

Resignation or Removal of Administrative Agent

89

Section 11.07

Agents as Lenders

90

Section 11.08

No Reliance

90

Section 11.09

Administrative Agent May File Proofs of Claim

90

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

91

Section 11.11

The Joint Lead Arrangers, the Joint Bookrunners, the Syndication Agent and the
Co-Documentation Agents

91

 

 

 

ARTICLE XII

MISCELLANEOUS

91

 

 

 

Section 12.01

Notices

91

Section 12.02

Waivers; Amendments

92

Section 12.03

Expenses, Indemnity; Damage Waiver

93

Section 12.04

Successors and Assigns

95

Section 12.05

Survival; Revival; Reinstatement

98

Section 12.06

Counterparts; Integration; Effectiveness

99

Section 12.07

Severability

99

Section 12.08

Right of Setoff

99

Section 12.09

Governing Law; Jurisdiction; Consent to Service of Process

99

Section 12.10

Headings

100

Section 12.11

Confidentiality

100

Section 12.12

Interest Rate Limitation

101

Section 12.13

Exculpation Provisions

102

Section 12.14

Collateral Matters; Hedging Agreements; Treasury Management Agreements

102

Section 12.15

No Third Party Beneficiaries

103

Section 12.16

USA PATRIOT Act Notice

103

Section 12.17

No Fiduciary Duty

103

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

EXHIBITS AND SCHEDULES

 

Annex I

Aggregate Commitments

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Assumption

Exhibit F

Security Instruments

Exhibit G

[Reserved]

Exhibit H-1

Form of Commitment Increase Certificate

Exhibit H-2

Form of Additional Lender Certificate

Exhibit I-1

Form of U.S. Tax Certificate (Foreign Lenders; not partnerships)

Exhibit I-2

Form of U.S. Tax Certificate (Foreign participants; not partnerships)

Exhibit I-3

Form of U.S. Tax Certificate (Foreign participants; partnerships)

Exhibit I-4

Form of U.S. Tax Certificate (Foreign Lenders; partnerships)

 

 

Schedule 1.01(a)

Separation Documents

Schedule 1.01(b)

Unrestricted Subsidiaries

Schedule 1.02

Existing Letters of Credit

Schedule 7.03

Litigation

Schedule 7.09

Taxes

Schedule 7.10

Titles, Etc.

Schedule 7.13

Subsidiaries

Schedule 7.16

Environmental Matters

Schedule 7.19

Hedging Agreements

Schedule 7.20

Restriction on Liens

Schedule 7.22

Jurisdictions for Security Instrument Filings

Schedule 7.23

Flood Properties

Schedule 8.06

Excluded Collateral

Schedule 9.01

Indebtedness

Schedule 9.02

Liens

Schedule 9.03

Investments, Loans and Advances

Schedule 9.11(f)

Permitted Dispositions of Property

Schedule 9.13

Transactions with Affiliates

 

iv

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT dated as of July 10, 2015 is by and among EXTERRAN
HOLDINGS, INC., a Delaware corporation to be renamed “Archrock, Inc.” on or
prior to the Initial Availability Date (“Parent”), ARCHROCK SERVICES, L.P., a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent.

 

R E C I T A L S

 

A.                                    The Borrower has requested that the
Lenders provide certain loans to and extensions of credit on behalf of the
Borrower.

 

B.                                    Subject to the occurrence of the Initial
Availability Date and such other terms and conditions set forth in this
Agreement, the Lenders have agreed to make such loans and extensions of credit.

 

C.                                    In consideration of the mutual covenants
and agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:

 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01                                         Certain Defined Terms.  As
used in this Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base Rate.

 

“ABS Facility” means any asset-backed securitization facility of an ABS
Subsidiary to the extent such Subsidiary is permitted to enter into such
facility pursuant to Section 9.01(m).

 

“ABS Subsidiary” means any Subsidiary involved in or created in connection with
any ABS Facility, including any Subsidiary that is obligated on any Indebtedness
in respect of any ABS Facility.

 

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(G).

 

“Adjusted LIBO Rate” means with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the product of (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent hereunder and under the other Loan Documents,
and its successors in such capacity as provided in Section 11.06.

 

“Administrative Agent Fee Letter” means that certain letter agreement among the
Borrower, the Administrative Agent and Wells Fargo Securities, LLC dated
June 12, 2015, and any other letter agreement among the Borrower and the
Administrative Agent entered into from time to time, in each case, concerning,
among other things, certain fees to be paid by the Borrower to the
Administrative Agent in connection with this Agreement and as may be amended or
replaced from time to time.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a
standard form supplied from time to time by the Administrative Agent.

 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Co-Documentation Agents, and “Agent” means any of the Administrative
Agent, the Syndication Agent or any Co-Documentation Agent, as the context
requires.

 

“Aggregate Commitments” at any time shall equal the sum of the Commitments at
such time.  As of the Effective Date, the amount of the Aggregate Commitments is
$300,000,000.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of its Subsidiaries from time
to time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977.

 

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 7.21(a).

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the lending office of such Lender designated for such Type of Loan on the
signature pages hereof or such other offices of such Lender as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office from which its Loans of such Type are to be made and maintained.

 

“Applicable Margin” means, for any day, with respect to any LIBOR Loan or ABR
Loan, or with respect to Commitment Fees, the applicable rate per annum set
forth in the table below under the caption “LIBOR Loans”, “ABR Loans” or
“Commitment Fees”, as the case may be, determined by reference to the Total
Leverage Ratio as of the most recent date of determination:

 

Level

 

Total Leverage Ratio

 

LIBOR Loans
(bps)

 

ABR Loans
(bps)

 

Commitment
Fees (bps)

 

I

 

Less than or equal to 1.5 to 1.0

 

175.0

 

75.0

 

25.0

 

II

 

Less than or equal to 2.5 to 1.0 but greater than 1.5 to 1.0

 

200.0

 

100.0

 

27.5

 

III

 

Less than or equal to 3.5 to 1.0 but greater than 2.5 to 1.0

 

225.0

 

125.0

 

37.5

 

IV

 

Less than or equal to 4.0 to 1.0 but greater than 3.5 to 1.0

 

250.0

 

150.0

 

50.0

 

V

 

Greater than 4.0 to 1.0

 

275.0

 

175.0

 

50.0

 

 

2

--------------------------------------------------------------------------------


 

For purposes of determining the Applicable Margin for the period commencing on
the Initial Availability Date and ending upon the date of the first delivery
after the Initial Availability Date of financial statements and compliance
calculations pursuant to Sections 8.01(a) and 8.01(b), the Total Leverage Ratio
will be deemed to be that which corresponds to Level I.  Each change in the
Applicable Margin resulting from a change in the Total Leverage Ratio (which
shall be calculated quarterly) shall take effect as of the fifth Business Day
following the receipt of the Compliance Certificate delivered pursuant to
Section 8.01(b); provided that the Total Leverage Ratio shall be deemed to be
Level V if the Borrower fails to deliver the annual or quarterly consolidated
financial statements required to be delivered by it pursuant to Sections
8.01(a) and 8.01(b), respectively, during the period from the expiration of the
time for delivery thereof until such consolidated financial statements are
delivered.  In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 8.01(a) or (b) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then Parent and the Borrower shall promptly (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) determine the Applicable Margin for such Applicable Period based
upon the corrected Compliance Certificate, and (iii) pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 4.01.  The
preceding sentence is in addition to rights of the Administrative Agent and
Lenders with respect to Sections 3.02(e), 10.01 and 10.02 and other of their
respective rights under this Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time.  If all of the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the percentage of the
aggregate Revolving Credit Exposure represented by each Lender’s Revolving
Credit Exposure at such time.

 

“Asset Swap” means any substantially contemporaneous (and in any event occurring
within 180 days of each other) purchase and sale or exchange of any assets or
properties used or useful in the lines of business permitted under Section 9.05
between the Borrower or any Restricted Subsidiaries and another Person, so long
as the consideration received by the Borrower or any Restricted Subsidiary is
substantially the same as or greater than the fair market value of the assets or
properties Disposed of by the Borrower or such Restricted Subsidiary, as
reasonably determined by the Borrower.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

 

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.  As used in this
definition, the phrase “net rental payments” under any lease for any such period
shall mean the sum of rental and other payments required to be paid with respect
to such period by the lessee thereunder, excluding any amounts required to be
paid by such lessee on account of maintenance and repairs, insurance, taxes,
assessments, water rates or similar charges. In the case of any lease that is
terminable by the lessee upon payment of penalty, such net rental payment

 

3

--------------------------------------------------------------------------------


 

shall also include the amount of such penalty, but no rent shall be considered
as required to be paid under such lease subsequent to the first date upon which
it may be so terminated.

 

“Availability Period” means the period from and including the Initial
Availability Date to but excluding the Termination Date.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1% per annum; provided that, for purposes of this definition, the
LIBO Rate on any day shall be based on the rate per annum as set forth by
Bloomberg Information Service or any successor thereto on the applicable
page displaying interest rates for dollar deposits in the London interbank
market at approximately 11:00 a.m., London time, on such day for deposits in
dollars with a maturity of one month.  Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means either a Revolving Borrowing or a Swingline Borrowing.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Building” has the meaning assigned to such term in the applicable Flood
Insurance Law.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease” means a lease of (or other arrangement conveying the right to
use) real and/or personal Property, or a combination thereof, with respect to
which the lessee is required concurrently to recognize the acquisition of an
asset and the incurrence of a Indebtedness in accordance with GAAP.

 

“Capital Lease Obligations” means, as to any Person, all obligations of such
Person as lessee under any Capital Lease, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)                                 securities issued or directly and fully
guaranteed or insured by the government of the United States or any other
country whose sovereign debt has a rating of at least A3 from Moody’s and

 

4

--------------------------------------------------------------------------------


 

at least A- from S&P or any agency or instrumentality thereof having maturities
of not more than twelve (12) months from the date of acquisition;

 

(b)                                 certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank organized under the laws of any
country that is a member of the Organization for Economic Cooperation and
Development having capital and surplus in excess of $500,000,000 (or the
equivalent thereof in any other currency or currency unit) and has a short term
deposit rating of no lower than A2 or P2, as such rating is set forth from time
to time by S&P or Moody’s, respectively;

 

(c)                                  repurchase obligations with a term of not
more than thirty (30) days for underlying securities of the types described in
clauses (a) and (b) above entered into with any financial institution meeting
the qualifications specified in clause (b) above;

 

(d)                                 commercial paper rated at least P2 or A2
from Moody’s or S&P, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of investments, and in each case maturing within one year after the date of
acquisition; and

 

(e)                                  money market mutual funds substantially all
of the assets of which are of the type described in the foregoing
clauses (a) through (d).

 

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

“Change in Control” means the occurrence of one or more of the following events:
(a) Parent ceases to own, directly or indirectly, 100% of the Equity Interests
in (i) the Borrower or (ii) the General Partner; (b) the approval by the holders
of Equity Interests in the Borrower of any plan or proposal for the liquidation
or dissolution of the Borrower (whether or not otherwise in compliance with the
provisions of this Agreement) or (c) any Person or “group” (within the meaning
of Section 13(d) of the Exchange Act as in effect on the date hereof) shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act
as in effect on the date hereof), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent; provided that the consummation of the Separation
Transaction and any related transaction contemplated by the Separation
Documents, in each case occurring substantially contemporaneously with the
Initial Availability Date, shall be deemed not to be a Change in Control.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute (except as otherwise provided herein).

 

“Co-Documentation Agents” means, collectively, Bank of America, N.A., JPMorgan
Chase Bank, N.A. and Royal Bank of Canada.

 

“Collateral” means all Property of the Group Members that is subject to a Lien
in favor of the Administrative Agent, for the benefit of the Secured Parties,
under one or more of the Security Instruments.

 

“Commitment” means, with respect to each Lender, the amount set forth opposite
such Lender’s name on Annex I hereto, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable, as the same may be (a) reduced or
terminated from time to time in connection with a reduction or termination of
the Aggregate Commitments pursuant to Section 2.06(b), (b) increased from time
to time pursuant to Section 2.06(c) or (c) reduced or increased from time to
time pursuant to any assignment permitted by Section 12.04.

 

“Commitment Fee” has the meaning assigned to such term in Section 3.05(a).

 

“Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

 

“Compliance Certificate” has the meaning assigned to such term in
Section 8.01(b).

 

“Confidential Information” has the meaning assigned to such term in
Section 12.11.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means for any period, the aggregate of the net income
(or loss) of Parent and its Consolidated Restricted Subsidiaries after
allowances for taxes for such period, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following (without duplication): 
(a) the net income (or loss) of any Person in which Parent or any of its
Consolidated Restricted Subsidiaries has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of Parent and its Consolidated Restricted Subsidiaries in accordance with GAAP),
except to the extent of the amount of cash dividends or distributions actually
paid during such period by such other Person to Parent or to a Consolidated
Restricted Subsidiary of Parent, as the case may be; (b) an amount equal to the
portion of the net income (but not loss) of any Consolidated Restricted
Subsidiary of Parent that is not at the time permitted (whether by operation of
the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Restricted Subsidiary or otherwise)
to be distributed, paid, repaid, loaned or otherwise transferred to Parent or
any of Parent’s other Consolidated Restricted Subsidiaries; provided that upon
the removal of such restriction, the aggregate net income of such Consolidated
Restricted Subsidiary previously excluded within the immediately preceding four
(4) fiscal quarters shall be added to the net income of Parent and its
Consolidated Restricted Subsidiaries for the same quarters; (c) any
extraordinary gains or losses; (d) gains or losses attributable to Property
sales not in the ordinary course of business; (e) the cumulative effect of a
change in accounting principles and any gains or losses attributable to writeups
or write downs of assets; (f) gains, losses or other charges as a result of the
early retirement of Indebtedness, including obligations under Hedging
Agreements; (g) non-cash gains or losses as a result of foreign currency
adjustments and (h) costs related to the issuance of

 

6

--------------------------------------------------------------------------------


 

long-term Indebtedness to the extent such costs are paid from the proceeds of
such Indebtedness or are paid substantially concurrently with the issuance of
such Indebtedness.

 

“Consolidated Restricted Subsidiary” means any Restricted Subsidiary that is a
Consolidated Subsidiary of Parent.

 

“Consolidated Subsidiary” of a Person means each Subsidiary of such Person, the
financial statements of which are (or should be) consolidated with the financial
statements of such Person in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse
Indebtedness of an Unrestricted Subsidiary, exclusions from the exculpation
provisions with respect to such Non-Recourse Indebtedness for the voluntary
bankruptcy of such Unrestricted Subsidiary, fraud, misapplication of cash,
environmental claims, waste, willful destruction and other circumstances
customarily excluded by lenders from exculpation provisions or included in
separate indemnification agreements in non-recourse financings.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that has (a) failed to fund
any portion of its Loans or participations in Letters of Credit or Swingline
Loans within two (2) Business Days of the date required to be funded by it
hereunder, unless, in the case of a failure by such Lender to fund any portion
of its Loans, such Lender notifies the Administrative Agent in writing prior to
the date on which such funding is required to be made by it hereunder that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) notified any Loan Party, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Borrower or the Administrative Agent, to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Borrower or the Administrative Agent in form and substance
satisfactory to the Borrower or the Administrative Agent, as the case may be),
(d) otherwise failed to pay over to the Administrative Agent, any Issuing Bank
or any Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, administrator, trustee, custodian or similar
Person appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, administrator,
trustee, custodian or similar Person appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not become a

 

7

--------------------------------------------------------------------------------


 

Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or the exercise of
control over such Lender or its parent company, by a Governmental Authority, as
long as such ownership interest or exercise of control does not result in or
provide such Lender or its parent company with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender or its parent company (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any such
Agreements made by such Lender or its parent company.

 

“Disclosing Parties” has the meaning assigned to such term in Section 12.11.

 

“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any Property.  “Disposition” has a meaning
correlative thereto.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one hundred eighty (180)
days after the Maturity Date.

 

“Disqualified Institution” means, on any date, any Person that is a bona fide
direct competitor of Parent, the Borrower or any of its Subsidiaries whose
active and primary business is in the same or a substantially similar industry
which offers a substantially similar product or services as Parent or the
Borrower or its Subsidiaries, provided that any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any Person
Controlling, Controlled by or under common Control with such Disqualified
Institution or its Controlling owner and for which no personnel involved with
the competitive activities of such competitor or Controlling owner (i) makes any
investment decisions for such debt fund or (ii) has access to any confidential
information (other than publicly available information) relating to Parent, the
Borrower and its Subsidiaries shall be deemed not to be a Disqualified
Institution.

 

“Dissolved Subsidiary” has the meaning assigned to such term in
Section 8.06(c)(ii).

 

“dollars”, “Dollars”, “US Dollars” or “$” refers to lawful money of the United
States of America.

 

“Domestic Subsidiary” means each Restricted Subsidiary that is not a Foreign
Subsidiary.

 

“EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following consolidated expenses or charges to the extent
deducted from Consolidated Net Income for such period: (a) total interest
expense (as reflected on the consolidated income statement for such period),
(b) taxes, (c) depreciation, (d) amortization, (e) fees and expenses incurred or
paid in connection with the consummation of acquisitions, (f) fees and expenses
incurred in connection with the Separation Transaction to the extent such fees
and expenses are incurred on or prior to the last day of the first full Fiscal
Quarter commencing on or after the Initial Availability Date, (g) cash from
distributions actually received by Parent or any Consolidated Restricted
Subsidiary during such period from Unrestricted Subsidiaries; provided that the
amount of such cash distributions included pursuant to this clause (g) (other
than cash distributions (i) from EXLP or (ii) from any other Unrestricted
Subsidiary that is a publicly traded master limited partnership whose common
Equity Interests are traded on a nationally recognized exchange and whose sole
and Controlling general partner is a Wholly-Owned Domestic

 

8

--------------------------------------------------------------------------------


 

Subsidiary of Parent (each, an “MLP Subsidiary”)) shall not exceed 25% of the
total EBITDA during such period (as calculated prior to including any such cash
distributions from Unrestricted Subsidiaries other than EXLP and any MLP
Subsidiaries) and (h) other non-cash charges, provided that any cash actually
paid in any future period with respect to such non-cash charges shall be
deducted from EBITDA for such future period when paid; provided further that if
at any time during such period Parent or any Consolidated Restricted Subsidiary
shall have made any individual acquisition or Disposition with a sale price in
excess of $25,000,000, EBITDA for such period shall be calculated giving pro
forma effect thereto as if such acquisition or Disposition had occurred on the
first day of such period (such pro forma effect to include projected synergies)
as determined by the Borrower in a manner reasonably acceptable to the
Administrative Agent.  For the avoidance of doubt, the Separation Transaction
shall constitute a Disposition with a sale price in excess of $25,000,000 for
purposes hereof.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Environmental Laws” means all Governmental Requirements pertaining to
protection, conservation, preservation or reclamation of the environment; to the
use, handling or Release of Hazardous Materials; to occupational safety and
health requirements; or to the protection  of natural resources, as in effect in
any and all jurisdictions in which the Borrower or any Subsidiary is or has
conducted business or is or has generated, sent or Released any Hazardous
Material, or where any Property of the Borrower or any Subsidiary is or was
located, including without limitation, the Oil Pollution Act of 1990 and the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980,
including, without limitation, all state, national and international corollary
laws, as each are amended from time to time.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) failure to satisfy the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by any Loan Party or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(f) the incurrence by any Loan Party or any ERISA Affiliate of any liability
with respect to the withdrawal from any Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA; (g) the receipt by any Loan Party or any ERISA
Affiliate of any notice imposing Withdrawal Liability or receipt by any Loan
Party or any ERISA Affiliate of any notice that a Multiemployer Plan is

 

9

--------------------------------------------------------------------------------


 

insolvent or in endangered or critical status within the meaning of Title IV of
ERISA; or (h) with regard to any Foreign Plan, (x) the failure to make or, if
applicable, accrue in accordance with normal accounting practices, any employer
or employee contributions required by applicable law or the terms of such
Foreign Plan, (y) the failure to register or loss of good standing with the
applicable regulatory authorities of any such Foreign Plan required to be
registered, or (z) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means  (a) Liens for Taxes, assessments, public or statutory
obligations or other governmental charges or levies which (i) are not delinquent
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP or (ii) could not
reasonably be expected to have a Material Adverse Effect individually or in the
aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (b) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which (i) are not yet due or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP or (ii) could not reasonably be expected to
have a Material Adverse Effect individually or in the aggregate for all Excepted
Liens contained in clauses (a), (b), (c), (d) and (e) of this definition;
(c) landlords’, operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, workmen’s, materialmen’s, construction or other like Liens arising
by operation of law or otherwise in the ordinary course of business, each of
which (i) is in respect of obligations that have not been overdue more than
90 days or (ii) is being contested in good faith by appropriate proceedings and
for which adequate reserves have been maintained in accordance with GAAP or
(iii) could not reasonably be expected to have a Material Adverse Effect
individually or in the aggregate for all Excepted Liens contained in
clauses (a), (b), (c), (d) and (e) of this definition; (d) any Liens reserved in
leases for rent or royalties and for compliance with the terms of the leases in
the case of leasehold estates, if such Lien (i) does not materially impair the
use of the Property covered by such Lien for the purposes for which such
Property is held by Parent or any Subsidiary, (ii) is being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP or (iii) such Lien could not reasonably be
expected to have a Material Adverse Effect individually or in the aggregate for
all Excepted Liens contained in clauses (a), (b), (c), (d) and (e) of this
definition; (e) encumbrances (other than to secure the payment of borrowed money
or the deferred purchase price of Property or services), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any rights of way or other Property of Parent or any Subsidiary
for the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal, minerals, timber, metals,
steam or other natural resources or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property which in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by Parent or any Subsidiary or
materially impair the value of such Property subject thereto or which could not
reasonably be expected to have a Material Adverse Effect individually or in the
aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (f) Liens on cash or securities, statutory obligations,
regulatory obligations, and other obligations of a like nature incurred in the
ordinary course of business; (g) Liens permitted by the Security Instruments;
(h) judgment and attachment Liens not giving rise to an Event of Default;
(i) Liens for Parent’s or any Subsidiary’s title to Property leased under
Capital Leases; (j) Liens resulting from the deposit of funds or evidence of
Indebtedness in trust for the purpose of defeasing Indebtedness of Parent or any
of its Subsidiaries to the extent any such defeasance is permitted by this
Agreement; (k) customary Liens on cash or cash equivalents held by a trustee for
fees, costs and expenses of such trustee pursuant to an indenture; (l) Liens
pursuant to merger agreements, stock purchase agreements, asset sale agreement
and similar

 

10

--------------------------------------------------------------------------------


 

agreements on earnest money deposits, good faith deposits, purchase price
adjustment escrows and similar deposits and escrow arrangements made or
established thereunder; (m) Limited Recourse Equity Pledges; and (n) Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies (including any
such banker’s liens, rights of set-off or similar rights and remedies that are
contractually agreed upon in deposit account agreements, securities account
agreements or commodities account agreements entered into in the ordinary course
of business) and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board (or other applicable Governmental Authority) and no such deposit account
is intended by Parent or any other Loan Party to provide collateral to the
depository institution; provided that, (i) in the case of each of clauses
(a) through (m) above, no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens and
(ii) in the case of each of clauses (a) through (f), (h), (k), (l) and (n), such
Liens do not secure Indebtedness for borrowed money.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Excluded Hedging Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any obligation owing by any Loan
Party to any Secured Hedging Provider under a Hedging Agreement if, and to the
extent that, all or a portion of the guarantee of such Loan Party of, or the
grant by such Loan Party of a security interest to secure, such obligation (or
any guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time such guarantee or grant of a security interest becomes
effective with respect to such obligation.

 

“Excluded Subsidiary” means any Subsidiary (a) that is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, and (b) all the
assets of which consist solely of Equity Interests in CFCs.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.04(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(g), and (d) any U.S. federal withholding Taxes under
FATCA.

 

“Existing Letters of Credit” means the letters of credit set forth on
Schedule 1.02, together with any other Letters of Credit issued by an Issuing
Bank pursuant to the Parent Credit Agreement on or before the Initial
Availability Date, as approved by the Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

“EXLP” means Exterran Partners, L.P., a Delaware limited partnership.

 

“Extended Expiry Letters of Credit” has the meaning assigned to such term in
Section 2.07(a).

 

“EXV” has the meaning assigned to such term in Section 9.01(p).

 

“FASB” means the Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such provisions that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” means, collectively, the Administrative Agent Fee Letter and those
other certain letter agreements from each of the Joint Lead Arrangers (other
than Wells Fargo Securities, LLC) to the Borrower dated June 12, 2015,
concerning certain fees to be paid by the Borrower to each such Joint Lead
Arranger in connection with this Agreement, as any of the same may be amended or
replaced from time to time.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statements of Parent most recently
delivered pursuant to Section 8.01(a)(i) and, prior to the initial delivery of
such financial statements pursuant to Section 8.01(a)(i), the financial
statements of Parent for the Fiscal Year ended December 31, 2014.

 

“Fiscal Quarter” means a fiscal quarter of Parent.

 

“Fiscal Year” means a fiscal year of Parent.

 

“Flood Insurance Laws”: collectively, (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto,(b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto, and (e) all regulations promulgated by applicable Governmental
Authorities pursuant to any of the foregoing.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Plan” means each employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) maintained primarily for
employees residing outside of the

 

12

--------------------------------------------------------------------------------


 

United States of America, that is subject to any law in a non-U.S. jurisdiction
and is maintained or contributed to by any Loan Party or any Subsidiary.

 

“Foreign Subsidiary” means each direct or indirect Restricted Subsidiary that is
organized under the laws of any jurisdiction other than the United States of
America, any State thereof, or the District of Columbia, and any Restricted
Subsidiary of any Foreign Subsidiary, whether or not such Restricted Subsidiary
is organized under the laws of the United States of America, any State thereof,
or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the terms and conditions set
forth in Section 1.05.

 

“General Partner” means Exterran General Partner, L.P., a Delaware limited
partnership.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other binding directive or
requirement of any Governmental Authority, whether now or hereinafter in effect,
including Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

 

“GP Interests” means the general partner units in EXLP held by the General
Partner in its capacity as the general partner of EXLP.

 

“Group Members” means, collectively, Parent and its Restricted Subsidiaries.

 

“Guarantors” means, collectively, (a) Parent, (b) each Significant Domestic
Subsidiary that is a party to the Guaranty and Collateral Agreement on the
Initial Availability Date, (c) each Significant Domestic Subsidiary that
guarantees the Secured Obligations after the Initial Availability Date pursuant
to Section 8.06 and (d) any other Person that voluntarily becomes a Guarantor,
in each case other than those released from their obligations under the Guaranty
and Collateral Agreement pursuant to Section 8.06(c) or otherwise in accordance
with the terms hereof.

 

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
to be dated as of the Initial Availability Date and executed by the Loan Parties
in favor of the Administrative Agent.

 

“Hazardous Materials” means any substances, wastes or materials (a) which are
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic hazardous or otherwise harmful to public health or the environment and
are regulated by any Governmental Authority under any Environmental Law, (b) the
presence of which require investigation or remediation under any Environmental
Law, (c) the discharge, disposal, emission or Release of which requires a permit
or license under any Environmental Law or other Governmental Approval, (d) which
are deemed by a Governmental Authority pursuant to Environmental Laws to pose a
health or safety hazard to Persons or properties or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, hydrogen sulfide, naturally occurring
radioactive material, petroleum derived waste, crude oil, nuclear fuel, natural
gas or synthetic gas.

 

13

--------------------------------------------------------------------------------


 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Parent or any of its
Subsidiaries shall be a Hedging Agreement.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“IDR” means an Incentive Distribution Right as defined in the partnership
agreement of EXLP.

 

“Indebtedness” means, for any Person the sum of the following (without
duplication):  (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (c) all obligations of such Person to pay
the deferred purchase price of Property or services (excluding trade and
accounts payable incurred in the ordinary course of business that are not more
than sixty (60) days past due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP and accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business); (d) all
Capital Lease Obligations in respect of which such Person is liable (whether
contingent or otherwise) and all Attributable Debt in respect of sale and
leaseback transactions not involving a Capital Lease Obligation; (e) all
Indebtedness (as described in the other clauses of this definition) of others
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person; provided that the amount of Indebtedness for purposes
of this clause (e) shall be an amount equal to the lesser of the unpaid amount
of such Indebtedness and the fair market value of the encumbered Property;
(f) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position of others or to purchase the Indebtedness of
others; (g) all Indebtedness (as described in the other clauses of this
definition) of others guaranteed by such Person or in respect of which such
Person otherwise assures a creditor against loss; (h) Disqualified Capital Stock
of such Person; (i) any Indebtedness (as described in the other clauses of this
definition) of a partnership for which such Person is liable either by agreement
or because of a Governmental Requirement but only to the extent of the maximum
liability of such Person under such agreement or Governmental Requirement; and
(j) all net mark to market obligations of such Person under Hedging Agreements;
provided that any agreement by the Borrower or any Restricted Subsidiary to
repurchase equipment in a Permitted Sale for Lease Transaction at a price not
greater than its fair market value shall not constitute Indebtedness.
Notwithstanding the foregoing and for the avoidance of doubt, the term
“Indebtedness” does not include (i) endorsements of checks, bills of exchange
and other instruments for deposit or collection in the ordinary course of
business and such other obligations owed on a short-term basis to banks and
other financial institutions incurred in connection with ordinary banking
arrangements to manage cash balances of such Person; (ii) taxes, assessments or
other similar governmental charges or claims; (iii) any obligation arising from
any agreement providing for indemnities, purchase price adjustments, holdbacks,
contingency payment obligations based on the performance of the acquired or
Disposed of assets or similar obligations (other than (x) guarantees of
Indebtedness and (y) any such obligations that will become non-contingent
obligations solely as a result

 

14

--------------------------------------------------------------------------------


 

of the passage of time and are reflected as current liabilities on the balance
sheet of such Person (the obligations described in this clause (y) being
referred to as “Specified Contingent Obligations”)) incurred by the specified
Person in connection with the acquisition or Disposition of assets and (iv) any
obligation arising from the honoring by a bank or other financial institution of
a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that such obligation is extinguished
within five Business Days of its incurrence. The term “Indebtedness” also
excludes any repayment or reimbursement obligation of such Person or any of its
Restricted Subsidiaries with respect to Customary Recourse Exceptions, unless
and until an event or circumstance occurs that triggers the Person’s or such
Restricted Subsidiary’s direct repayment or reimbursement obligation (as opposed
to contingent or performance obligations) to the lender or other Person to whom
such obligation is actually owed, in which case the amount of such direct
payment or reimbursement obligation shall constitute Indebtedness.

 

“Indemnified Parties” has the meaning assigned to such term in
Section 12.03(a)(ii).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Index Indebtedness” means senior, unsecured, long-term indebtedness for
borrowed money of Parent.

 

“Initial Availability Date” means the date on which the conditions specified in
Section 6.02 are satisfied (or waived in accordance with Section 12.02).

 

“Interest Coverage Ratio” means, as of the last day of any Testing Period, the
ratio of (a) EBITDA for such Testing Period to (b) Total Interest Expense for
such Testing Period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to a Swingline Loan, the
day that such Loan is required to be repaid pursuant to Section 2.08(a).

 

“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(c) no Interest Period may end after the Maturity Date.  For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

15

--------------------------------------------------------------------------------


 

“Interpolated Screen Rate” means, at any time, with respect to any LIBOR Loan
for any Interest Period, a rate per annum that results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than such Interest Period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than such Interest Period, in each case at such
time.

 

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity
Interests, Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of any other Person, (b) loan or
advance made by such Person to any other Person, (c) guarantee, assumption or
other incurrence of liability by such Person of or for any Indebtedness of any
other Person, (d) capital contribution or other investment by such Person in any
other Person or (e) purchase or other acquisition (in one transaction or a
series of transactions) of any assets of any other Person constituting a
business unit.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment or interest earned on such Investment.  The term
“Investment” shall exclude extensions of trade credit by Parent and its
Subsidiaries on commercially reasonable terms in accordance with normal trade
practices of Parent or the applicable Subsidiary, as the case may be.

 

“Investment Grade Rating” means, with respect to the Borrower’s Index
Indebtedness, (a)(i) a rating of Baa3 or better by Moody’s or a rating of BBB-
or better by S&P and (ii) a rating no lower than one notch below the minimum
rating specified in clause (a)(i) of this definition from the other agency, and
(b) a stable outlook or better from both Moody’s and S&P.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means each of Wells Fargo Bank, National Association, Crédit
Agricole Corporate and Investment Bank, Bank of America, N.A., JPMorgan Chase
Bank, N.A., Royal Bank of Canada and any other Lender that agrees to issue
Letters of Credit hereunder (as designated by the Borrower and approved by the
Administrative Agent in its reasonable discretion), in each case in its capacity
as an issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.07(f), other than any such Person that ceases to be an
Issuing Bank pursuant to Section 2.07(g).  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Joint Bookrunners” means, collectively, Wells Fargo Securities, LLC and Crédit
Agricole Corporate and Investment Bank, in their capacity as joint bookrunners
hereunder.

 

“Joint Lead Arrangers” means, collectively, Wells Fargo Securities, LLC, Crédit
Agricole Corporate and Investment Bank, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC and Royal Bank of Canada, in their
capacity as joint lead arrangers hereunder.

 

“Joint Venture” means (a) a joint venture with a third party so long as such
entity would not constitute a Subsidiary or (b) a Subsidiary formed with the
intention of establishing a joint venture; provided that if such entity still
constitutes a Subsidiary ninety (90) days after formation it shall no longer
constitute a Joint Venture; provided, that in the case of (a) or (b), all
Investments by Parent, the Borrower or any Restricted Subsidiary are made
pursuant to and are permitted by Section 9.03(g) or Section 9.03(i).

 

“Joint Venture Obligations” means, with respect to any Joint Venture owned in
part by any Loan Party or any Restricted Subsidiary, (a) obligations owed by
such Loan Party or Restricted Subsidiary to

 

16

--------------------------------------------------------------------------------


 

the other holders of the Equity Interests in such Joint Venture (other than a
holder that is an Affiliate of a Loan Party or any Restricted Subsidiary) and
(b) Indebtedness of such Joint Venture that is non-recourse to any Loan Party or
any Restricted Subsidiary or to any Property of any Loan Party or Restricted
Subsidiary other than the Equity Interests in such Joint Venture.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed in Annex I hereto and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
an Additional Lender pursuant to Section 2.06(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements submitted by the Borrower to, or entered into by the Borrower with,
any Issuing Bank relating to any Letter of Credit.

 

“Letter of Credit Request” means a request by the Borrower for the issuance,
amendment, renewal or extension, as the case may be, of a Letter of Credit by
any Issuing Bank in accordance with Section 2.07(b), which shall be in any form
approved by or acceptable to such Issuing Bank.

 

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in US Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period as set forth by Bloomberg
Information Service or any successor thereto on the applicable page of such
service (the “Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (the “Specified
Time”); provided that, if such rate is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.  If the Screen Rate shall not be
available at the Specified Time for such Interest Period but Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
then the Screen Rate for such Interest Period shall be the Interpolated Screen
Rate at the Specified Time.

 

“LIBOR”, when used in reference to any Revolving Loan or Revolving Borrowing,
refers to whether such Revolving Loan, or the Revolving Loans comprising such
Revolving Borrowing, are bearing interest at a rate determined by reference to
the Adjusted LIBO Rate.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.  The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other encumbrances affecting Property, and for the avoidance of
doubt, the term

 

17

--------------------------------------------------------------------------------


 

“Lien” shall not include any interest of a third party owner of any Property
being leased to a Loan Party pursuant to an operating lease for which a
precautionary UCC financing statement has been filed and which filing only
covers the Property subject of such lease.  For the purposes of this Agreement,
Parent or any Subsidiary shall be deemed to be the owner of any Property which
it has acquired or holds subject to a conditional sale agreement, or leases
under a financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person in a transaction
intended to create a financing.

 

“Limited Recourse Equity Pledge” means the pledge of Equity Interests in any
Unrestricted Subsidiary or Joint Venture to secure Non-Recourse Indebtedness of
such Unrestricted Subsidiary or Joint Venture, as applicable, pursuant to an
agreement that expressly states that the pledgee shall have no recourse to the
pledgor or any of its assets or revenues under any circumstance other than
recourse to the Equity Interests of the Unrestricted Subsidiary or Joint
Venture, as applicable, that are described in such pledge.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Commitment Increase Certificates, the Additional Lender
Certificates, the Letters of Credit, the Fee Letters, the Security Instruments
and each consent, waiver, subordination agreement, intercreditor agreement,
Compliance Certificate, Borrowing Request, Letter of Credit Request or Interest
Election Request executed by the Borrower pursuant to this Agreement.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means the Revolving Loans and the Swingline Loans.

 

“LP Unit” means any ownership unit representing a limited partnership interest
in EXLP.

 

“Majority Lenders” means (a) at any time when no Loans are outstanding or LC
Exposure is outstanding, Lenders having at least a majority of the Aggregate
Commitments, and (b) at any time when any Loans are outstanding or any LC
Exposure is outstanding, Lenders having Revolving Credit Exposures representing
more than 50% of the Total Revolving Credit Exposure; provided that the
Commitment of, and the Revolving Credit Exposure of, any Defaulting Lender shall
be excluded from the determination of Majority Lenders to the extent set forth
in Section 4.03(c)(ii).

 

“Manufactured (Mobile) Home” has the meaning assigned to such term in the
applicable Flood Insurance Law.

 

“Material Adverse Effect” means any material and adverse effect on (a) the
assets, liabilities, financial condition, business or operations of Parent and
its Restricted Subsidiaries, taken as a whole, as reflected in the Financial
Statements after eliminating the financial condition and results of the
Unrestricted Subsidiaries, or (b) the ability of the Borrower and the other Loan
Parties, taken as a whole, to perform their obligations under the Loan Documents
in accordance with the terms thereof.

 

“Maturity Date” means the date that is five (5) calendar years following the
Initial Availability Date.  The Administrative Agent shall set forth such date
in the notice of the occurrence of the Initial Availability Date delivered by
Administrative Agent to the Borrower and the Lenders in accordance with
Section 6.02.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

18

--------------------------------------------------------------------------------


 

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real or immovable Property to secure the Secured
Obligations, which shall be in a form reasonably satisfactory to the
Administrative Agent.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Mortgaged Real Property” has the meaning assigned to such term in
Section 8.06(a).

 

“Non-Recourse Indebtedness” means Indebtedness of any Subsidiary or Joint
Venture:

 

(a)                                 as to which neither Parent nor any
Restricted Subsidiary (i) provides credit support of any kind (including any
guaranty, undertaking, agreement or instrument that would constitute
Indebtedness), other than a Limited Recourse Equity Pledge, (ii) is directly or
indirectly liable as a guarantor or otherwise or (iii) is the lender; and

 

(b)                                 no default with respect to which (including
any rights that the holders thereof may have to take an enforcement action
against an Unrestricted Subsidiary) would permit upon notice, lapse of time or
both any holder of Indebtedness of Parent or any Restricted Subsidiary to
declare a default on such Indebtedness of Parent or any Restricted Subsidiary or
cause the payment thereof to be accelerated or payable prior to its stated
maturity.

 

“Note” means a promissory note of the Borrower in favor of a Lender evidencing
the Revolving Loans made by such Lender, substantially in the form of Exhibit A.

 

“Notifying Lender” means any Lender that notifies Administrative Agent and the
Borrower in writing or made a public statement that its failure to fund all or
any portion of its Loans is the result of such Lender’s determination that one
or more conditions precedent to funding has not been satisfied in accordance
with clauses (a) or (b) of the definition of “Defaulting Lender” contained in
Section 1.01.

 

“Obligations” means, without duplication, any and all amounts owing by any Loan
Party or any Restricted Subsidiary to the Administrative Agent, any Issuing Bank
or any Lender under any Loan Document (including interest accruing at any
post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party or any Restricted Subsidiary, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding).

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Omnibus Agreement” means that certain Third Amended and Restated Omnibus
Agreement dated as of June 10, 2011 among Parent, Exterran Energy Solutions,
L.P., Exterran GP LLC, the General Partner, EXLP, and EXLP Operating LLC, as
amended by (a) that certain First Amendment to the Third Amended and Restated
Omnibus Agreement dated as of March 8, 2012, (b) that certain Second Amendment
to the Third Amended and Restated Omnibus Agreement dated as of March 31, 2013,
(c) that certain Third Amendment to the Third Amended and Restated Omnibus
Agreement dated as of April 10, 2014, (d) that certain Fourth Amendment to the
Third Amended and Restated Omnibus Agreement dated as of August 15, 2014 and
(e) that certain Fifth Amendment to Third Amended and Restated

 

19

--------------------------------------------------------------------------------


 

Omnibus Agreement dated as of February 23, 2015, and as further amended,
modified, supplemented or restated from time to time, and all exhibits and
schedules thereto.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-US jurisdiction); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or
equivalent or comparable constitutive documents with respect to any non-US
jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Commitment or Loan
Document).

 

“Other Taxes” means all present or future stamp or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.04(b)).

 

“Parent” has the meaning assigned to such term in the preamble hereto.

 

“Parent Credit Agreement” means that certain Senior Secured Credit Agreement
dated as of July 8, 2011 by and among Parent, as borrower, the lenders party
thereto and Wells Fargo Bank, National Association, as administrative agent.

 

“Parent Senior Notes” means Parent’s 7.25% senior notes due December 2018.

 

“Participant Register” has the meaning assigned to such term in
Section 12.04(d).

 

“Payment in Full” means all of the Commitments have expired or been terminated
and the principal of all Loans hereunder, all interest thereon and all other
amounts payable by the Borrower hereunder and under the other Loan Documents
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made at the time of determination)
have been paid in full and all Letters of Credit have expired or terminated
(unless cash collateralized in accordance with Section 2.07(a) or unless other
arrangements satisfactory to the applicable Issuing Banks have been made with
respect thereto).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“PDVSA” has the meaning assigned to such term in Section 9.01(p).

 

“Permitted Liens” has the meaning assigned to such term in Section 9.02.

 

20

--------------------------------------------------------------------------------


 

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “new Indebtedness”) incurred in exchange for, or proceeds of which
are used to extend, refinance, renew, redeem, replace, defease, discharge,
refund or otherwise retire for value, in whole or in part, any other
Indebtedness (the “Refinanced Indebtedness”); provided that (a) such new
Indebtedness is in an aggregate principal amount not in excess of the sum of
(i) the aggregate principal amount then outstanding of the Refinanced
Indebtedness (or, if the Refinanced Indebtedness is exchanged or acquired for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration thereof, such lesser amount) and (ii) an amount
necessary to pay all accrued (including, for purposes of defeasance, future
accrued) and unpaid interest on the Refinanced Indebtedness and any fees and
expenses, including premiums, related to such exchange or refinancing; (b) such
new Indebtedness has a stated maturity no earlier than the sooner to occur of
(i) the date that is 91 days after the Maturity Date (as in effect on the date
of incurrence of such new Indebtedness) and (ii) the stated maturity of the
Refinanced Indebtedness; (c) such new Indebtedness has a Weighted Average Life
to Maturity at the time such new Indebtedness is incurred no shorter than the
shorter of (i) the period beginning on the date of incurrence of such new
Indebtedness and ending on the date that is 91 days after the Maturity Date (as
in effect on the date of incurrence of such new Indebtedness) and (ii) the
Weighted Average Life to Maturity of the Refinanced Indebtedness at the time
such new Indebtedness is incurred; and (d) if the Refinanced Indebtedness was
subordinated in right of payment to the Secured Obligations or the guarantees
under the Guaranty and Collateral Agreement, such new Indebtedness (and any
guarantees thereof) is subordinated in right of payment to the Secured
Obligations (or, if applicable, the guarantees under the Guaranty and Collateral
Agreement) to at least the same extent as the Refinanced Indebtedness.

 

“Permitted Sale for Lease Transaction” means a transaction involving (a) a sale
by Parent or a Restricted Subsidiary of equipment to a financial institution
that in turn leases such assets to its customer and (b) an agreement by Parent
or a Restricted Subsidiary to repurchase such equipment from such financial
institution (or any of its successor and assigns) upon the occurrence of certain
events.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Sections 412 and 430 of the
Code or Section 302 of ERISA, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement to be dated as of the Initial
Availability Date and executed by the pledgors party thereto in favor of the
Administrative Agent.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
amount payable by the Borrower under this Agreement or any other Loan Document,
a rate per annum equal to 2% per annum above the LIBO Rate for LIBOR Borrowings
with an Interest Period of one month as in effect from time to time plus the
Applicable Margin (if any), but in no event to exceed the Highest Lawful Rate;
provided, however, if any amount of principal of any LIBOR Loan is not paid when
due, the “Post-Default Rate” for such principal amount shall be 2% per annum
above the interest rate for such Loan as provided in Section 3.02(b), but in no
event to exceed the Highest Lawful Rate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.  Such rate is set by the Administrative Agent as a
general reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate; it being understood that many of the
Administrative

 

21

--------------------------------------------------------------------------------


 

Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

 

“Purchase Money Indebtedness” means Indebtedness, the proceeds of which are used
to finance the acquisition, construction or improvement of inventory, equipment
or other property.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.

 

“Register” has the meaning assigned to such term in Section 12.04(c).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, representatives,
trustees, agents and advisors (including attorneys, accountants and experts) of
such Person and such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, emitting, discharging, depositing, migrating,
injecting, escaping, leaching, dumping or disposing or other release into the
environment (including surface land, substrata, air, surface water, ground water
and abandonment or disposal of any containers containing Hazardous Materials) or
movement of any Hazardous Material through such environment, whether or not
intentional or knowingly.

 

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein means a
Responsible Officer of the Borrower.

 

“Restricted Payment” has the meaning assigned to such term in Section 9.04.

 

“Restricted Person” has the meaning assigned to such term in Section 12.11.

 

“Restricted Subsidiaries” means the Borrower and all other Subsidiaries of
Parent that are not Unrestricted Subsidiaries.

 

“Revolving Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the aggregate principal amount of such Lender’s Revolving Loans at
such time, plus (b) such Lender’s LC Exposure at such time, plus (c) such
Lender’s Swingline Exposure at such time.

 

22

--------------------------------------------------------------------------------


 

“Revolving Loan” has the meaning assigned to such term in Section 2.01.  For the
avoidance of doubt, the term “Revolving Loan” does not include Swingline Loans.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
rating agency.

 

“Sanctioned Country” means, at any time, a country or territory that is itself,
or whose government is, the subject or target of any Sanctions (including, at
the time of this Agreement, Cuba, Iran, North Korea, Sudan, Syria and the
territory of Crimea in Ukraine).

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the
Sanctioned Entities List maintained by the U.S. Department of State available at
http://www.state.gov, or as otherwise published from time to time, (c) a Person
named on the lists maintained by the United Nations Security Council available
at: http://www.un.org/sc/committees/list_compend.shtml, or as otherwise
published from time to time, (d) a Person named on the lists maintained by the
European Union available at:
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or as otherwise
published from time to time, (e) a Person named on the lists maintained by Her
Majesty’s Treasury available at:
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (f) any Person operating, organized or resident in a
Sanctioned Country or (g) any Person owned or controlled by any such Persons
described in the foregoing clauses (a) through (f).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Hedging Provider” means any Person that is party to a Hedging Agreement
with Parent or any Restricted Subsidiary (excluding any ABS Subsidiary) that
entered into such Hedging Agreement while such Person was, or before such Person
became, a Lender or an Affiliate of a Lender, as the case may be; provided that
such person shall not be a Secured Hedging Provider as to any amounts owing in
respect of any additional transactions or confirmations under such Hedging
Agreement entered into after such Secured Hedging Provider ceases to be a Lender
or an Affiliate of a Lender.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all existing
or future payment and other obligations owing by Parent or any Restricted
Subsidiary (excluding any ABS Subsidiary) to any Secured Hedging Provider under
a Hedging Agreement; and (c) all existing or future payment and other
obligations owing by Parent or any Restricted Subsidiary (excluding any ABS
Subsidiary) to any Secured Treasury Management Counterparty under a Treasury
Management Agreement; provided, however, that the term “Secured Obligations”
excludes any Excluded Hedging Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, each Issuing
Bank, each Lender, each Secured Hedging Provider and each Secured Treasury
Management Counterparty.

 

“Secured Treasury Management Counterparty” means any Person that is party to a
Treasury Management Agreement with Parent or any Restricted Subsidiary
(excluding any ABS Subsidiary) that

 

23

--------------------------------------------------------------------------------


 

entered into such Treasury Management Agreement while such Person was, or before
such Person became, a Lender or Affiliate of a Lender, as the case may be;
provided that if such Person at any time ceases to be a Lender or an Affiliate
of a Lender, as the case may be, such Person shall remain a Secured Treasury
Management Counterparty for 180 days after such time (and after 180 days after
such time, such Person shall no longer be a Secured Treasury Management
Counterparty).

 

“Security Instruments” means the Guaranty and Collateral Agreement, the Pledge
Agreement, the Mortgages and the other agreements, instruments or certificates
described or referred to in Exhibit F, and any and all other agreements and
instruments now or hereafter executed and delivered by the Borrower or any other
Person (other than Hedging Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Secured Obligations pursuant to this
Agreement or any Treasury Management Agreement) granting a Lien upon any
Property as security for the payment or performance of the Secured Obligations.

 

“Senior Secured Indebtedness” means all Indebtedness included in the calculation
of Total Indebtedness (including the Secured Obligations to the extent included
in the calculation of Total Indebtedness) that is secured and that is not
expressly subordinated by its terms to the Secured Obligations.

 

“Senior Secured Leverage Ratio” means, as of the last day of any Testing Period,
the ratio of Senior Secured Indebtedness as of such date to EBITDA for such
Testing Period.

 

“Separation Documents” means, collectively, those agreements set forth on
Schedule 1.01(a), in each case, in the forms delivered and certified to the
Lenders pursuant to Section 6.01(c), as modified from time to time prior to the
Initial Availability Date to the extent permitted under Section 6.02(a)(vii).

 

“Separation Transaction” means the publicly announced separation of Parent’s
international contract operations, international aftermarket services and global
fabrication businesses, to be effected pursuant to the Separation Documents by
the distribution by Parent to its shareholders of 100% of the outstanding shares
of Exterran Corporation’s common stock.  As a result of such distribution,
Exterran Corporation shall become a publicly traded company whose stock is
traded on a recognized national stock exchange.

 

“Significant Domestic Subsidiary” means, at any time, (a) each Wholly-Owned
Domestic Subsidiary the value of whose Specified US Assets as of the last day of
the most recently ended Fiscal Year for which financial statements are available
exceeds $35,000,000 individually, (b) each Wholly-Owned Domestic Subsidiary
(excluding any ABS Subsidiary) that guarantees any other third-party
Indebtedness in a principal amount exceeding $50,000,000, (c) each Wholly-Owned
Domestic Subsidiary (excluding the General Partner and Exterran GP LLC) that
owns Equity Interests in EXLP or the General Partner, and (d) each Wholly-Owned
Domestic Subsidiary designated or required to be designated as a Significant
Domestic Subsidiary pursuant to Section 8.06(b).

 

“Specified Acquisition” means an acquisition of assets or entities or operating
lines or divisions by a Group Member for a purchase price of not less than $25.0
million.

 

“Specified Acquisition Period” means the Fiscal Quarter during which a Specified
Acquisition occurs and the first two full Fiscal Quarters following the Fiscal
Quarter during which such Specified Acquisition occurs.

 

“Specified Contingent Obligations” has the meaning assigned to such term in the
definition of “Indebtedness”.

 

24

--------------------------------------------------------------------------------


 

“Specified US Assets” of any Person means such Person’s gross assets in the
United States, excluding (a) the value of the Equity Interests of such Person’s
Subsidiaries and (b) any intercompany debt owing to such Person.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Units” shall have the meaning assigned to such term in the
partnership agreement of EXLP.

 

“Subsidiary” of a Person means (a) any corporation, limited liability company,
joint venture, partnership or other business entity of which at least a majority
of the outstanding Equity Interests having by the terms thereof ordinary voting
power to elect a majority of the board of directors, managers or other governing
body of such Person (irrespective of whether or not at the time Equity Interests
of any other class or classes of such Person shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more of its Subsidiaries
or by such Person and one or more of its Subsidiaries and (b) any partnership of
which such Person or any of its Subsidiaries is a general partner.  Unless
otherwise indicated herein, each reference to the term “Subsidiary” means a
direct or indirect Subsidiary of Parent.

 

“Support Letter of Credit” shall mean an irrevocable standby letter of credit,
satisfactory in form to the Administrative Agent, and issued by a bank or other
financial institution having upon issuance a senior unsecured long-term debt
rating of (a) A- or better from S&P or (b) A3 or better from Moody’s.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.08.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as a lender of Swingline Loans hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.08(a).

 

“Syndication Agent” means Crédit Agricole Corporate and Investment Bank, in its
capacity as syndication agent.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax and penalties applicable thereto.

 

25

--------------------------------------------------------------------------------


 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Testing Period” means any period of four consecutive Fiscal Quarters (whether
or not such quarters are all within the same Fiscal Year).

 

“Ticking Fee” has the meaning assigned to such term in Section 3.05(d).

 

“Total Indebtedness” means, at any time, the sum (without duplication) of
(a) 100% of the debt of Parent and its Consolidated Restricted Subsidiaries
reflected as long-term debt on the consolidated balance sheet of Parent in
accordance with GAAP, plus (b) the current portion of any debt of Parent and its
Consolidated Restricted Subsidiaries that was reflected as long-term debt on the
consolidated balance sheet of Parent in accordance with GAAP at the time such
debt was first incurred, minus (c) all net mark to market obligations of Parent
and its Consolidated Restricted Subsidiaries under Hedging Agreements to the
extent included in the foregoing clauses (a) or (b).

 

“Total Interest Expense” means, for any period, the total consolidated interest
expense net of cash interest income of Parent and its Consolidated Restricted
Subsidiaries for such period (including the cash equivalent of the interest
expense associated with Capital Lease Obligations, but excluding
(a) Indebtedness or lease issuance costs, debt discounts or premiums and other
financing fees required to be amortized, (b) lease payments on any office
equipment or real property, (c) any principal components paid on all lease
payments, (d) gains, losses or other charges as a result of the early retirement
of Indebtedness and (e) any other non-cash interest expense).  Total Interest
Expense will be adjusted on a pro forma basis (calculated as if such
indebtedness was incurred or repaid on the first day of such Testing Period and
determined by the Borrower in a manner reasonably acceptable to the
Administrative Agent) for (i) interest expense associated with Indebtedness, the
proceeds of which are to be used for any acquisition with a purchase price in
excess of $25,000,000 and (ii) interest expense associated with Indebtedness
that is repaid with the proceeds of any Disposition (including any Disposition
of Equity Interests in EXLP) with a sale price in excess of $25,000,000 (in each
case to the extent not otherwise reflected in the calculation of Total Interest
Expense).  For the avoidance of doubt, the Separation Transaction shall
constitute a Disposition with a sale price in excess of $25,000,000 for purposes
hereof.

 

“Total Leverage Ratio” means, as of the last day of any Testing Period, the
ratio of Total Indebtedness as of such date to EBITDA for such Testing Period.

 

“Total Revolving Credit Exposure” means, at any time, the sum of the Revolving
Credit Exposures of all Lenders at such time.

 

“Trade Date” has the meaning assigned to such term in Section 12.04(i)(i).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents to which they are a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Loan Parties on Collateral pursuant to the Security
Instruments.

 

“Transferred Subsidiary” has the meaning assigned to such term in
Section 8.06(c)(ii).

 

“Treasury Management Agreement” means any agreement regarding bank services
provided to Parent or any Restricted Subsidiary (excluding any ABS Subsidiary) 
for commercial credit cards, stored value cards or treasury management services,
including deposit accounts, auto-borrow, zero balance or cash concentration
accounts, returned check concentration, lockbox, controlled disbursements,
automated

 

26

--------------------------------------------------------------------------------


 

clearinghouse transactions, return items, overdrafts, interstate depository
network services and reporting and trade finance services provided by a Secured
Treasury Management Counterparty.

 

“Type”, when used in reference to any Revolving Loan or Revolving Borrowing,
refers to whether the rate of interest on such Revolving Loan, or on the
Revolving Loans comprising such Revolving Borrowing, is determined by reference
to the Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas or any other state the laws of which are required to be applied
in connection with the issue of perfection of security interests.

 

“Unrestricted Subsidiary” means (a) EXLP and its Subsidiaries, (b) the
Subsidiaries set forth on Schedule 1.01(b) and (c) any Subsidiary designated as
an Unrestricted Subsidiary in accordance with Section 9.14 and any of its
Subsidiaries, other than any Subsidiary referred to in clause (b) or (c) that is
designated a Restricted Subsidiary in accordance with Section 9.14.  For the
avoidance of doubt, the Borrower may not be designated as an Unrestricted
Subsidiary.

 

“US Dollars” or “$” refers to lawful money of the United States of America.

 

“U.S. Person” means a United States person as defined in Section 7701(a)(30) of
the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(i)(C)(3).

 

“USA PATRIOT Act” has the meaning assigned to such term in Section 12.16.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary (other than the
Borrower) of which all of the outstanding Equity Interests (other than any
directors’ qualifying shares mandated by applicable law), on a fully-diluted
basis, are owned by Parent or one or more of the other Wholly-Owned Domestic
Subsidiaries or are owned by Parent and one or more of the other Wholly-Owned
Domestic Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

Section 1.02                                         Types of Loans and
Borrowings.  For purposes of this Agreement, Loans and Borrowings may be
classified and referred to by Type (e.g., a “LIBOR Loan” or a “LIBOR
Borrowing”).

 

Section 1.03                                         Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”,

 

27

--------------------------------------------------------------------------------


 

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified
(subject to any restrictions on such amendments, supplements, restatements or
modifications set forth in the Loan Documents), (b) any reference herein to any
law shall be construed as referring to such law as amended, modified, codified
or reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained in the Loan
Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including”,
the word “to” means “to but excluding” and the word “through” means “through and
including”, (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement and (g) any reference herein
to “knowledge of the Borrower” or to “the Borrower’s knowledge” shall be
construed to mean the actual knowledge of a Responsible Officer of the
Borrower.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.04                                         Accounting Terms and
Determinations; GAAP.  Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all financial statements and certificates
and reports as to financial matters required to be furnished to the
Administrative Agent or the Lenders hereunder shall be prepared, in accordance
with GAAP, applied on a basis consistent with the audited financial statements
of Parent and its Consolidated Restricted Subsidiaries referred to in
Section 8.01(a) (except for changes concurred with by Parent and its
Consolidated Restricted Subsidiaries’ independent public accountants); provided
that, if Parent notifies the Administrative Agent that it requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof or the operation of such
provision (or if the Administrative Agent notifies Parent that the Majority
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, for purposes of
calculations made pursuant to the terms of this Agreement or any other Loan
Document, GAAP will be deemed to treat leases that would have been classified as
operating leases in accordance with generally accepted accounting principles in
the United States as in effect on December 31, 2014 in a manner consistent with
the treatment of such leases under generally accepted accounting principles in
the United States as in effect on December 31, 2014, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter. 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for the purposes of calculating any of the ratios tested under
Section 9.10, and the components of each of such ratios, all Unrestricted
Subsidiaries (including their assets, liabilities, income, losses, cash flows,
and the elements thereof) shall be excluded, except that cash distributions
actually received by Parent or any Consolidated Restricted Subsidiary from
Unrestricted Subsidiaries shall be included as income of Parent and such
Consolidated Restricted Subsidiary when received as provided in the definition
of “EBITDA” contained in Section 1.01.

 

28

--------------------------------------------------------------------------------


 

ARTICLE II
The Credits

 

Section 2.01                                         Commitments.  Subject to
the terms and conditions set forth herein, each Lender agrees to make loans to
the Borrower (each such loan, a “Revolving Loan”), denominated in US Dollars,
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment and (b) the Total Revolving Credit Exposure
exceeding the Aggregate Commitments.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Revolving Loans.

 

Section 2.02                                         Revolving Loans and
Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each
Revolving Loan shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments are several and no Lender shall be responsible for any
other Lender’s failure to make Loans as required.

 

(b)                                 Types of Loans.

 

(i)                                     Subject to Section 3.03, each Revolving
Loan shall be made as part of a Borrowing consisting of Revolving Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments as the Borrower may request in accordance herewith.

 

(ii)                                  Subject to Section 3.03, each Revolving
Borrowing shall be comprised entirely of ABR Loans or LIBOR Loans as the
Borrower may request in accordance herewith.  Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any LIBOR
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that any ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $250,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.07(d). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not be more than a total of twelve (12) LIBOR Borrowings
outstanding at any time.  Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any LIBOR Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

(d)                                 Notes.  Any Lender may request that the
Loans made by such Lender be evidenced by a Note dated, in the case of (i) any
Lender party hereto as of the Initial Availability Date, as of the Initial
Availability Date, (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of such Assignment and
Assumption or (iii) any Lender that becomes a party hereto in connection with an
increase in the Aggregate Commitments pursuant to Section 2.06(c), as of the
effective date of such increase, payable to such Lender in a principal amount
equal to its Commitment as in effect on such date, and otherwise duly
completed.  In the event that any Lender’s

 

29

--------------------------------------------------------------------------------


 

Commitment increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(c) or otherwise), at the request of such Lender, the
Borrower shall deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to such Lender in a principal amount
equal to its Commitment after giving effect to such increase or decrease, and
otherwise duly completed.  The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note, and, prior to any transfer, may be recorded by such
Lender on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender.  Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.

 

Section 2.03                                         Requests for Revolving
Borrowings.  To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone, facsimile or e-mail (a) in
the case of a LIBOR Borrowing, not later than 12:00 p.m., Eastern time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 p.m., Eastern time, on the date of the
proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.07(d).  Each such Borrowing Request shall
be irrevocable and, in the case of a telephonic Borrowing request, shall be
confirmed promptly by hand delivery, facsimile or e-mail to the Administrative
Agent of a written Borrowing Request in substantially the form of Exhibit B and
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a LIBOR Borrowing;

 

(iv)                              in the case of a LIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Each request for a
Borrowing shall constitute a representation that the amount of the requested
Borrowing shall not cause the Total Revolving Credit Exposure to exceed the
Aggregate Commitments.  Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

 

Section 2.04                                         Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a LIBOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a LIBOR Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.04.  The Borrower may elect different

 

30

--------------------------------------------------------------------------------


 

options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section 2.04 shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone, facsimile or e-mail by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such Interest Election
Request shall be irrevocable and, in the case of a telephonic Interest Election
Request, shall be confirmed promptly by hand delivery, facsimile or e-mail to
the Administrative Agent of a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower. Notwithstanding any other
provision of this Section 2.04, the Borrower shall not be permitted to elect an
Interest Period for a LIBOR Borrowing that does not comply with Section 2.02(c).

 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and (iv) shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a LIBOR Borrowing; and

 

(iv)                              if the resulting Borrowing is a LIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Event of Default.  If the Borrower fails to
deliver a timely Interest Election Request with respect to a LIBOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent so notifies the Borrower, then, so long as an Event of
Default is continuing:  (i) no outstanding Borrowing may be converted to or
continued as a LIBOR Borrowing (and any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective) and (ii) unless repaid, each LIBOR Borrowing
shall be converted to an ABR Revolving Borrowing at the end of the Interest
Period applicable thereto.

 

31

--------------------------------------------------------------------------------


 

Section 2.05                                         Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., Eastern time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made by
the time specified in Section 2.08(b).  The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.07(d) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Except with respect to Swingline Loans made pursuant to Section 2.08, unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to the Loans comprising
such Borrowing.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Any payment made by the Borrower
pursuant to this Section 2.05(b) shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

Section 2.06                                         Termination, Reduction and
Increase of Aggregate Commitments.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Aggregate Commitments shall terminate on the
Maturity Date; provided that, if the Initial Availability Date does not occur on
or prior to October 30, 2015, the Aggregate Commitments shall terminate at 11:59
p.m., Eastern time, on October 30, 2015.

 

(b)                                 Optional Termination and Reduction of
Aggregate Commitments.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Commitments; provided that (A) each
reduction of the Aggregate Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 and (B) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 3.04(c), the Total
Revolving Credit Exposure would exceed the Aggregate Commitments.

 

32

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Commitments under Section 2.06(b)(i) not later than 12:00 p.m., Eastern time, on
the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.06(b)(ii) shall be
irrevocable; provided that a notice of termination of the Aggregate Commitments
may state that such notice is conditioned upon the occurrence of one or more
events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied, subject to the payment of
any compensation required by Section 5.02.  Any termination or reduction of the
Aggregate Commitments shall be permanent and may not be reinstated except
pursuant to Section 2.06(c).  Each reduction of the Aggregate Commitments shall
be made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

 

(c)                                  Optional Increase in Aggregate Commitments.

 

(i)                                     Subject to the conditions set forth in
Section 2.06(c)(ii), the Borrower may at any time and from time to time increase
the Aggregate Commitments then in effect by increasing the Commitment of one or
more Lenders or by causing one or more Persons that at such time are not already
Lenders to become Lenders (each, an “Additional Lender”).

 

(ii)                                  Any increase in the Aggregate Commitments
shall be subject to the following additional conditions:

 

(A)                               the amount of such increase shall be an
integral multiple of $5,000,000 (unless the Administrative Agent shall otherwise
consent);

 

(B)                               after giving effect to such increase pursuant
to this Section 2.06(c), the Aggregate Commitments shall not exceed
$450,000,000;

 

(C)                               no Default shall have occurred and be
continuing on the effective date of such increase;

 

(D)                               on the effective date of such increase, no
LIBOR Borrowings shall be outstanding or if any LIBOR Borrowings are
outstanding, then the effective date of such increase shall be the last day of
the Interest Period in respect of such LIBOR Borrowings unless the Borrower pays
any compensation required by Section 5.02;

 

(E)                                no Lender’s Commitment may be increased
without the consent of such Lender;

 

(F)                                 if such increase is effected in whole or in
part by increasing the Commitment of a Lender, the Borrower and such Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit H-1 (a “Commitment Increase Certificate”),
and, if requested by such Lender, the Borrower shall deliver a new or
replacement Note payable to such Lender in a principal amount equal to its
Commitment after giving effect to such increase, and otherwise duly completed;

 

33

--------------------------------------------------------------------------------


 

(G)                               if such increase is effected in whole or in
part by causing an Additional Lender to become a party to this Agreement,
(1) the Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit H-2 (an
“Additional Lender Certificate”), together with an Administrative Questionnaire,
and, if requested by such Additional Lender, the Borrower shall deliver a Note
payable to such Additional Lender in a principal amount equal to its Commitment,
and otherwise duly completed, and (2) such Additional Lender shall be subject to
the approval of the Administrative Agent and each Issuing Bank (in each case not
to be unreasonably withheld or delayed);

 

(H)                              the representations and warranties of the
Borrower and the Guarantors set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof) on and
as of the effective date of such increase, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the effective date of such increase, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date;

 

(I)                                   the receipt by the Administrative Agent
and the Lenders participating in such increase of all fees and expenses payable
by the Borrower in connection therewith pursuant to a written agreement among
the Borrower and the Administrative Agent and/or the Lenders participating in
such increase or under Section 12.04 (to the extent required to be paid on or
before the date on which such increase becomes effective); and

 

(J)                                   the receipt by the Administrative Agent of
the following documents which shall each be reasonably satisfactory to the
Administrative Agent in form and substance:  (1) documents of the type required
to be delivered pursuant to Sections 6.01(a)(ii), 6.01(a)(iii) and
6.02(a)(xi) (if requested by the Administrative Agent), in each case to the
extent relating to any increases in the Aggregate Commitments, (2) if a
Borrowing is requested to be made on the effective date of such increase, a
Borrowing Request and (3) such other documents relating to the applicable
increase in the Aggregate Commitments as the Administrative Agent or any Lender
participating in such increase may reasonably request.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 2.06(c)(iv), from and after the effective date specified in
any Commitment Increase Certificate or Additional Lender Certificate (or if any
LIBOR Borrowings are outstanding, then the last day of the Interest Period in
respect of such LIBOR Borrowings, unless the Borrower pays any compensation
required by Section 5.02), as the case may be:  (A) the amount of the Aggregate
Commitments shall be increased as set forth therein, and (B) in the case of an
Additional Lender Certificate, any Additional Lender party thereto shall be a
party to this Agreement and have the rights and obligations of a Lender under
this Agreement and the other Loan Documents.  In addition, in connection with an
increase of the Aggregate Commitments, each Lender and Additional Lender
participating in such increase shall purchase a pro rata portion of the
outstanding Revolving Loans (and participation interests in Letters of Credit)
of each of the other Lenders (and such Lenders hereby agree to sell and to take
all such further action to effectuate such sale) such that each Lender
(including any Additional Lender, if applicable) shall hold its Applicable
Percentage of the outstanding Revolving Loans (and participation interests in
Letters of Credit) after giving effect to the increase in the Aggregate
Commitments.

 

34

--------------------------------------------------------------------------------


 

(iv)                              Upon its receipt of (A) a duly completed
Commitment Increase Certificate or an Additional Lender Certificate, as the case
may be, executed by the Borrower and the Lender or the Borrower and the
Additional Lender party thereto, as applicable, (B) the Administrative
Questionnaire referred to in Section 2.06(c)(ii)(G), if applicable, (C)
confirmation of the approval or consent of any applicable Person required
pursuant to this Section 2.06(c) and (D) such documents required under
Section 2.06(c)(ii)(J), the Administrative Agent shall accept such Commitment
Increase Certificate or Additional Lender Certificate, as the case may be, and
record the information contained therein in the Register required to be
maintained by the Administrative Agent pursuant to Section 12.04(c).  No
increase in the Aggregate Commitments shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).

 

Section 2.07                                         Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions hereof, each Issuing Bank agrees to issue, renew and extend Letters
of Credit for the account of the Borrower in support of obligations of Parent,
the Borrower or any Restricted Subsidiary in US Dollars; provided, however,
that, after giving effect to the issuance, renewal or extension of any Letter of
Credit, the aggregate LC Exposure shall not exceed $50,000,000.  Letters of
Credit may be issued, renewed or extended on any Business Day during the period
from the Initial Availability Date to the 30th day prior to the Maturity Date. 
The Lenders shall participate in such Letters of Credit according to their
respective Applicable Percentages.  Each of the Letters of Credit shall (i) be
issued by the applicable Issuing Bank on a sight basis only, (ii) contain such
terms and provisions as are reasonably required by the applicable Issuing Bank,
(iii) be for the account of the Borrower in support of obligations of Parent,
the Borrower or any Restricted Subsidiary and (iv) subject to the immediately
succeeding paragraph, expire not later than five (5) Business Days before the
Maturity Date.  From and after the Initial Availability Date, the Existing
Letters of Credit shall be deemed to be Letters of Credit issued pursuant to
this Section 2.07.

 

Notwithstanding anything to the contrary contained in this Agreement, including
this Section 2.07, the expiration date of one or more Letters of Credit may
extend beyond the Maturity Date (“Extended Expiry Letters of Credit”); provided,
however, it is hereby expressly agreed and understood that:

 

(i)                                     the aggregate face amount of all such
Extended Expiry Letters of Credit shall not at any time exceed $25,000,000;

 

(ii)                                  the expiration date of any Extended Expiry
Letters of Credit shall not be later than one (1) year after the Maturity Date;

 

(iii)                               the Borrower shall, not later than five
(5) Business Days prior to the Maturity Date, deposit cash in an account with
the Administrative Agent, in the name of the Administrative Agent for the
benefit of the Administrative Agent and each applicable Issuing Bank, and/or
provide one or more Support Letters of Credit for the benefit of the
Administrative Agent and each applicable Issuing Bank, so that the aggregate
amount of cash and the aggregate face amount of such Support Letters of Credit
is at least equal to 105% of the aggregate amount available for drawing under
all Extended Expiry Letters of Credit as of such date;

 

(iv)                              if any Issuing Bank makes any disbursement in
connection with a Letter of Credit after the Maturity Date, such disbursement
shall be an advance on behalf of the Borrower under this Agreement and shall be
reimbursed to such Issuing Bank (A) first, by the Administrative Agent applying
amounts in the cash collateral account and/or proceeds of any

 

35

--------------------------------------------------------------------------------


 

drawing on any Support Letter of Credit referred to in clause (iii) of this
paragraph until reimbursed in full, and (B) second, by the Borrower pursuant to
Section 2.07(d) (except that the Borrower shall not have the right to request
that the Lenders make, and the Lenders shall not have any obligation to make, a
Loan under this Agreement after the Maturity Date to fund any such
disbursement); and

 

(v)                                 all such disbursements referred to in
clause (iv) of this paragraph shall be secured only by the cash collateral and
Support Letters of Credit referred to in clause (iii) of this paragraph and the
Borrower hereby grants to the Administrative Agent a first-priority security
interest in all such cash collateral (whether now or hereafter deposited in the
cash collateral account referred to in clause (iii) of this paragraph), without
any further action on the part of any Issuing Bank, the Borrower, the
Administrative Agent, any Lender or any other Person now or hereafter party
hereto (other than any action the Administrative Agent reasonably deems
necessary to perfect such security interest, which action the Borrower hereby
authorizes the Administrative Agent to take), until such disbursements are
reimbursed in full.

 

The obligations of the Borrower under this Agreement and the other Loan
Documents regarding Letters of Credit, including obligations under this
Section 2.07, shall survive after the Maturity Date and termination of the
Commitments for so long as any LC Exposure exists.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit by
any Issuing Bank (or the amendment, renewal or extension of an outstanding
Letter of Credit issued by any Issuing Bank), the Borrower shall hand deliver or
transmit by facsimile or e-mail to such Issuing Bank and the Administrative
Agent not later than 12:00 p.m., Eastern time, (i) three (3) Business Days
before the proposed date such Letter of Credit is to be issued (or such shorter
time as such Issuing Bank may agree) and (ii) one (1) Business Day before the
proposed date of any amendment, renewal or extension of a Letter of Credit (or
such shorter time as such Issuing Bank may agree), a Letter of Credit Request
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying:

 

(i)                                     which Issuing Bank is being requested to
issue such Letter of Credit and the date of issuance, amendment, renewal or
extension (which shall be a Business Day),

 

(ii)                                  the date on which such Letter of Credit is
to expire (which shall comply with paragraph (a) of this Section 2.07),

 

(iii)                               the amount of such Letter of Credit,

 

(iv)                              the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit, and

 

(v)                                 the current total Revolving Credit Exposures
(without regard to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit) and the pro forma total
Revolving Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

 

If requested by any Issuing Bank, the Borrower shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended by an Issuing Bank only if (and with respect to each notice provided by
the Borrower above and any issuance, amendment, renewal or extension of each
Letter of Credit, the Borrower shall be deemed to represent and warrant that),
after giving effect to such

 

36

--------------------------------------------------------------------------------


 

issuance, amendment, renewal or extension (A) the LC Exposure will not exceed
$50,000,000 and (B) the Total Revolving Credit Exposure will not exceed the
Aggregate Commitments.  No letter of credit issued by any Issuing Bank (if such
Issuing Bank is not the Administrative Agent) shall be deemed to be a “Letter of
Credit” issued under this Agreement unless such Issuing Bank has requested and
received written confirmation from the Administrative Agent that the
representations by the Borrower contained in the foregoing clauses (A) and
(B) are true and correct.

 

No Issuing Bank will be required to:  (A) issue any Letter of Credit if (1) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Effective Date
and that such Issuing Bank in good faith deems material to it, (2) the issuance
of such Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally or (3) such Letter of Credit contains
any provisions for automatic reinstatement of the stated amount after any
drawing thereunder; or (B) amend or extend any Letter of Credit if such Issuing
Bank would not be required at such time to issue the Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment thereto.

 

(c)                                  Participations.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in Section 2.07(d), or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this
Section 2.07(c) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default, or the reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(d)                                 Reimbursement and Prepayment.

 

(i)                                     In connection with any Letter of Credit,
the Borrower may make funds available for disbursement by the applicable Issuing
Bank in connection with such Letter of Credit.  In such cases, the Issuing Bank
shall use such funds which the Borrower has made available to fund drawings
under such Letter of Credit.  In addition, the Borrower may give written
instructions to an Issuing Bank and the Administrative Agent to make a Loan
under this Agreement to fund any Letters of Credit issued by such Issuing Bank
which may be drawn.  In all such cases, the Borrower shall give the appropriate
notices required under this Agreement for an ABR Loan or a LIBOR Loan.  If a
disbursement by any Issuing Bank is made under any Letter of Credit, in cases in
which the Borrower has not either provided its own funds to fund a draw on a
Letter of Credit or given the Administrative Agent prior notice for a Loan under
this Agreement, then the Borrower shall pay to the Administrative Agent within
two (2) Business Days after notice of any such disbursement is received by the
Borrower, the amount of each such disbursement made by such Issuing Bank under
such Letter of Credit (if such payment is not sooner effected as may be required
under this Section 2.07(d) or under other provisions of the Letter of Credit),
together with interest on the amount disbursed from and including the date of
disbursement until payment

 

37

--------------------------------------------------------------------------------


 

in full of such disbursed amount at a varying rate per annum equal to (A) the
then applicable interest rate for ABR Loans through the second Business Day
after notice of such disbursement is received by the Borrower and
(B) thereafter, the Post-Default Rate for ABR Loans (but in no event to exceed
the Highest Lawful Rate) for the period from and including the third Business
Day following the date of such disbursement to and including the date of
repayment in full of such disbursed amount.  The obligations of the Borrower
under this Agreement with respect to each Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid or performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including, without limitation, but only to the fullest extent permitted by
applicable law, the following circumstances:  (U) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the Security
Instruments; (V) any amendment or waiver of (including any default), or any
consent to departure from this Agreement (except to the extent permitted by any
amendment or waiver), any Letter of Credit or any of the Security Instruments;
(W) the existence of any claim, set-off, defense or other rights which the
Borrower may have at any time against the beneficiary of any Letter of Credit or
any transferee of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), any Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any Letter of Credit, the Security Instruments, the Transactions
or any unrelated transaction; (X) any statement, certificate, draft, notice or
any other document presented under any Letter of Credit proves to have been
forged, fraudulent, insufficient or invalid in any respect or any statement
therein proves to have been untrue or inaccurate in any respect whatsoever;
(Y) payment by any Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which appears on its face to comply, but does not
comply, with the terms of such Letter of Credit; and (Z) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent Lenders have
funded Revolving Loans or made payments pursuant to Section 2.07(d)(iii) to
reimburse such Issuing Bank for the applicable Letter of Credit disbursement,
then to such Lenders and such Issuing Bank as their interests may appear.

 

Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance with respect to any Letter of Credit
that results from the gross negligence or willful misconduct of the applicable
Issuing Bank or its officers, employees, agents or representatives except, to
the extent the Borrower or any Restricted Subsidiary actually recovers the
proceeds for itself or the Issuing Bank of any payment made by the Issuing Bank
in connection with such gross negligence or willful misconduct, the Borrower
will be liable for payment or performance of such recovered amount minus costs
and expenses associated with such recovery.

 

(ii)                                  If no Event of Default has occurred and is
continuing, and subject to availability under the Aggregate Commitments (after
taking into account the LC Exposure), to the extent the Borrower has not
reimbursed any Issuing Bank for any draw upon any Letter of Credit issued by
such Issuing Bank within one (1) Business Day after notice of such disbursement
has been received by the Borrower, the amount of such Letter of Credit
reimbursement obligation shall automatically be funded by the Lenders as a
Revolving Loan hereunder and used to pay such Letter of Credit reimbursement
obligation in the percentages referenced in Section 2.07(d)(iii) below.  If an
Event of Default has occurred and is continuing, or if the funding of such
Letter of Credit reimbursement obligation as a Revolving Loan would cause the
aggregate amount of all Revolving Loans to exceed the Aggregate Commitments
(after taking into account the LC Exposure), such Letter of Credit reimbursement
obligation shall not be funded as a Revolving

 

38

--------------------------------------------------------------------------------


 

Loan, but instead shall accrue interest as provided in Section 2.07(d)(i) and be
subject to reimbursement under Section 2.07(d)(iii).

 

(iii)                               Each Lender severally and unconditionally
agrees that it shall promptly reimburse each Issuing Bank in US Dollars an
amount equal to such Lender’s participation in any Letter of Credit issued by
such Issuing Bank as provided in Section 2.07(a) of any disbursement made by
such Issuing Bank under such Letter of Credit that is not otherwise reimbursed
(or funded as a Revolving Loan) in accordance with the other provisions of this
Section 2.07 (other than with respect to disbursements described in the second
paragraph of Section 2.07(d)(i)) and such obligation to reimburse is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Aggregate Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  If the Borrower fails
to reimburse any Letter of Credit disbursement when due (and a Revolving Loan
cannot be made pursuant to Section 2.07(d)(ii) due to any of the circumstances
described therein), then the Administrative Agent shall notify each Lender of
the applicable disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders.  Any payment made
by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
disbursement shall bear interest at the rate provided in Section 2.07(d)(i) and
shall not relieve the Borrower of its obligation to reimburse such disbursement.

 

(e)                                  Cash Collateral.  If (i) any Event of
Default shall occur and be continuing and the Borrower receives notice from the
Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this Section 2.07(e), (ii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment required by Section 3.04(c)(i)(B), (iii) the
Borrower is required to deposit cash collateral pursuant to
Section 2.07(a)(iii) or (iv) the Borrower is required to cash collateralize any
Defaulting Lender’s LC Exposure and Swingline Exposure pursuant to
Section 4.03(c)(iii)(B), then the Borrower shall deposit cash with the
Administrative Agent for the benefit of the Issuing Banks and the Lenders (as
applicable) in an amount equal to (A) in the case of clause (i) above, the LC
Exposure, (B) in the case of clause (ii) above, the aggregate amount sufficient
to eliminate such excess, (C) in the case of clause (iii) above, the amount
required by Section 2.07(a)(iii) and (D) in the case of clause (iv) above, the
amount of the applicable Defaulting Lender’s LC Exposure and Swingline
Exposure.  Any deposits of cash required by this Section 2.07(e), by
Section 3.04(c)(i)(B), Section 4.03(c)(iii)(B) or Section 2.07(a)(iii) shall be
held by the Administrative Agent for the benefit of the Issuing Banks and the
Lenders (as applicable) as cash collateral securing the LC Exposure in an
account or accounts at its principal office; and the Borrower hereby grants to
the Administrative Agent, by its deposit therewith, a security interest in such
cash collateral.  In the event of any such payment by the Borrower of amounts
contingently owing under outstanding Letters of Credit and in the event that
thereafter drafts or other demands for payment complying with the terms of such
Letters of Credit are not made prior to the respective expiration dates thereof,
the Administrative Agent agrees, if no Event of Default has occurred and is
continuing, to remit to the Borrower amounts on deposit as cash collateral for
which the contingent obligations evidenced by such Letters of Credit have
ceased.  If, after payment in full of all Obligations of the Borrower under the
Loan Documents (including without limitation, reimbursement obligations with
respect to Letters of Credit, but excluding any indemnities and other contingent
obligations not then due and payable and as to

 

39

--------------------------------------------------------------------------------


 

which no claim has been made at the time of determination) and the expiration or
cancellation of all outstanding Letters of Credit, there remains any amount on
deposit as cash collateral, the Administrative Agent shall, within three
(3) Business Days after all such Obligations are paid in full and all
outstanding Letters of Credit have expired or been cancelled, return such amount
to the Borrower.

 

(f)                                   Replacement of an Issuing Bank.  Any
Issuing Bank may at any time be replaced by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(a).  From and after the effective
date of any replacement of an Issuing Bank, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by such successor
Issuing Bank thereafter and (ii) references herein to the term “Issuing Bank”
shall be deemed to refer to any successor to any replaced Issuing Bank or to any
previous Issuing Bank, or to any such successor Issuing Bank and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(g)                                  Termination of an Issuing Bank.  Any
Issuing Bank may be terminated at any time upon not less than ten (10) Business
Days’ prior written notice by the Borrower to the Administrative Agent and such
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
termination of an Issuing Bank.  After the termination of an Issuing Bank
hereunder, such Issuing Bank shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination, but shall
not be required to amend, renew or extend any such Letter of Credit or to issue
additional Letters of Credit.

 

(h)                                 Defaulting Lender.  Notwithstanding any
provision of this Section 2.07 to the contrary, this Section 2.07 shall be
subject to the requirements of Sections 4.03(c) and 4.03(d).

 

Section 2.08                                         Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make loans denominated in US
Dollars to the Borrower (each such loan, a “Swingline Loan”) from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $40,000,000, notwithstanding the fact that
such Swingline Loans, when aggregated with the Revolving Credit Exposure of the
Lender acting as the Swingline Lender, may exceed the amount of such Lender’s
Commitment, or (ii) the Total Revolving Credit Exposure exceeding the Aggregate
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  The Borrower shall
pay to the Administrative Agent, for the account of the Swingline Lender or each
Lender, as applicable, pursuant to Section 2.08(c), the outstanding aggregate
principal and accrued and unpaid interest under each Swingline Loan no later
than thirty (30) days following such Swingline Borrowing.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone, facsimile or
e-mail not later than 2:00 p.m., Eastern time, on the date of the proposed
Swingline Loan (and, in the case of telephonic notice, confirmed by hand
delivery, facsimile or e-mail).  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a

 

40

--------------------------------------------------------------------------------


 

Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 5:00 p.m., Eastern time, on the requested date of
such Swingline Loan.  Each Swingline Borrowing shall be in an amount that is an
integral multiple of $250,000 and not less than $250,000.

 

(c)                                  The Lenders shall participate in Swingline
Loans according to their respective Applicable Percentages.  Upon any Swingline
Borrowing, the Administrative Agent shall give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Aggregate Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.05 with respect to Loans made by such Lender (and Section 2.05
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders and shall distribute the payments received
from the Borrower to the Swingline Lender and the other Lenders as their
interests appear with respect to such Swingline Loans.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.  Notwithstanding the foregoing, a Lender shall not have any
obligation to acquire a participation in a Swingline Loan pursuant to this
paragraph if an Event of Default shall have occurred and be continuing at the
time such Swingline Loan was made and such Lender shall have notified the
Swingline Lender in writing, at least one (1) Business Day prior to the time
such Swingline Loan was made, that such Event of Default has occurred and that
such Lender will not acquire participations in Swingline Loans made while such
Event of Default is continuing.

 

(d)                                 Defaulting Lender.  Notwithstanding any
provision of this Section 2.08 to the contrary, this Section 2.08 shall be
subject to the requirements of Sections 4.03(c) and 4.03(d).

 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01                                         Repayment of Revolving
Loans.  On the Maturity Date, the Borrower shall pay to the Administrative
Agent, for the account of each Lender, the outstanding aggregate principal
amount of and accrued and unpaid interest on the Revolving Loans.

 

Section 3.02                                         Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest at the Base Rate plus the Applicable Margin, but
in no event to exceed the Highest Lawful Rate.

 

(b)                                 LIBOR Loans.  The Loans comprising each
LIBOR Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

41

--------------------------------------------------------------------------------


 

(c)                                  Swingline Loans.  Swingline Loans shall
bear interest at the Adjusted LIBO Rate for a one (1) month Interest Period that
would be applicable to a Revolving Loan, as that rate may fluctuate in
accordance with changes in the Adjusted LIBO Rate as determined on a day-to-day
basis, plus the Applicable Margin that would be applicable to a LIBOR Loan, but
in no event to exceed the Highest Lawful Rate.

 

(d)                                 Post-Default Rate.  Notwithstanding the
foregoing, (i) if any amount of principal of any Loan is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at the Post-Default Rate, (ii) if any amount (other than principal of
any Loan) payable by the Borrower under any Loan Document is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Majority
Lenders, such amount shall thereafter bear interest at the Post-Default Rate and
(iii) after an Event of Default described in Section 10.01(f) or
Section 10.01(g) has occurred and is continuing, all outstanding amounts
(including principal, fees and other obligations) under the Loan Documents shall
automatically bear interest at the Post-Default Rate.

 

(e)                                  Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan; provided that (i) interest accrued pursuant to Section 3.02(e) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than an optional prepayment of an ABR Loan prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any LIBOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.  Any accrued and unpaid interest on the Revolving Loans
shall be paid on the Maturity Date.

 

(f)                                   Interest Rate Computations.  All interest
with respect to LIBOR Loans hereunder shall be computed on the basis of a year
of 360 days, unless such computation would exceed the Highest Lawful Rate, in
which case interest shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  All interest
with respect to ABR Loans hereunder shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Base Rate, LIBO Rate and Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 

Section 3.03                                         Alternate Rate of
Interest.  If prior to the commencement of any Interest Period for a LIBOR
Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR

 

42

--------------------------------------------------------------------------------


 

Borrowing shall be ineffective; and (ii) if any Borrowing Request requests a
LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 3.04                                         Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with Section 3.04(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone, facsimile or
e-mail (and, in the case of telephonic notice, confirmed by hand delivery,
facsimile or e-mail) of any prepayment hereunder not later than 12:00 p.m.,
Eastern time, on the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid (which shall be (x) in the case of a prepayment
of any ABR Borrowing or Swingline Borrowing, in an amount that is an integral
multiple of $250,000 and not less than $250,000 or equal to the aggregate
principal balance outstanding of such ABR Borrowing and (y) in the case of a
prepayment of any LIBOR Borrowing, in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 or equal to the aggregate principal
balance outstanding of such LIBOR Borrowing); provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified prepayment date) if such condition is not satisfied,
subject to the payment of any compensation required by Section 5.02.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     If, after giving effect to any
termination or reduction of the Aggregate Commitments pursuant to
Section 2.06(b) or if for any other reason, the Total Revolving Credit Exposure
exceeds the Aggregate Commitments, then the Borrower shall (A) prepay Borrowings
on such date in an aggregate principal amount equal to such excess, and (B) if
any excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.07(e).

 

(ii)                                  Each prepayment of Borrowings pursuant to
this Section 3.04(c) shall be applied, first, to any Swingline Loans then
outstanding, second, ratably to any ABR Borrowings then outstanding, and, third,
to any LIBOR Borrowings then outstanding, and if more than one LIBOR Borrowing
is then outstanding, to each such LIBOR Borrowing in such order as the Borrower
shall elect.

 

(iii)                               Prepayments pursuant to this
Section 3.04(c) shall be accompanied by accrued interest to the extent required
by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

43

--------------------------------------------------------------------------------


 

Section 3.05                                         Fees.

 

(a)                                 Commitment Fees.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the applicable rate set forth under the
heading “Commitment Fees” in the table contained in the definition of
“Applicable Margin” on the average daily amount (before deducting any
outstanding Swingline Loans to the extent participations therein by the Lenders
(other than the Swingline Lender) have not been funded by such Lenders) of the
unused amount of the Commitment of such Lender during the Availability Period. 
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the Maturity Date, commencing
on the first such date to occur after the date hereof.  All Commitment Fees
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Borrowings comprised of LIBOR Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Initial
Availability Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank a fronting fee, which shall accrue at the
rate of 0.200% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Initial Availability Date to but excluding the later of
the date of termination of the Aggregate Commitments and the date on which there
ceases to be any LC Exposure attributable to Letters of Credit issued by such
Issuing Bank and (iii) to each Issuing Bank, for its own account, its standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Initial
Availability Date; provided that all such fees shall be payable on the Maturity
Date and any such fees accruing after the Maturity Date shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this
Section 3.05(a) shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case such fees shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent, including the fees set forth in the Administrative Agent
Fee Letter.

 

(d)                                 Ticking Fees.  The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a ticking fee (the
“Ticking Fee”), which shall accrue at a rate of 30.0 basis points (0.30%) on the
daily amount of the Commitment of such Lender during the period from and
including September 23, 2015 to but excluding the earlier of (i) the Initial
Availability Date and (ii) the date on which such Commitment terminates. 
Accrued Ticking Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the earlier of (i) the Initial
Availability Date and (ii) the date on which any Commitment terminates,
commencing on the first such date to occur after

 

44

--------------------------------------------------------------------------------


 

September 23, 2015.  All Ticking Fees shall be computed on the basis of a year
of 360 days, unless such computation would exceed the Highest Lawful Rate, in
which case interest shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For the avoidance of
doubt, if the Initial Availability Date occurs prior to September 23, 2015, no
Ticking Fees shall be payable by the Borrower.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs

 

Section 4.01                                         Payments Generally; Pro
Rata Treatment; Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 p.m., Eastern time, on the date when due, in immediately available funds,
without defense, deduction, recoupment, set-off or counterclaim.  Fees, once
paid, shall be fully earned and shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent as specified in
Section 12.01, except payments to be made directly to any Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in US Dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements or Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements or Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements or Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a

 

45

--------------------------------------------------------------------------------


 

Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 4.01(c) shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

Section 4.02                                         Presumption of Payment by
the Borrower.  Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 4.03                                         Certain Deductions by the
Administrative Agent; Defaulting Lenders.

 

(a)                                 Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
hereunder, including pursuant to Section 2.05(b), Section 2.07(c),
Section 2.07(d), Section 4.02 or Section 12.03(b), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

(b)                                 Payments to Defaulting Lenders.  If a
Defaulting Lender (or a Lender who would be a Defaulting Lender but for the
expiration of the relevant grace period) as a result of the exercise of a set
off shall have received a payment in respect of such Lender’s Revolving Credit
Exposure and fails to purchase participations in the Loans and LC Disbursements
pursuant to Section 4.01(c), which results in such Lender’s Revolving Credit
Exposure being less than its Applicable Percentage of the Revolving Credit
Exposure, then no payment will be made to such Defaulting Lender until all
amounts due and owing to the Lenders have been equalized in accordance with each
Lender’s respective pro rata share of the Obligations.  Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Revolving Loans then outstanding.  After acceleration or maturity of the
Loans, subject to the first sentence of this Section 4.03(b), all principal will
be paid ratably as provided in Section 10.02(c).

 

(c)                                  Defaulting Lenders.  Notwithstanding any
provision of any Loan Document to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

46

--------------------------------------------------------------------------------


 

(i)                                     Commitment Fees otherwise payable
pursuant to Section 3.05(a) shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender.

 

(ii)                                  The Commitment and the Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders, the Majority Lenders or each adversely affected Lender have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 12.02), and no consent of such Defaulting Lender
shall be required to take any action hereunder that requires the consent of all
Lenders, the Majority Lenders or each adversely affected Lender (including any
consent to any amendment or waiver pursuant to Section 12.02), provided that any
waiver, amendment or modification (A) that would increase the Commitment of such
Defaulting Lender, (B) that would reduce the principal of any Loan owed to such
Defaulting Lender or extend the final maturity thereof or (C) requiring the
consent of all Lenders or each adversely affected Lender which affects such
Defaulting Lender differently than all other Lenders or all other adversely
affected Lenders, as the case may be, shall require the consent of such
Defaulting Lender; provided further, that any amendment to the foregoing proviso
shall require the consent of all Lenders, including any Defaulting Lenders.

 

(iii)                               If any LC Exposure or Swingline Exposure
exists at the time a Lender becomes a Defaulting Lender, then:

 

(A)                               all or any part of such LC Exposure or
Swingline Exposure shall be reallocated (effective as of the date such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (for the purposes of such reallocation,
the Defaulting Lender’s Commitment shall be disregarded in determining the
Non-Defaulting Lenders’ Applicable Percentages), but only to the extent that
(x) the sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s LC Exposure and Swingline Exposure does not exceed the total
of all Non-Defaulting Lenders’ Commitments, (y) the sum of each Non-Defaulting
Lender’s Revolving Credit Exposure plus its reallocated share of such Defaulting
Lender’s LC Exposure and Swingline Exposure does not exceed such Non-Defaulting
Lender’s Commitment and (z) no Event of Default has occurred and is continuing
at such time;

 

(B)                               if the reallocation described in
clause (A) above cannot, or can only partially, be effected, then the Borrower
shall, within three (3) Business Days following written notice from the
Administrative Agent, cash collateralize such Defaulting Lender’s LC Exposure
and Swingline Exposure (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with the procedures set forth in
Section 2.07(e) for so long as such LC Exposure or Swingline Exposure is
outstanding and the relevant Defaulting Lender remains a Defaulting Lender;

 

(C)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 4.03(c)(iii), then the Borrower shall not be required to pay any
participation fees to such Defaulting Lender pursuant to Section 3.05(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(D)                               if all or any portion of the LC Exposure of
such Defaulting Lender is reallocated pursuant to this Section 4.03(c)(iii),
then the fees payable to the Lenders pursuant to Sections 3.05(a) and
3.05(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Applicable Percentages; and

 

47

--------------------------------------------------------------------------------


 

(E)                                if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this
Section 4.03(c)(iii), then, without prejudice to any rights or remedies of any
Issuing Bank or any Lender hereunder, all participation fees payable under
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Banks, ratably based on the portion of such LC
Exposure attributable to Letters of Credit issued by each such Issuing Bank,
until such LC Exposure is reallocated and/or cash collateralized pursuant to
clause (A) or (B) above.

 

(d)                                 So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be one hundred
percent (100%) covered by the Commitments of the Non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 4.03(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 4.03(c)(iii) (and
Defaulting Lenders shall not participate therein).

 

(e)                                  In the event that the Administrative Agent,
the Borrower, the Issuing Banks and the Swingline Lender agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposures and Swingline Exposures of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment, and on
such date, if necessary as a result of a Revolving Loan funding pursuant to
Section 2.07(d), such Lender shall purchase at par such of the Revolving Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Loans in accordance
with its Applicable Percentage; provided that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

 

Section 5.01                                         Increased Costs.

 

(a)                                 Changes in Law.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital contributions thereto; or

 

(iii)                               impose on any Lender or any Issuing Bank the
London or European interbank market any other condition, cost or expense (other
than Taxes) affecting this Agreement or LIBOR Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any

 

48

--------------------------------------------------------------------------------


 

Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise) then, upon the request of such Lender or such Issuing Bank and
subject to paragraphs (c) and (d) of this Section, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital and Liquidity Requirements.  If any
Lender or any Issuing Bank determines in good faith that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time,
subject to paragraphs (c) and (d) of this Section, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates.  A certificate of a Lender or
any Issuing Bank setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in Section 5.01(a) or (b), shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within thirty (30) days after receipt thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate such Lender or
such Issuing Bank pursuant to this Section 5.01 for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, delivers written notice to the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 5.02                                         Break Funding Payments.  In
the event of (a) the payment of any principal of any LIBOR Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any LIBOR Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any LIBOR Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
LIBOR Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 5.04(b), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan),

 

49

--------------------------------------------------------------------------------


 

over (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 5.02 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

Section 5.03                                         Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 5.03, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes except as
required by applicable law.  If any applicable law (as determined in the good
faith and discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Taxes from any such payment by a Withholding Agent, then
the applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, to the
extent such Taxes are Indemnified Taxes, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after deduction or
withholding for such Indemnified Taxes has been made (including such deductions
and withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deductions or withholdings for Indemnified Taxes been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within thirty
(30) days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within twenty (20)
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.04(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any

 

50

--------------------------------------------------------------------------------


 

Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent or any Loan Party to the Lender
from any other source against any amount due to the Administrative Agent or any
Loan Party under this Section 5.03(e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 5.03, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from, or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.03(g)(ii)(A), (ii)(B), and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two (2) duly completed and executed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, two (2) duly completed
and executed copies of IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of

 

51

--------------------------------------------------------------------------------


 

such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, two (2) duly completed and executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 two (2) duly completed and executed copies
of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two (2) duly completed and executed copies of
IRS Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, two (2) duly completed and executed copies of IRS Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of originals as shall be requested by the recipient) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), duly completed and executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations

 

52

--------------------------------------------------------------------------------


 

under FATCA or to determine the amount to deduct and withhold from any such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement regardless of whether
they would otherwise be taken into account under the definition thereof in
Section 1.02.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 5.03 (including by the payment of additional amounts pursuant to
this Section 5.03), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to the
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 5.03 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 5.04                                         Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of Different Lending Office.  If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 5.01, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, (iii) in connection with any
consent to or approval of any proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each Lender or
the consent of each Lender affected thereby, the consent of the Majority

 

53

--------------------------------------------------------------------------------


 

Lenders shall have been obtained but any Lender has not so consented to or
approved such proposed amendment, waiver, consent or release or (iv) any Lender
becomes a Defaulting Lender or a Notifying Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.04(c)),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, delayed or conditioned, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (C) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. 
Notwithstanding the foregoing, any Lender being replaced pursuant to clause
(iii) above shall not be required to make any such assignment and delegation if
such Lender is a Secured Hedging Provider with any outstanding Swap Agreements
with any Loan Party (to the extent obligations under such Hedging Agreements
constitute Secured Obligations), unless on or prior thereto, all such Hedging
Agreements have been terminated or novated to another Person and such Lender (or
its Affiliate) shall have received payment of all amounts, if any, payable to it
in connection with such termination or novation.

 

Section 5.05                                         Illegality. 
Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its Applicable Lending Office to honor its
obligation to make or maintain LIBOR Loans either generally or having a
particular Interest Period hereunder, then (a) such Lender shall promptly notify
the Borrower and the Administrative Agent thereof and such Lender’s obligation
to make such LIBOR Loans (the “Affected Loans”), shall be suspended until such
time as such Lender may again make and maintain such LIBOR Loans and (b) all
LIBOR Loans which are Affected Loans that would otherwise be made by such Lender
shall be made instead as ABR Loans (and, if such Lender so requests by notice to
the Borrower and the Administrative Agent, all LIBOR Loans which are Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

 

ARTICLE VI
Conditions Precedent

 

Section 6.01                                         Conditions Precedent to the
Effective Date.  The Effective Date shall occur on the date on which each of the
following conditions are satisfied (or waived in accordance with Section 12.02):

 

(a)                                 the receipt by the Administrative Agent of
the following documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance:

 

(i)                                     counterparts of this Agreement signed on
behalf of each party hereto (in such number as may be reasonably requested by
the Administrative Agent);

 

54

--------------------------------------------------------------------------------


 

(ii)                                  a certificate of the Secretary or an
Assistant Secretary (or its equivalent) of each of the Borrower and Parent,
setting forth (A) resolutions of its board of directors (or equivalent governing
body) with respect to the authorization of such Loan Party to execute and
deliver the Loan Documents to which it is a party and to enter into the
Transactions contemplated in those documents, (B) the officers (or the
equivalent thereof) of such Loan Party (I) who will be signing the Loan
Documents to which such Loan Party is a party and (II) who will, until replaced
by another officer or officers (or the equivalent thereof) duly authorized for
that purpose, act as a representative of such Loan Party for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the Transactions contemplated hereby, (C) specimen signatures
of the authorized officers (or the equivalent thereof) referred to in
clause (B)(I), and (D) the Organization Documents of such Loan Party, certified
as being true and complete.  The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from such party to the contrary;

 

(iii)                               certificates with respect to the existence,
qualification and good standing of the Borrower and Parent issued by the
appropriate state agencies in the jurisdiction of organization of such Loan
Party;

 

(iv)                              a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of Parent and its
Consolidated Subsidiaries (A) for the Fiscal Year ended December 31, 2014 and
(B) for each subsequent Fiscal Quarter ending at least forty-five (45) days
before the Effective Date, in each case prepared after giving pro forma effect
to the Separation Transaction as if the Separation Transaction had occurred on
the last day of such period (in the case of such balance sheet) or at the
beginning of such period (in the case of such statement of income) and based on
assumptions with respect to indebtedness and interest expense reasonably
acceptable to the Administrative Agent; and

 

(v)                                 projections of consolidated balance sheets,
income statements and cash flow statements of Parent and its Consolidated
Subsidiaries, which will be quarterly for the Fiscal Years ending December 31,
2015 and December 31, 2016, respectively, and annually thereafter through the
Maturity Date;

 

(b)                                 each Lender shall have received at least
five (5) Business Days prior to the Effective Date, all documentation and other
information required by regulatory authorities or as may be required by the
internal policies of the Administrative Agent or such Lender with respect to the
Loan Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act;

 

(c)                                  each Lender shall have received copies,
certified to by a Responsible Officer, of substantially final forms of the
Separation Documents (other than those schedules and exhibits which are not
attached thereto), each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance; and

 

(d)                                 the Administrative Agent, the Joint Lead
Arrangers and the Lenders shall have received all fees due and payable to them
on or prior to the Effective Date.

 

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or

 

55

--------------------------------------------------------------------------------


 

reasonably satisfactory to a Lender unless the Administrative Agent shall have
received notice from such Lender prior to the date hereof specifying its
objection thereto.  The Administrative Agent shall notify the Borrower and the
Lenders of the occurrence of the Effective Date, and such notice shall be
conclusive and binding.

 

Section 6.02                                         Conditions Precedent to the
Initial Availability Date.  The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions are satisfied
(or waived in accordance with Section 12.02):

 

(a)                                 the receipt by the Administrative Agent of
the following documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance:

 

(i)                                     Notes duly completed and executed for
each Lender that has requested a Note at least one Business Day prior to the
Initial Availability Date;

 

(ii)                                  the Security Instruments described on
Exhibit F, duly completed and executed in sufficient number of counterparts for
recording, if applicable;

 

(iii)                               each document (including any UCC financing
statement) required by the Security Instruments or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to perfect the
security interests of the Administrative Agent, on behalf of the Secured
Parties, in the Collateral;

 

(iv)                              all original stock certificates or other
certificates evidencing any certificated Equity Interests pledged pursuant to
the Security Instruments, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof;

 

(v)                                 (A) a summary of insurance coverage of
Parent and its Restricted Subsidiaries evidencing that they are carrying
insurance in accordance with Section 7.18, (B) certificates with respect to the
insurance carried by Parent and its Restricted Subsidiaries evidencing that the
Administrative Agent has been named as an additional insured pursuant to
Section 8.02(b) and (C) a Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to any real property Collateral subject to a
Mortgage on which a Building or Manufactured (Mobile) Home is located;

 

(vi)                              results of UCC lien searches made against each
Loan Party in the jurisdiction of organization of such Loan Party, reflecting no
prior Liens encumbering the Properties of such Loan Party other than those being
released on or prior to the Initial Availability Date and Permitted Liens;

 

(vii)                           a certificate of a Responsible Officer of the
Borrower, certifying that (A) as of the Initial Availability Date, no Default or
Event of Default has occurred and is continuing, (B) as of the Initial
Availability Date, the representations and warranties contained herein are
accurate in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects),
(C) after giving effect to the Transactions and the Separation Transaction, the
Borrower is in compliance on a pro forma basis with the financial covenants
contained in Section 9.10 (calculated in a manner reasonably acceptable to the
Administrative Agent as if the Transactions and the Separation Transaction were
consummated on the last day of the most recently ended Testing Period for which
financial statements are available (in the case of balance

 

56

--------------------------------------------------------------------------------


 

sheet matters) or the first day of such Testing Period (in the case of income
statement matters)) and (D) attached thereto are full and complete copies of the
executed Separation Documents (together with the schedules and exhibits
thereto), which shall not have been modified from the forms provided by the
Borrower pursuant to Section 6.01(c) in any manner that is adverse in any
material respect to the Lenders (it being understood that, without limitation,
(x) any material decrease in the value of the Property to be actually acquired
by Exterran Corporation and its Subsidiaries from the Property contemplated by
the form of Separation Documents previously delivered pursuant to
Section 6.01(c) shall be deemed to be materially adverse to the Lenders, unless
approved by the Majority Lenders, and (y) to the extent that the schedules and
exhibits that were not attached to, or any modifications to the schedules and
exhibits that were attached to, the forms of the Separation Documents previously
delivered pursuant to Section 6.01(c) list or include any Properties actually
acquired in connection with the Separation Transactions, such schedules,
exhibits or information shall comply with the requirements of clause (x) above,
and any other schedules or exhibits that were not attached to, or any
modifications to the schedules and exhibits that were attached to, the forms of
the Separation Documents previously delivered pursuant to Section 6.01(c) shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent);

 

(viii)                        evidence that (A) Parent’s board of directors has
authorized the consummation of the Separation Transaction in accordance with the
Separation Documents, at which time Exterran Corporation shall become a
publicly-traded company whose common stock is traded on a recognized national
stock exchange, and (B) the declaration of the date on which the common stock of
Exterran Corporation will be distributed to the stockholders of Parent (which
shall be either the Initial Availability Date or the day immediately following
the Initial Availability Date) have been publicly announced;

 

(ix)                              a certificate of a Responsible Officer of
Parent, certifying that (i) no further actions are required to be taken to
consummate the Separation Transaction other than the passage of time (not to
exceed one (1) Business Day from the date of such certificate) and (ii) there is
no pending or, to the knowledge of such Responsible Officer, threatened
litigation which could reasonably be expected to impede the consummation of the
Separation Transaction within one (1) Business Day from the date of such
certificate;

 

(x)                                 a Borrowing Request in the form of Exhibit B
with respect to any Borrowing to be made on the Initial Availability Date, duly
completed and executed by the Borrower;

 

(xi)                              a favorable opinion of Sidley Austin LLP,
counsel to the Loan Parties;

 

(xii)                           a certificate of the Secretary or an Assistant
Secretary (or its equivalent) of each Loan Party other than Parent and the
Borrower, setting forth (A) resolutions of its board of directors (or equivalent
governing body) with respect to the authorization of such Loan Party to execute
and deliver the Loan Documents to which it is a party and to enter into the
Transactions contemplated in those documents, (B) the officers (or the
equivalent thereof) of such Loan Party (I) who will be signing the Loan
Documents to which such Loan Party is a party and (II) who will, until replaced
by another officer or officers (or the equivalent thereof) duly authorized for
that purpose, act as a representative of such Loan Party for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the Transactions contemplated hereby, (C) specimen signatures
of the authorized officers (or the equivalent thereof) referred to in
clause (B)(I), and (D) the Organization Documents of such Loan Party, certified
as being true and complete.  The Administrative Agent and the Lenders may

 

57

--------------------------------------------------------------------------------


 

conclusively rely on such certificate until the Administrative Agent receives
notice in writing from such party to the contrary;

 

(xiii)                        certificates with respect to the existence,
qualification and good standing of the Borrower and each other Loan Party issued
by the appropriate state agencies in (A) the jurisdiction of organization of
such Loan Party and (B) each other jurisdiction in which such Loan Party owns a
material manufacturing facility as of the Initial Availability Date;

 

(xiv)                       a statement as to the matters set forth in
Section 7.07 in conformity with the requirements of FR Form U-1 or such other
form referred to in Regulation U, Regulation T or Regulation X of the Board, as
the case may be.

 

(b)                                 The Administrative Agent shall have received
evidence reasonably satisfactory to it that the principal of and interest on all
loans and other obligations accrued or owing under the Parent Credit Agreement
(whether or not then due) shall have been paid in full, all commitments
thereunder shall have been terminated and all liens securing such obligations
shall have been released (which payment, termination and release may be
contemporaneous with the satisfaction of the conditions under this Section 6.02
and the application of proceeds of any Borrowings to occur on the Initial
Availability Date); provided that the foregoing shall not be construed to
require the termination of any of the Existing Letters of Credit.

 

(c)                                  The Administrative Agent shall have
received evidence reasonably satisfactory to it that Parent Senior Notes shall
have been satisfied and discharged in full (which satisfaction and discharge may
be contemporaneous with the satisfaction of the conditions under this
Section 6.02 and the application of the proceeds of any Borrowings to occur on
the Initial Availability Date).

 

(d)                                 The Administrative Agent, the Joint Lead
Arrangers and the Lenders shall have received all fees and other amounts due and
payable to them on or prior to the Initial Availability Date, including, to the
extent invoiced at least one Business Day prior to the Initial Availability
Date, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document
(including the reasonable fees, disbursements and other charges of counsel to
the Administrative Agent).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
satisfaction of the foregoing conditions and the occurrence of the Initial
Availability Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 5:00 p.m., Eastern time, on
October 30, 2015 (and, in the event such conditions are not so satisfied or
waived, the Commitments and this Agreement shall terminate).

 

Section 6.03                                         Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing
(including the initial funding), and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

(b)                                 The representations and warranties of the
Loan Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct in all material respects (except that such materiality

 

58

--------------------------------------------------------------------------------


 

qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.

 

(c)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a Letter of Credit
Request in accordance with Section 2.07, as applicable.

 

On the date of any Borrowing or any issuance, amendment, renewal or extension of
any Letter of Credit, the Borrower shall be deemed to have made a representation
and warranty that the conditions specified in Sections 6.03(a) and 6.03(b) have
been satisfied.

 

ARTICLE VII
Representations and Warranties

 

Each of Parent and the Borrower represents and warrants to the Administrative
Agent, the Issuing Banks and the Lenders at each time on or after the Effective
Date that such representations and warranties are required to be made pursuant
to the terms of this Agreement as follows:

 

Section 7.01                                         Legal Existence.  Each of
Parent, the Borrower and each Significant Domestic Subsidiary:  (a) is a legal
entity duly organized, legally existing and in good standing (if applicable)
under the laws of the jurisdiction of its organization, except as permitted by
Section 9.06 or Section 9.11; (b) has all requisite power, and has all material
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would reasonably be expected to result in a Material
Adverse Effect.

 

Section 7.02                                         Financial Condition.  Since
December 31, 2014, no change, event, development or circumstance has occurred or
shall then exist that has had a Material Adverse Effect; provided that for
purposes hereof, the consummation of the Separation Transaction shall be deemed
not to have a Material Adverse Effect.

 

Section 7.03                                         Litigation.  Except as set
forth in Schedule 7.03, as of the Effective Date and as of the Initial
Availability Date, there is no litigation, legal, administrative or arbitral
proceeding, investigation or other action of any nature pending against or, to
the knowledge of Parent or the Borrower, threatened against or affecting Parent,
the Borrower or any of their respective Subsidiaries as to which there is a
reasonable likelihood of any judgment or liability against Parent, the Borrower
or any of their respective Subsidiaries which would reasonably be expected to
have a Material Adverse Effect.  No litigation is pending or, to the knowledge
of Parent, threatened which enjoins, prohibits or restrains or, with respect to
any threatened litigation, seeks to enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal or extension of any
Letter of Credit or the reimbursement of disbursements under any Letter of
Credit or the consummation of the Transactions contemplated by this Agreement or
any other Loan Document.

 

Section 7.04                                         No Breach.  Each of the
Transactions and, as of the Initial Availability Date, the Separation
Transaction will not (a) contravene or result in a breach of the Organization
Documents of any Group Member, (b) violate any Governmental Requirement
applicable to or binding upon any Group

 

59

--------------------------------------------------------------------------------


 

Member or any of its Properties, except to the extent that any such violation,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (c) violate or result in a default under any indenture,
agreement or instrument governing other Indebtedness aggregating $50,000,000 or
more to which such Group Member is a party or by which it is bound or to which
it or its Properties are subject, (d) violate or result in a default under any
agreement or instrument to which such Group Member is a party or by which it is
bound or to which it or its Properties are subject, except to the extent, in the
case of this clause (d), that any such violation or default, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, or (e) result in the creation or imposition of any Lien upon any of the
Properties of any Group Member, other than the Liens created by the Loan
Documents.

 

Section 7.05                                         Authority.  (a) Each Group
Member has all necessary power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party; and the execution,
delivery and performance by each Group Member of the Loan Documents to which it
is a party have been duly authorized by all necessary action on its part; and
the Loan Documents to which each Group Member is a party constitute the legal,
valid and binding obligations of such Group Member, enforceable against such
Group Member in accordance with their terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

 

Section 7.06                                         Approvals.  No
authorizations, approvals or consents of, and no filings or registrations with,
any Governmental Authority are necessary for the execution, delivery or
performance by any Group Member of the Loan Documents to which it is a party,
for the borrowing of any Loan or the issuance, amendment, renewal or extension
of any Letter of Credit hereunder, or for the validity or enforceability against
any Group Member of any of the Loan Documents to which it is a party, except for
(a) those that have been obtained or made and are in effect and (b) the
recording and filing of financing statements and the Security Instruments as
required by this Agreement.

 

Section 7.07                                         Use of Loans and Letters of
Credit.  The Borrower will use the proceeds of the Loans and Letters of Credit
(a) for working capital, to reimburse drawings under Letters of Credit and for
other general corporate purposes (including capital expenditures, acquisitions
permitted hereunder, the funding of payments required under the Separation
Documents, share repurchases and dividends); (b) to repay, in whole or in part,
on the Initial Availability Date, intercompany debt owing by the Borrower to
Parent (with Parent using the proceeds of such repayment to repay, in whole or
in part, on the Initial Availability Date, indebtedness under Parent Credit
Agreement); and (c) to pay fees and expenses in connection with the foregoing
clauses (a) and (b) and the Transactions and the Separation Transaction.  The
Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying margin stock (within the meaning of
Regulation T, U or X of the Board) in violation of applicable law, including
Regulation T, U or X of the Board, and no part of the proceeds of any Loan or
Letter of Credit hereunder will be used for any purposes which violates the
provisions of Regulation T, U or X of the Board.  If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent (for
delivery to the Lenders) a statement to the foregoing effect in conformity with
the requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

 

Section 7.08                                         ERISA.  Except as would not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and ERISA Affiliate is in compliance with applicable provisions of ERISA and the
Code and the regulations and published interpretations thereunder with respect
to each Plan.  No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all

 

60

--------------------------------------------------------------------------------


 

other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.  The
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of FASB Accounting Standards Codification
No. 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of FASB Accounting Standard Codification 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$100,000 the fair market value of the assets of all such underfunded Plans,
except in each case as could not reasonably be expected to result in a Material
Adverse Effect.  With respect to any Foreign Plan, the accrued benefit
obligations (based on those assumptions used to fund such Foreign Plan) with
respect to all current and former participants do not exceed the assets of such
Foreign Plan, and each Foreign Plan is in compliance with all provisions of
applicable law and all applicable regulations and published interpretations
thereunder with respect to such Foreign Plan and with the terms of such Foreign
Plan, except in each case as would not reasonably be expected to result in a
Material Adverse Effect.

 

Section 7.09                                         Taxes.  Except as set forth
in Schedule 7.09, each of Parent, the Borrower and each Domestic Subsidiary has
filed all United States Federal income tax returns and all other tax returns
which, to the knowledge of Parent and the Borrower, are required to have been
filed by them and have paid all Taxes due pursuant to such returns, except
(i) for such Taxes as are being contested in good faith by appropriate
proceedings and for which Parent, the Borrower or such Domestic Subsidiary has
set aside on its books adequate reserves in accordance with GAAP or (ii) where
failure to file such tax returns and pay such Taxes would not reasonably be
expected to result in a Material Adverse Effect.  The charges, accruals and
reserves on the books of Parent, the Borrower and its Subsidiaries in respect of
Taxes and other governmental charges are, in the opinion of Parent and the
Borrower, adequate.  No material Tax lien has been filed and, to the knowledge
of Parent and the Borrower, no claim for the collection or assessment of Taxes
is being asserted which, if determined adversely to Parent, the Borrower or any
Domestic Subsidiary, would reasonably be expected to result in a Material
Adverse Effect.

 

Section 7.10                                         Title, Etc.

 

(a)                                 Except as set forth in Schedule 7.10, each
Group Member has good title to, or valid leasehold interests in, its material
Properties, (i) except in cases where the failure to have such title or
leasehold interests would not reasonably be expected to result in a Material
Adverse Effect and (ii) free and clear of all Liens, except Permitted Liens.

 

(b)                                 Except for matters that would not reasonably
be expected to have a Material Adverse Effect, (i) all leases and agreements
necessary for the conduct of the business of each Group Member are valid and
subsisting and in full force and effect and (ii) there exists no default or
event or circumstance which with the giving of notice or the passage of time or
both would give rise to a default under any such lease or agreement.

 

Section 7.11                                         No Material Misstatements. 
No written information, statement, exhibit, certificate, document or report
(other than projections) furnished to the Administrative Agent and the Lenders
(or any of them) by any Group Member in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole with all other written
information, statements, exhibits, certificates, documents and reports so
furnished or delivered, contains any material misstatement of fact or omits to
state a material fact necessary to make the statements contained therein not
materially misleading in the light of the circumstances in which made.  The
financial projections concerning Parent and its Restricted Subsidiaries that
have been made available to the Administrative Agent and the Lenders (or any of
them) by any

 

61

--------------------------------------------------------------------------------


 

Group Member pursuant hereto or any other Loan Document have been prepared in
good faith based upon assumptions believed by Parent and the Borrower to be
reasonable at the time made, it being understood that such projections are
subject to significant uncertainties, many of which are beyond the control of
Parent, the Borrower and their respective Subsidiaries, and actual results may
vary materially from the projections.

 

Section 7.12                                         Investment Company Act. 
Neither Parent nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940.

 

Section 7.13                                         Subsidiaries.  As of the
Effective Date, all Subsidiaries listed on Schedule 7.13 are either Restricted
Subsidiaries or Unrestricted Subsidiaries as set forth therein.  Parent has no
Excluded Subsidiaries except as set forth on Schedule 7.13.

 

Section 7.14                                         Location of Offices.  The
Borrower’s principal place of business and chief executive office are located at
the addresses stated on its signature page to this Agreement (or as set forth in
a notice delivered to the Administrative Agent in writing pursuant to
Section 12.01).

 

Section 7.15                                         Defaults.  No Group Member
is in material default under, nor has any event or circumstance occurred which,
but for the expiration of any applicable grace period or the giving of notice,
or both, would constitute a material default under, any material agreement or
instrument to which such Group Member is a party or by which such Group Member
is bound, which default would reasonably be expected to result in a Material
Adverse Effect.  No Default hereunder has occurred and is continuing.

 

Section 7.16                                         Environmental Matters. 
Except (a) as set forth in Schedule 7.16 or (b) as would not reasonably be
expected to have a Material Adverse Effect:

 

(i)                                     All Properties and operations of Parent
and its Subsidiaries are and have been during the applicable statute of
limitations period in compliance with all applicable Environmental Laws and the
Responsible Officers of Parent and the Borrower do not know of any facts that
would prevent Parent or any Subsidiary from maintaining compliance with such
requirements during the term of this Agreement;

 

(ii)                                  Neither Parent nor any of its Subsidiaries
are subject to any pending or, to Parent’s or the Subsidiaries’ knowledge,
threatened action, suit or proceeding by or before any court or Governmental
Authority or any order or judgment that has not been completed, concerning
compliance with Environmental Laws or alleging liability or remedial obligations
under Environmental Laws and the Responsible Officers of Parent and the Borrower
do not know of any facts that would make an action, suit, or proceeding or
remedial obligation reasonably likely;

 

(iii)                               All notices, permits, licenses or similar
authorizations, if any, required by Environmental Laws to be obtained or filed
by Parent or any of its Subsidiaries in connection with its operations or
Properties (including past operations and Properties during the applicable
statute of limitations) have been duly obtained or filed by Parent or its
Subsidiaries and Parent and its Subsidiaries are in compliance with the terms
and conditions of all such notices, permits and licenses (and have been in the
past during the applicable statute of limitations);

 

(iv)                              To the best of Parent’s and the Borrower’s
knowledge, all Hazardous Materials, if any, generated at any Property of Parent
or any of its Subsidiaries have been transported, treated and disposed of in
accordance with applicable Environmental Laws, and are not the

 

62

--------------------------------------------------------------------------------


 

subject of any pending or, to Parent’s or the Borrower’s knowledge, threatened
action by any Governmental Authority pursuant to Environmental Laws; and

 

(v)                                 To the best of Parent’s and the Borrower’s
knowledge, no Hazardous Materials have been Released on, at, under, to or from
any current or past Property of Parent and its Subsidiaries in a manner or
condition that would reasonably be expected to result in any material liability
to, or obligation to undertake remediation on the part of, Parent or its
Subsidiaries.

 

Section 7.17                                         Compliance with Laws.  No
Group Member has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would (in the event such violation or failure were asserted
by any Person through appropriate action) reasonably be expected to result in a
Material Adverse Effect.

 

Section 7.18                                         Insurance.  Parent has, and
has caused all of its Significant Domestic Subsidiaries to have, insurance
policies sufficient for compliance by each of them with all applicable
requirements of law and of all agreements to which Parent or such Significant
Domestic Subsidiary is a party, except where non-compliance therewith would not
reasonably be expected to result in a Material Adverse Effect; such policies are
valid, outstanding and enforceable policies and provide insurance coverage in at
least such amounts and against at least such risks (but including in any event
public liability) as are usually insured against by companies engaged in the
same or similar businesses operating in the same or similar locations.  The
Administrative Agent has been named as an additional insured in respect of such
liability insurance policies, and the Administrative Agent has been named as
lender loss payee with respect to such property loss insurance policies.  For
the avoidance of doubt, unless an Event of Default has occurred and is
continuing, any property loss insurance proceeds received by the Administrative
Agent in its capacity as “lender loss payee” under the property loss insurance
policies of any Group Member shall be remitted to the Borrower or the other
applicable Group Member.

 

Section 7.19                                         Hedging Agreements. 
Schedule 7.19 sets forth, as of the Effective Date, a true and complete list of
all Hedging Agreements (including commodity price swap agreements, forward
agreements or contracts of sale which provide for prepayment for deferred
shipment or delivery of oil, gas or other commodities) of each Group Member, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark-to-market value thereof as
of the last day of the immediately preceding calendar month, all credit support
agreements relating thereto (including any margin required or supplied), and the
counterparty to each such agreement. The Borrower is an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder.

 

Section 7.20                                         Restriction on Liens. 
Except as set forth in Schedule 7.20 or as permitted under Section 9.15, no
Group Member is a party to any agreement or arrangement (other than this
Agreement and the Security Instruments), or subject to any order, judgment, writ
or decree, which restricts or purports to restrict its ability to grant Liens
pursuant to this Agreement and the Security Instruments to the Administrative
Agent, for the benefit of the Secured Parties, on or in respect of its material
Properties.

 

Section 7.21                                         Anti-Terrorism Law;
Sanctions.

 

(a)                                 No Loan Party nor any of its Subsidiaries,
officers or directors or, to the knowledge of the Borrower, any of their
respective Affiliates,

 

63

--------------------------------------------------------------------------------


 

(i)                                     is in violation in any material respect
with any laws or regulations of the U.S., the UK, the European Union and, to the
extent the laws of which are substantially similar to U.S. law, any other
Governmental Authority, in each case relating to money laundering or terrorist
financing, including, without limitation, (A) the Bank Secrecy Act, 31 U.S.C.
sections 5301 et seq.; (B) the USA PATRIOT Act; (C) Laundering of Monetary
Instruments, 18 U.S.C. section 1956; (D) Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957;
(E) the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations, 31 C.F.R. Part 103; and (F) any similar laws or
regulations of such Governmental Authorities currently in force or hereafter
enacted (collectively, the “Anti-Terrorism Laws”) or

 

(ii)                                  (A) is a Sanctioned Person or (B) engages
in any dealings or transactions, or is otherwise associated, with any Sanctioned
Person that would result in any violation of Sanctions.

 

(b)                                 Each Loan Party has implemented and
maintains in effect such policies and procedures, if any, as it reasonably deems
appropriate, in light of its business and international activities, to ensure
compliance by such Loan Party and its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and each Loan Party and its Subsidiaries and their
respective officers and directors and, to the knowledge of such Loan Party,
their respective Affiliates, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement
would cause any party hereto to be in violation of any Anti-Corruption Law or
applicable Sanctions.

 

(c)                                  To the knowledge of Parent or any of its
Subsidiaries, neither Parent nor any of its Subsidiaries is the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body regarding any offense or alleged offense under
any anti-corruption, anti-terrorism, or anti-money laundering laws or Sanctions
in which there is a reasonable possibility of an adverse decision which could
reasonably be expected to have a Material Adverse Effect or affect the legality,
validity or enforceability of the Loan Documents, and no such investigation,
inquiry or proceeding is pending or, to the knowledge of Parent or any of its
Subsidiaries, has been threatened.

 

Section 7.22                                         Security Instruments.

 

(a)                                 Guaranty and Collateral Agreement.  Upon the
execution and delivery of the Guaranty and Collateral Agreement, the provisions
of the Guaranty and Collateral Agreement shall be effective to create, in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable Lien on, and security interest in, all of the Collateral
described therein, and (i) when financing statements and other filings in
appropriate form are filed in the offices specified in the Guaranty and
Collateral Agreement and (ii) upon the taking of possession or control by the
Administrative Agent of the Collateral described therein with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Guaranty
and Collateral Agreement), the Liens created by the Guaranty and Collateral
Agreement shall constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral (other than such Collateral in which a Lien or a security interest
cannot be perfected by filing, possession or control under the Uniform
Commercial Code as in effect at the relevant time in the relevant jurisdiction),
in each case free of all Liens other than Permitted Liens, and prior and
superior to all other Liens other than Permitted Liens; provided that, with
respect to any Collateral consisting of Equity Interests in Foreign
Subsidiaries, the representations in this paragraph (a) shall be limited to
Parent and the Borrower’s knowledge.

 

64

--------------------------------------------------------------------------------


 

(b)                                 Mortgages.  Upon the execution and delivery
of the Mortgages, each Mortgage shall be effective to create, in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, all of the Collateral described therein,
subject only to Permitted Liens, and when the Mortgages are filed in the offices
specified on Schedule 7.22 (or, in the case of any Mortgage executed and
delivered after the date hereof in accordance with the provisions of
Section 8.01(i) or 8.06, as applicable, when such Mortgage is filed in the
appropriate offices), the Mortgages shall constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Loan Parties party thereto in that portion of the Collateral described in
such Mortgages constituting real property and fixtures affixed or attached to
such real property, in each case prior and superior in right to any other
person, other than Permitted Liens.

 

(c)                                  Valid Liens.  Each Security Instrument
delivered pursuant to Section 8.04 or Section 8.06, upon execution and delivery
thereof, is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, all of the Collateral described therein, and (i) when
financing statements and other filings in appropriate form are filed or recorded
in the appropriate offices as are required by such Security Instrument, and
(ii) upon the taking of possession or control by the Administrative Agent of the
Collateral described therein with respect to which a security interest may be
perfected only by possession or control, the Liens created by such Security
Instrument will constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Loan Parties that are parties
to such Security Instrument in such Collateral (other than such Collateral in
which a Lien or security interest cannot be perfected by filing, possession or
control under the Uniform Commercial Code as in effect at the relevant time in
the relevant jurisdiction), in each case free of all Liens other than Permitted
Liens; provided that, with respect to any Collateral consisting of Equity
Interests in Foreign Subsidiaries, the representations in this paragraph
(a) shall be limited to Parent and the Borrower’s knowledge.

 

Section 7.23                                         Flood Insurance and
Mortgage Related Matters.  Except for the real property set forth on Schedule
7.23 as it may be supplemented from time to time by delivery of a written notice
to the Administrative Agent, no Mortgage encumbers improved real property that
contains Buildings or Manufactured (Mobile) Homes.  For each such real property
location, Schedule 7.23 sets forth the address of such location (where
applicable) and the owner of record of such location, as such schedule may be
supplemented from time to time by delivery of a written notice to the
Administrative Agent.  For each such real property location set forth on
Schedule 7.23, the Loan Parties have either (a) obtained flood insurance in
accordance with Section 8.02(b), with respect to each such parcel that is
located in a “special flood hazard area” as defined in the Flood Insurance Laws
or (b) obtained and delivered to the Administrative Agent a Federal Emergency
Management Agency Standard Flood Hazard Determination demonstrating that such
parcel is not located in such a “special flood hazard area”.

 

It is understood and agreed that the representations and warranties set forth in
Section 7.22 and Section 7.23 shall not be made at any time prior to the Initial
Availability Date.

 

ARTICLE VIII
Affirmative Covenants

 

From and after the Initial Availability Date, each of Parent and the Borrower
covenants and agrees that, until Payment in Full:

 

Section 8.01                                         Reporting Requirements. 
Parent shall deliver, or shall cause to be delivered, to the Administrative
Agent:

 

65

--------------------------------------------------------------------------------


 

(a)                                 Financial Statements.  (i) Within thirty
(30) days after the same is required to be filed with the SEC or any successor
agency (but in any event within 90 days of the end of each Fiscal Year), a copy
of each annual report and any amendment to any annual report filed by Parent
with the SEC or any successor agency pursuant to Section 13 or 15(d) of the
Exchange Act (currently Form 10-K), (ii) within thirty (30) days after the same
is required to be filed by Parent with the SEC or any successor agency (but in
any event within sixty (60) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year), a copy of each quarterly report and any amendment
to any quarterly report filed by Parent with the SEC or any successor agency
pursuant to Section 13 or 15(d) of the Exchange Act (currently Form 10-Q), as
the same may be amended from time to time, and (iii) promptly after the same
become publicly available, but in any event within fifteen (15) days following
the date the same are required to be filed with the SEC, all other reports,
notices, proxy statements or other documents that are distributed by Parent to
its shareholders generally and all regular and periodic final reports (including
reports on Form 8-K) filed by Parent with the SEC, which are publicly available;
provided, however, that Parent shall be deemed to have furnished the information
required by this Section 8.01(a) if Parent shall have timely made the same
available on “EDGAR” (or any successor thereto) and/or on its home page on the
worldwide web (at the date of this Agreement located at http://exterran.com);
provided further, however, that if the Administrative Agent is unable to access
EDGAR (or any successor thereto) or Parent’s home page on the worldwide web,
Parent agrees to provide the Administrative Agent with paper copies of the
information required to be furnished pursuant to this Section 8.01(a) promptly
following notice from the Administrative Agent.

 

(b)                                 Compliance Certificate.  Within ten
(10) Business Days of any delivery or deemed delivery of any annual report or
quarterly report pursuant to paragraph (a) above, (i) a certificate
substantially in the form of Exhibit D executed by a Responsible Officer of the
Borrower (a “Compliance Certificate”) (A) certifying as to the matters set forth
therein and stating that no Default has occurred and is continuing as of the
date thereof (or, if any Default has occurred and is continuing as of the date
thereof, describing the same in reasonable detail) and (B) setting forth in
reasonable detail the computations necessary to determine whether Parent is in
compliance with Sections 9.10(a) and 9.10(b) as of the end of the most recently
ended Fiscal Quarter or Fiscal Year, as applicable; and (ii) a report, in form
and substance satisfactory to the Administrative Agent, setting forth as of the
date of such certificate a true and complete list of all Hedging Agreements
(including commodity price swap agreements, forward agreements or contracts of
sale which provide for prepayment for deferred shipment or delivery of oil, gas
or other commodities) to which any Group Member is a party, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value therefor, any new credit
support agreements relating thereto not listed in Schedule 7.19, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.

 

(c)                                  Consolidating Financials.  If, for any
Testing Period, the percentage of EBITDA attributable to cash distributions
received by Parent and its Consolidated Restricted Subsidiaries from
Unrestricted Subsidiaries (other than EXLP and any other MLP Subsidiaries) would
represent greater than 5% of the EBITDA of Parent and its Consolidated
Restricted Subsidiaries for such Testing Period, then Parent shall deliver,
within 90 days after the end of each Fiscal Year and within 60 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year, a
consolidating balance sheet as of the last day of the most recently ended Fiscal
Quarter and a consolidating income statement for the most recently ended Fiscal
Quarter with respect to such Unrestricted Subsidiaries.  If, for any Testing
Period, the percentage of EBITDA attributable to cash distributions received by
Parent and its Consolidated Restricted Subsidiaries from EXLP or any other MLP
Subsidiary would represent greater than 5% of the EBITDA of Parent and its
Consolidated Restricted Subsidiaries for such Testing Period, then Parent shall
deliver, within 90 days after the end of each Fiscal Year and within 60 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year, a
consolidated balance sheet of EXLP or such other MLP

 

66

--------------------------------------------------------------------------------


 

Subsidiary, as applicable, and its Subsidiaries as of the last day of the most
recently ended Fiscal Quarter and a consolidated income statement for EXLP or
such other MLP Subsidiary, as applicable, and its Subsidiaries for the most
recently ended Fiscal Quarter.

 

(d)                                 Budget.  Within ninety (90) days following
the end of each Fiscal Year, a copy of the operating budget and capital budget
of Parent and its Consolidated Restricted Subsidiaries for the succeeding Fiscal
Year.

 

(e)                                  Notice of Default, Etc. Promptly after a
Responsible Officer of Parent or the Borrower obtains actual knowledge that any
Default or event that has had a Material Adverse Effect has occurred, a notice
of such Default or event, describing the same in reasonable detail and the
action the Borrower proposes to take with respect thereto.

 

(f)                                   Management Letters.  Promptly after the
receipt thereof by Parent, a copy of any “management letter” addressed to the
board of directors of Parent from Parent’s certified public accountants.

 

(g)                                  Labor Disputes.  Promptly upon becoming
aware of any labor dispute which would result in a Material Adverse Effect, a
notice of such dispute describing such dispute in detail and the action the
Borrower proposes to take with respect thereto.

 

(h)                                 Litigation.  Prompt written notice of any
litigation or governmental investigation or proceeding pending against Parent or
any of its Subsidiaries which would result in a Material Adverse Effect.

 

(i)                                     ERISA Events.  Prompt written notice of
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
to any Loan Party in an aggregate amount exceeding $35,000,000.

 

(j)                                    Other Matters.  From time to time such
other information regarding the business, affairs or financial condition of
Parent, the Borrower or any Significant Domestic Subsidiary (including any Plan
or Multiemployer Plan and any reports or other information required to be filed
under ERISA) as the Administrative Agent may reasonably request.

 

Section 8.02                                         Maintenance, Etc.

 

(a)                                 Generally.  Except as otherwise permitted by
Section 9.06 or Section 9.11, each of Parent and the Borrower shall, and shall
cause each of the Significant Domestic Subsidiaries to:  (i) preserve and
maintain its legal entity existence and, with respect to Parent and the
Borrower, maintain its legal entity existence in a jurisdiction of organization
located in the United States or any State thereof; (ii) preserve and maintain
all of its material rights, privileges, franchises, patents, trademarks,
copyrights and licenses unless the failure to do so could not reasonably be
expected to result in a Material Adverse Effect; (iii) comply with all
Governmental Requirements to the extent the failure to comply with such
requirements would have a Material Adverse Effect; (iv) pay and discharge all
Taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its Property prior to the date on which penalties
attach thereto, except for (A) any such Tax, assessment, charge or levy the
payment of which is being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained in accordance with GAAP and
(B) any such Tax, assessment, charge or levy, the nonpayment of which could not
reasonably be expected to result in a Material Adverse Effect; (v) maintain in
effect and enforce such policies and procedures, if any, as it deems appropriate
using reasonable judgment in light of its business and operation (including its
international operations), to

 

67

--------------------------------------------------------------------------------


 

ensure compliance by Parent, the Borrower, its Subsidiaries and their respective
directors, officers employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions; and (vi) upon reasonable notice
and to the extent reasonably requested by the Administrative Agent, permit
representatives of the Administrative Agent, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect its
Properties, and to discuss its business and affairs with its officers.  Parent
shall keep its books of record and account and the books of record and account
of its Consolidated Subsidiaries in accordance with GAAP.

 

(b)                                 Insurance.  Each of Parent and the Borrower
shall, and shall cause each of the Significant Domestic Subsidiaries to,
maintain, with financially sound and reputable insurance companies, insurance
policies which (i) are sufficient for compliance with all applicable
requirements of law and of all agreements to which it is a party, except where
non-compliance therewith would not reasonably be expected to result in a
Material Adverse Effect; (ii) are valid, outstanding and enforceable policies;
and (iii) provide insurance coverage in at least such amounts and against at
least such risks (but including in any event public liability) as are usually
insured against by companies engaged in the same or similar businesses operating
in the same or similar locations.  Within 90 days of the end of each Fiscal
Year, Parent will furnish or cause to be furnished to the Administrative Agent a
certificate of insurance coverage from the applicable insurers in form and
substance reasonably satisfactory to the Administrative Agent and, if requested,
will furnish the Administrative Agent copies of the applicable policies.  Any
insurance policy or policies insuring any of the Collateral shall be endorsed in
favor of and made payable to the Administrative Agent (including by naming the
Administrative Agent as “additional insured” and “lender loss payee”, as
applicable) and shall provide that the insurer will endeavor to give at least
30 days’ prior notice of any cancellation to the Administrative Agent.  With
respect to each portion of real property Collateral located in the United States
that is subject to a Mortgage on which a Building or Manufactured (Mobile) Home
is located, Parent will, and will cause each Restricted Subsidiary to, obtain
flood insurance in such total amount as the Administrative Agent or the Majority
Lenders may from time to time reasonably require, if at any time the area in
which any such Building or Manufactured (Mobile) Home is located is designated a
“special flood hazard area” as defined in the Flood Insurance Laws.

 

(c)                                  Operation of Properties.  Each of Parent
and the Borrower will, and will cause each of Parent’s Restricted Subsidiaries
to, operate its Properties or cause such Properties to be operated in a careful
and efficient manner (i) in compliance with the practices of the industry,
(ii) in compliance with all applicable contracts and agreements and (iii) in
compliance in all material respects with all Governmental Requirements, except
in each case where noncompliance therewith would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 8.03                                         Environmental Matters.

 

(a)                                 Compliance.  Each of Parent and the Borrower
will, and will cause each of its Restricted Subsidiaries to, conduct their
respective operations and maintain their respective Properties in compliance
with applicable Environmental Laws, except in each case where noncompliance
would not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Notice of Action.  The Borrower will
promptly notify the Administrative Agent in writing of any threatened action,
investigation or inquiry by any Governmental Authority of which any of its
Responsible Officers has knowledge in connection with any Environmental Laws if
such action, investigation or inquiry would reasonably be expected to result in
a Material Adverse Effect.

 

Section 8.04                                         Further Assurances.  Upon
the reasonable request of the Administrative Agent, each of Parent and the
Borrower will, and will cause each of its Restricted Subsidiaries to, cure
promptly any defects in the creation and issuance of the Notes and the execution
and delivery of the Security

 

68

--------------------------------------------------------------------------------


 

Instruments and this Agreement.  Upon the reasonable request of the
Administrative Agent, each of Parent and the Borrower, at its expense, will, and
will cause each of its Restricted Subsidiaries to, promptly execute and deliver
to the Administrative Agent all such other documents, agreements and instruments
to comply with or accomplish the covenants and agreements of any of the Loan
Parties in the Security Instruments and this Agreement, or to further evidence
and more fully describe the collateral intended as security for the Secured
Obligations, or to correct any omissions in the Security Instruments, or to
perfect, protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be reasonably necessary or appropriate in connection
therewith.

 

Section 8.05                                         Performance of Obligations
under Loan Documents.  The Borrower will pay the Loans and the Notes according
to the reading, tenor and effect thereof; and Parent will, and will cause each
of its Subsidiaries to, do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Security
Instruments and this Agreement, at the time or times and in the manner
specified.

 

Section 8.06                                         Collateral and Guarantees.

 

(a)                                 Collateral.

 

(i)                                     Subject to the proviso below, each of
Parent and the Borrower shall, and shall cause each other Loan Party to, grant a
Lien pursuant to the Security Instruments on substantially all of its Property
located in the United States now owned or at any time hereafter acquired by it
or any other Loan Party, including (A) all Equipment, Accounts, Chattel Paper,
Documents, General Intangibles, Instruments and Inventory (as each such term is
defined in the UCC), (B) all real property, (C) the Equity Interests in each
Domestic Subsidiary (excluding the General Partner and Exterran GP LLC) and
Foreign Subsidiary, and (D) all Equity Interests in EXLP, including the LP Units
and the Subordinated Units regardless of whether EXLP is a Subsidiary of Parent;
and

 

(ii)                                  subject to the proviso below, upon the
formation or acquisition of any Significant Domestic Subsidiary or upon any
Subsidiary becoming a Significant Domestic Subsidiary after the Initial
Availability Date, the Borrower shall promptly:

 

(A)                               cause such Significant Domestic Subsidiary to
grant a Lien pursuant to the Security Instruments on substantially all of its
Property located in the United States now owned or at any time hereafter
acquired by it, including, without limitation, all Equipment, Accounts, Chattel
Paper, Documents, General Intangibles, Instruments, and Inventory (as each such
term is defined in the UCC);

 

(B)                               pledge, or cause the appropriate Person to
pledge, pursuant to the Guaranty and Collateral Agreement or the Pledge
Agreement, as applicable, all of the Equity Interests in such Significant
Domestic Subsidiary (and, to the extent certificated, deliver original stock
certificates or other certificates evidencing the capital stock of such entity,
together with an appropriate undated stock power for each certificate, duly
executed in blank by the registered owner thereof);

 

(C)                               cause such Significant Domestic Subsidiary to
grant a Mortgage on any real property owned by such Significant Domestic
Subsidiary; and

 

69

--------------------------------------------------------------------------------


 

(D)                               execute and deliver, or cause such Significant
Domestic Subsidiary to execute and deliver, such other additional documents and
certificates as shall reasonably be requested by the Administrative Agent; and

 

(iii)                               subject to the proviso below, upon the
formation or acquisition of any Foreign Subsidiary or any Domestic Subsidiary
that is not a Significant Domestic Subsidiary after the Initial Availability
Date, Parent and the Borrower shall promptly:

 

(A)                               pledge, or cause the appropriate Person to
pledge, pursuant to the Pledge Agreement, (1) 65% of the voting capital stock
and 100% of the non-voting capital stock of each first-tier Foreign Subsidiary
that is a CFC (and, to the extent certificated and to the extent that delivery
of such certificates is not prohibited due to a Governmental Requirement,
deliver original stock certificates or other certificates evidencing 65% of the
voting capital stock and 100% of the non-voting capital stock of such entity,
together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof) and (2) 100% of the capital
stock of each Domestic Subsidiary that is not a Significant Domestic Subsidiary
and each Foreign Subsidiary that is not a CFC or a Subsidiary of a CFC (and, to
the extent certificated, deliver original stock certificates or other
certificates evidencing the capital stock of such entity, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof); and

 

(B)                               execute and deliver, or cause such Foreign
Subsidiary or Domestic Subsidiary, as applicable, to execute and deliver, such
other additional documents and certificates as shall reasonably be requested by
the Administrative Agent;

 

provided that the foregoing clauses (i), (ii) and (iii) shall not require the
creation or perfection of pledges of, security interests in or Mortgages on,
(A) the Equity Interests in, and any Property of, any ABS Subsidiary, (B) any
real property, whether leasehold interests or owned real property, located in
any jurisdiction other than the United States, (C) any leasehold interests or
any owned real property that has a book value of less than $5,000,000 on an
individual basis (provided, however, if in the aggregate, the book value of all
real property owned by any Loan Party or Restricted Subsidiary and not subject
to a Mortgage (“Non-Mortgaged Real Property”) exceeds $25,000,000 as of the last
day of any Fiscal Quarter, then the Borrower shall, within thirty (30) days
after delivery of the financial statements required to be delivered for such
Fiscal Quarter pursuant to Section 8.01(a), deliver Mortgages with respect to as
much of such real property as is necessary to ensure that the aggregate book
value of all Non-Mortgaged Real Property as of the last day of such Fiscal
Quarter does not exceed $25,000,000, (D) the GP Interests and IDRs, (E) any
Property identified on Schedule 8.06, (F) the Equity Interests owned by any Loan
Party or a Restricted Subsidiary in a Joint Venture to the extent (but only to
the extent) (i) the Organization Documents of such Joint Venture or any other
agreement relating to such Joint Venture prohibit the granting of a Lien on such
Equity Interests or (ii) such Equity Interests in such Joint Venture are
otherwise pledged as collateral as permitted by Section 9.02(g), provided
however, if any of the foregoing conditions cease to be in effect for any
reason, then the Equity Interests in such Joint Venture shall automatically be
subject to the lien and security interest pursuant to the Guaranty and
Collateral Agreement, (G) any Property that in the reasonable judgment of the
Administrative Agent, the cost of creating or perfecting such pledges, security
interests or Mortgages on such Property would be excessive in view of the
benefits to be obtained by the Lenders therefrom, (H) more than 65% of the
voting Equity Interests of any Excluded Subsidiary, (I) any assets, or more than
65% of the capital stock, of any CFC, (J) any Property subject to a Lien
permitted by Section 9.02(b), (d) or (e) or (K) Equity Interests of a direct or
indirect Subsidiary of any CFC; provided further that the Borrower and any
Guarantor will have ninety (90) days to perfect Liens on Property acquired in an
acquisition.  The Borrower will also (1)

 

70

--------------------------------------------------------------------------------


 

deliver a Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each parcel of real property that becomes
Collateral subject to a Mortgage pursuant to this Section 8.06(a) on which a
Building or Manufactured (Mobile) Home is located and a policy of flood
insurance that covers any such parcel that is located in a “special flood hazard
area” as defined in the Flood Insurance Laws and (2) if reasonably requested by
the Administrative Agent with respect to each parcel of real property that
becomes Collateral subject to a Mortgage pursuant to this Section 8.06(a),
provide the Lenders with (x) title and extended coverage insurance covering such
interest in real property in an amount equal to the estimated fair market value
of such interest in real property (or such other amount as shall be reasonably
acceptable by the Administrative Agent) as well as a current ALTA survey
thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage.

 

(b)                                 Guarantees; Designation of Significant
Domestic Subsidiaries.  Parent and all Significant Domestic Subsidiaries as of
the Initial Availability Date shall guarantee the Secured Obligations pursuant
to the Guaranty and Collateral Agreement.  Upon the formation or acquisition of
any Significant Domestic Subsidiary after the Initial Availability Date or upon
any Subsidiary becoming a Significant Domestic Subsidiary after the Initial
Availability Date, such Significant Domestic Subsidiary shall (i) within ninety
(90) days from its creation or acquisition, with respect to any newly created or
acquired Significant Domestic Subsidiary or (ii) within thirty (30) days after
the delivery of the most recent Fiscal Year end financial statements (or by such
later date as may be agreed to by the Administrative Agent in its sole
discretion), with respect to any Subsidiary becoming a Significant Domestic
Subsidiary, execute and deliver a supplement to the Guaranty and Collateral
Agreement pursuant to which it will guarantee the Secured Obligations.  If, in
the aggregate, the value of the Specified US Assets of the Wholly-Owned Domestic
Subsidiaries that are not Guarantors exceeds $50,000,000 as of the last day of
any Fiscal Quarter, then the Borrower shall designate as many of such
Wholly-Owned Domestic Subsidiaries as Guarantors as is necessary to ensure that
the value of the Specified US Assets of the Wholly-Owned Domestic Subsidiaries
that are not Guarantors as of the last day of such Fiscal Quarter does not
exceed $50,000,000 and Parent shall cause such Wholly-Owned Domestic
Subsidiaries so designated to execute and deliver a supplement to the Guaranty
and Collateral Agreement pursuant to which it will guarantee the Secured
Obligations and to deliver customary documentation in connection therewith
satisfactory to the Administrative Agent, in each case not later than thirty
(30) days after delivery of the financial statements for such Fiscal Quarter
required to be delivered pursuant to Section 8.01(a) (or by such later date as
may be agreed to by the Administrative Agent in its sole discretion).

 

(c)                                  Release of Collateral.

 

(i)                                     The Borrower and the Guarantors are
hereby authorized by the Administrative Agent and the Lenders to release any
Liens granted by any of the Loan Parties on any Collateral that is Disposed of
in compliance with Section 9.06, Section 9.08 or Section 9.11; provided that the
Lien in favor of the Administrative Agent continues in the proceeds of such
Disposition of such Collateral, or to the extent such Collateral is Disposed of
to the Borrower or any Guarantor, such Lien continues in such Collateral.

 

(ii)                                  Upon (A) a sale, transfer or other
Disposition permitted under this Agreement (whether in a single transaction or a
series of related transactions and whether by merger, consolidation or
otherwise) of all the Equity Interests or Property of any Subsidiary (each such
Subsidiary a “Transferred Subsidiary”) to any Person that is not, at the time of
such sale, transfer or other Disposition, the Borrower or a Subsidiary of the
Borrower or (B) the dissolution of any Subsidiary as permitted under this
Agreement (each such Subsidiary, a “Dissolved Subsidiary”), then such
Transferred Subsidiary or Dissolved Subsidiary, as the case may be, shall, upon
the consummation of such sale, transfer, other Disposition or dissolution, be
automatically released

 

71

--------------------------------------------------------------------------------


 

without further action from its obligations under the applicable Guaranty and
Collateral Agreement and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Instrument, and no Secured Party have any
claim against such Transferred Subsidiary or Dissolved Subsidiary, as the case
may be, under any Loan Document, and, in the case of a sale of all of the Equity
Interests of the Transferred Subsidiary, the pledge of such Equity Interests to
the Administrative Agent pursuant to the Security Instruments shall be
automatically released without further action.

 

(iii)                               Upon a Significant Domestic Subsidiary no
longer being a Significant Domestic Subsidiary, then such Subsidiary shall (upon
the consummation of such change from being a Significant Domestic Subsidiary,
notice to the Administrative Agent of such change from being a Significant
Domestic Subsidiary and request of the Administrative Agent to release the
Significant Domestic Subsidiary) be released by the Administrative Agent from
its obligations under the applicable Guaranty and Collateral Agreement and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Instrument, and no Secured Party shall have any claim against such
Subsidiary under such Security Instruments.  For the avoidance of doubt and
subject to Sections 8.06(c)(i), (ii), (iv) and (v), should such Subsidiary
become a Significant Domestic Subsidiary again at any time, such Subsidiary
shall at such time comply with the provisions of Section 8.06(a)(ii).

 

(iv)                              All Collateral shall be automatically released
without further action from the Liens of the Administrative Agent and the
Secured Parties upon Parent’s receipt of an Investment Grade Rating with respect
to its Index Indebtedness.

 

(v)                                 The Administrative Agent shall execute and
deliver to the Borrower all documents and instruments reasonably requested by
the Borrower to further evidence any release, discharge and termination pursuant
to this Section 8.06(c) of the liens, security interests and other rights in
favor of the Administrative Agent in and to the assets of the Loan Parties under
the Loan Documents.

 

Section 8.07                                         Post-Closing Matters. 
Within sixty (60) days after the Initial Availability Date (or such later date
as may be agreed to by the Administrative Agent in its sole discretion), the
Borrower the Borrower shall ensure that the following conditions are met:

 

(a)                                 If requested by the Administrative Agent and
required to induce the Title Insurance Company to issue the Title Insurance
Policies in the form required by clause (b) below, the Administrative Agent
shall have received, and the title insurance company issuing the policy referred
to in clause (b) below (the “Title Insurance Company”) shall have received, maps
or plats of an as-built survey of the sites of real property that is Collateral
subject to a Mortgage certified to the Administrative Agent and the Title
Insurance Company in a manner reasonably satisfactory to them, with such
certificate dated a date reasonably satisfactory to the Administrative Agent and
the Title Insurance Company by an independent professional licensed land
surveyor satisfactory to the Administrative Agent and the Title Insurance
Company.

 

(b)                                 If requested by the Administrative Agent,
the Administrative Agent shall have received in respect of each tract or parcel
of real property subject to a Mortgage a mortgagee’s title insurance policy (or
policies) or marked up unconditional binders for such insurance, or endorsements
to existing title insurance policies (as applicable), in each case, in such
amounts, and in form and substance, and with such endorsements, reasonably
satisfactory to the Administrative Agent, insuring the Lien of each such
Mortgage as a valid first priority mortgage or deed of trust Lien on such
applicable real property subject

 

72

--------------------------------------------------------------------------------


 

only to Excepted Liens and to the standard exceptions customary in such policies
(collectively, the “Title Insurance Policies”).

 

(c)                                  The Administrative Agent shall have
received evidence reasonably acceptable to the Administrative Agent of payment
by the Borrower of all premiums and other charges in connection with the
issuance of the Title Insurance Policies, including without limitation all
search and examination charges, escrow charges and related charges of the Title
Insurance Company.

 

(d)                                 The Borrower and/or any applicable Group
Member shall have executed and delivered such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be reasonably required to
induce the Title Insurance Company to issue the Title Insurance Policies.

 

(e)                                  The Administrative Agent shall have
received a copy of all recorded documents referred to, or listed as exceptions
to title in, the Title Insurance Policies referred to in clause (b) above and to
the extent in Borrower’s possession or control, a copy of all other material
documents affecting the real property subject to a Mortgage requested by the
Administrative Agent.

 

ARTICLE IX
Negative Covenants

 

From and after the Initial Availability Date, each of Parent and the Borrower
covenants and agrees that, until Payment in Full:

 

Section 9.01                                         Indebtedness.  Each of
Parent and the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, incur, create, assume or permit to exist any Indebtedness,
except:

 

(a)                                 the Loans and any other Obligations and any
guaranty of or suretyship arrangement for the Loans or any other Obligations;

 

(b)                                 Indebtedness (including unfunded
commitments) existing on the Effective Date that is reflected in the financial
statements of Parent for the Fiscal Year ended December 31, 2014 or disclosed in
Schedule 9.01 and any Permitted Refinancing Indebtedness in respect of any of
the foregoing described in this clause (b);

 

(c)                                  accounts payable (for the deferred purchase
price of Property or services) from time to time incurred in the ordinary course
of business which, if greater than sixty (60) days past due, (i) are being
contested in good faith by appropriate proceedings if reserves adequate under
GAAP shall have been established therefor or (ii) do not exceed $25,000,000 in
the aggregate outstanding at any time;

 

(d)                                 Indebtedness under Hedging Agreements which
are for bona fide business purposes and are not speculative;

 

(e)                                  other unsecured Indebtedness of the
Borrower and any Guarantor (other than any ABS Subsidiary); provided that (i) no
Default or Event of Default exists and is continuing immediately before and
immediately after giving pro forma effect to the incurrence of such
Indebtedness, (ii) the maturity of such Indebtedness is at least six (6) months
after the Maturity Date, (iii) the Weighted Average Life to Maturity of such
Indebtedness is greater than the number of years (calculated to the nearest
one-twelfth) from the date of incurrence of such Indebtedness to the Maturity
Date, (iv) such Indebtedness either (A) has terms substantially similar to those
customary in high-yield debt offerings or (B)(1) does not contain financial
covenants that are additional to or are more restrictive than those contained
herein and

 

73

--------------------------------------------------------------------------------


 

(2) in the reasonable judgment of a Financial Officer of the Borrower, does not
contain other covenants and events of default that are materially more
restrictive, taken as a whole, than those contained herein and (v) Parent is in
compliance with the financial covenants set forth in Section 9.10 as of the last
day of the most recently ended Testing Period for which financial statements are
available after giving pro forma effect to the incurrence of such Indebtedness
(calculated as if such Indebtedness was incurred on the last day of such Testing
Period);

 

(f)                                   Indebtedness (other than Indebtedness of
any ABS Subsidiary) evidenced by Capital Lease Obligations and Purchase Money
Indebtedness; provided that, except for intercompany Capital Leases, in no event
shall the aggregate principal amount of Capital Lease Obligations and Purchase
Money Indebtedness permitted by this clause (f) exceed $40,000,000 at any time
outstanding;

 

(g)                                  Indebtedness with respect to surety bonds,
appeal bonds, advance payment bonds or customs bonds or associated with
deposits, bank guarantees, customs, bids, performance, refund and surety bonds,
standby letters of credit or surety and similar obligations of Parent or any
Restricted Subsidiary required in the ordinary course of business or in
connection with the enforcement of rights or claims of Parent or any of its
Restricted Subsidiaries or in connection with judgments that do not result in a
Default or an Event of Default;

 

(h)                                 Indebtedness assumed by Parent or one of its
Restricted Subsidiaries (other than an ABS Subsidiary), and Indebtedness of a
Restricted Subsidiary (other than an ABS Subsidiary) acquired, pursuant to an
acquisition or merger permitted pursuant to the terms of this Agreement (and
extensions, renewals, refundings and refinancings thereof that do not increase
the principal thereof except for costs incurring in connection with such
extensions, renewals, refundings and refinancings) (provided that upon the
incurrence of such Indebtedness, Parent is in pro forma compliance with the
financial covenants described in Section 9.10 as of the last day of the most
recently ended Testing Period for which financial statements are available after
giving pro forma effect to the incurrence of such Indebtedness (calculated as if
such Indebtedness was incurred on the last day of such Testing Period)) and any
Permitted Refinancing Indebtedness in respect of any of the foregoing described
in this clause (h);

 

(i)                                     other Indebtedness in an aggregate
principal amount not to exceed $40,000,000 at any time outstanding;

 

(j)                                    Indebtedness of Parent or any of its
Restricted Subsidiaries (other than an ABS Subsidiary) owed to Parent or any of
its Restricted Subsidiaries (other than an ABS Subsidiary);

 

(k)                                 Indebtedness with respect to ABS Facilities
(not including any Indebtedness permitted by Section 9.01(l)) subject to an
intercreditor agreement satisfactory to the Administrative Agent, in an
aggregate principal amount not to exceed $40,000,000 at any time outstanding;
provided that neither the Borrower nor any Domestic Subsidiary other than the
ABS Subsidiaries is liable for such Indebtedness;

 

(l)                                     Indebtedness of any ABS Subsidiary owing
to Parent or any of its Restricted Subsidiaries (other than an ABS Subsidiary)
not to exceed the amount in Section 9.03(e);

 

(m)                             Indebtedness of any ABS Subsidiary owing to any
other ABS Subsidiary;

 

(n)                                 guarantees by a Loan Party of Indebtedness
of any other Loan Party; provided that the Indebtedness so guaranteed is
permitted under any of Sections 9.01(a) through (m);

 

(o)                                 Indebtedness consisting of Specified
Contingent Obligations (provided that upon the incurrence of such Indebtedness,
Parent is in pro forma compliance with the financial covenants described

 

74

--------------------------------------------------------------------------------


 

in Section 9.10 as of the last day of the most recently ended Testing Period for
which financial statements are available after giving pro forma effect to the
incurrence of such Indebtedness (calculated as if such Indebtedness was incurred
on the last day of such Testing Period));

 

(p)                                 Indebtedness consisting of payment
obligations which may be owing by Parent to Exterran Corporation pursuant to the
Separation and Distribution Agreement described on Schedule 1.01(a) hereto,
which are payable if, among other conditions specified in such Separation and
Distribution Agreement, PDVSA Gas, S.A. (“PDVSA”) fails to pay to Exterran
Venezuela, C.A. (“EXV”) amounts due and owing under the Asset Transfer Contract
dated August 7, 2012, between EXV and PDVSA; provided that the aggregate amount
of (i) all such payment obligations which may be owing to Exterran Corporation
under this clause (p) plus (ii) any amounts already paid by Parent to Exterran
Corporation with respect to such payment obligations shall not at any time
exceed $100,000,000; and

 

(q)                                 Indebtedness incurred to finance insurance
premiums in the ordinary course of business in an aggregate principal amount not
to exceed the amount of such insurance premiums.

 

Section 9.02                                         Liens.  Each of Parent and
the Borrower will not, and will not permit any of its Restricted Subsidiaries
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except for the following (herein referred to
as “Permitted Liens”):

 

(a)                                 Liens arising under the Loan Documents;

 

(b)                                 Liens disclosed in Schedule 9.02;

 

(c)                                  Excepted Liens;

 

(d)                                 Liens securing Indebtedness permitted under
Sections 9.01(h) or (i) and Liens securing obligations that are not
Indebtedness, so long as, immediately after giving effect to the incurrence of
any such Liens, the aggregate principal amount of Indebtedness and the aggregate
amount of other obligations then outstanding and secured by any Liens incurred
under this Section 9.02(d) does not exceed $90,000,000; provided that (i) such
Liens securing Indebtedness permitted under Section 9.01(h) do not extend to or
cover any Property other than the Property that secured such Indebtedness prior
to the time it was acquired or assumed (and any repairs, renewals, replacements,
additions, accessions, betterments, improvements, modifications or proceeds
thereof or of the foregoing and any receivables, contract rights or intangibles
related thereto) and (ii) such Liens do not extend to or cover any Property that
is Collateral;

 

(e)                                  Liens securing Capital Lease Obligations
and Purchase Money Indebtedness described in Section 9.01(f); provided that such
Liens may only encumber the Property under lease or acquired, constructed or
improved (and any repairs, renewals, replacements, additions, accessions,
betterments, improvements, modifications or proceeds thereof or of the foregoing
and any receivables, contract rights or intangibles related thereto);

 

(f)                                   Liens (i) on Equity Interests in a Joint
Venture owned by any Loan Party or a Restricted Subsidiary to secure Joint
Venture Obligations or (ii) arising under joint venture agreements, partnership
agreements and other agreements arising in the ordinary course of business of
Parent and its Restricted Subsidiaries that are customary in any of the lines of
business permitted under Section 9.05;

 

(g)                                  Liens on Property held or pledged in
connection with any ABS Facility, provided that such Liens do not extend to or
cover any Property of Parent or any of its Restricted Subsidiaries other than
Property of the ABS Subsidiaries;

 

75

--------------------------------------------------------------------------------


 

(h)                                 Liens on Property of any Subsidiary in favor
of Parent, the Borrower or any Domestic Subsidiary securing obligations or
Indebtedness owing from such Subsidiary to Parent, the Borrower or any Domestic
Subsidiary; and

 

(i)                                     Liens securing Indebtedness permitted
under Section 9.01(q), provided that no such Lien may extend to or cover any
assets or property other than the insurance being acquired with such financing,
the proceeds thereof and any unearned or refunded insurance premiums related
thereto.

 

Section 9.03                                         Investments.  Each of
Parent and the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any Investments in any Person, except that the foregoing
restriction shall not apply to:

 

(a)                                 Cash Equivalents;

 

(b)                                 Investments in connection with any
acquisition of assets, business units or companies; provided, however, that
(i) such acquisition shall not be a hostile takeover of a company and (ii) both
immediately before and immediately after giving pro forma effect to such
acquisition and any Indebtedness incurred to make such acquisition, no Default
or Event of Default shall exist and be continuing;

 

(c)                                  Investments reflected in the audited
financial statements of Parent as of and for the Fiscal Year ending December 31,
2014 or which are disclosed in Schedule 9.03;

 

(d)                                 accounts receivable and notes receivable
arising in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary or advisable in order to prevent or
limit loss;

 

(e)                                  Investments by Parent or by any of its
Restricted Subsidiaries in any Restricted Subsidiary or in Parent; provided that
the aggregate amount of Investments (including the loans permitted under
Section 9.01(l)) in the ABS Subsidiaries by Parent and the other Restricted
Subsidiaries shall not exceed at any time an amount equal to the value of the
Property Disposed of to the ABS Subsidiaries pursuant to
Section 9.11(d) (measured as of the date of the applicable Disposition);

 

(f)                                   Investments otherwise permitted by
Section 9.01;

 

(g)                                  other Investments in an aggregate amount
not to exceed $40,000,000 at any time outstanding;

 

(h)                                 payroll advances and employee loans up to
$10,000,000 in the aggregate outstanding at any time;

 

(i)                                     except for Investments in the General
Partner permitted under Section 9.03(j), Investments in Unrestricted
Subsidiaries, Joint Ventures, minority interests in Persons or similar
arrangements so long as after giving pro forma effect to any such Investment,
(A) no Default or Event of Default has occurred and is continuing at the time of
and immediately after giving effect to any such Investment and (B) the Senior
Secured Leverage Ratio is less than 3.00 to 1.00 as of the last day of the most
recently ended Testing Period for which financial statements are available.  For
purposes of this Section 9.03(i), the Senior Secured Leverage Ratio shall be
calculated on a pro forma basis to include any Senior Secured Indebtedness
incurred to make such Investment (as if such Indebtedness was incurred on the
last day of the applicable Testing Period);

 

76

--------------------------------------------------------------------------------


 

(j)                                    (i) Investments in GP Interests made to
maintain the General Partner’s two percent (2%) ownership interest in EXLP,
(ii) Investments in EXLP constituting Equity Interests acquired pursuant to
Section 9.11(c) and (iii) other Investments in EXLP, provided that after giving
pro forma effect to any such Investment made pursuant to this clause (iii), the
Borrower is in pro forma compliance with the financial covenants set forth in
Section 9.10 (as if such Investment was made on the last day of the applicable
Testing Period); and

 

(k)                                 Investments in securities acquired in
settlements of claims and disputes.

 

Section 9.04                                         Restricted Payments. 
Parent will not pay any dividend on its Equity Interests, purchase, redeem or
otherwise acquire for value any of its Equity Interests now or hereafter
outstanding, return any capital to any holders of its Equity Interests or make
any distribution of assets to any holders of its Equity Interests (each of the
foregoing, a “Restricted Payment”), except that:

 

(a)                                 Parent may pay dividends on its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Capital Stock);

 

(b)                                 Parent may make Restricted Payments with the
proceeds received from any substantially concurrent issuance of additional
Equity Interests in Parent (other than Disqualified Capital Stock);

 

(c)                                  Parent may make payments in lieu of issuing
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in Parent;

 

(d)                                 Parent may purchase, redeem or otherwise
acquire for value any of its Equity Interests held by any current or former
officers, directors or employees of Parent or any of its Restricted Subsidiaries
in connection with the exercise or vesting of any equity compensation (including
stock options, restricted stock and phantom stock) (i) if such Equity Interests
represent a portion of the exercise or exchange price thereof or (ii) in order
to satisfy any tax withholding obligation with respect to such exercise or
vesting;

 

(e)                                  so long as no Default has occurred and is
continuing, Parent may purchase, redeem or otherwise acquire or retire for value
any Equity Interests issued by Parent or any Restricted Subsidiary pursuant to
any director or employee equity subscription agreement or stock option agreement
or other employee benefit plan or to satisfy obligations under any Equity
Interests appreciation rights or option plan or similar arrangement; provided
that the aggregate amount of payments under this clause (e) during any Fiscal
Year shall not exceed $10,000,000, with any portion of such $10,000,000 that is
unused in any Fiscal Year to be carried forward to successive Fiscal Years and
added to such amount; and

 

(f)                                   Parent may make any Restricted Payment so
long as, (i) no Default or Event of Default exists and is continuing immediately
before and immediately after giving pro forma effect to such Restricted Payment,
and (ii) Parent is in pro forma compliance with the financial covenants set
forth in Section 9.10 as of the last day of the most recently ended Testing
Period for which financial statements are available after giving pro forma
effect to such Restricted Payment (calculated as if such Restricted Payment was
made on the last day of such Testing Period).

 

Section 9.05                                         Nature of Business;
Activities of Parent.

 

(a)                                 Parent will not, and will not permit any of
its Restricted Subsidiaries to, allow any material change to be made in the
character of the business of Parent and its Restricted Subsidiaries, taken as a
whole, other than (i) businesses reasonably related or ancillary thereto and
(ii) businesses that

 

77

--------------------------------------------------------------------------------


 

constitute reasonable extensions thereof, including natural gas or other
hydrocarbon gathering, processing, treating, transportation and production.

 

(b)                                 Notwithstanding the foregoing or anything
else in this Agreement to the contrary, Parent will not own any real property,
immovable property or any other material assets or engage in any operations or
business, other than (i) its direct or indirect ownership of its Subsidiaries,
(ii) ownership of immaterial leases of real property, (iii) providing employees
and related services to its Subsidiaries and other activities ancillary to
owning its Subsidiaries, (iv) Investments permitted under Section 9.03, and
(v) other miscellaneous activities ancillary to maintaining its existence as a
holding company that owns the Borrower.

 

Section 9.06                                         Mergers, Etc.  Each of
Parent and the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, merge into or with or consolidate with any other Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of the Property of Parent and its Restricted Subsidiaries,
taken as a whole, to any other Person, except that:

 

(a)                                 subject to Section 9.05(b), any Restricted
Subsidiary (other than the Borrower) may be merged into or consolidated with, or
Dispose of all or substantially all of its Property, to (i) the Borrower or
Parent, so long as the Borrower or Parent, as applicable, is the surviving
business entity, or (ii) another Restricted Subsidiary;

 

(b)                                 any Restricted Subsidiary (other than the
Borrower) may merge into or consolidate with any Person other than another Group
Member if (i) such Restricted Subsidiary is the surviving entity, (ii) such
other Person is the surviving entity and becomes a Restricted Subsidiary
contemporaneously with such merger or consolidation and complies with
Section 8.06 (to the extent applicable) or (iii) such other Person is the
surviving entity and the merger or consolidation constitutes a Disposition
permitted by Section 9.11;

 

(c)                                  subject to Section 9.05(b), Parent or the
Borrower may merge into or consolidate with any Person so long as
(i) immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing and (ii) Parent or the Borrower, as
applicable, is the surviving business entity (or, so long as no Change in
Control shall have occurred, the surviving entity is a Person organized under
the laws of the United States or any state thereof that assumes all of the
obligations and liabilities applicable to Parent or the Borrower, as applicable,
under this Agreement and the other Loan Documents); and

 

(d)                                 any Restricted Subsidiary (other than any
Loan Party) may liquidate or dissolve so long as Parent determines in good faith
that such liquidation or dissolution is in the best interest of such Person.

 

Section 9.07                                         Proceeds of Loans; Letters
of Credit.

 

(a)                                 The Borrower will not permit the proceeds of
the Loans or Letters of Credit to be used for any purpose other than those
permitted by Section 7.07.  Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulation T, U or X or any other regulation of the
Board or to violate Section 7 of the Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

 

(b)                                 The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and

 

78

--------------------------------------------------------------------------------


 

agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

Section 9.08                                         Sale or Discount of
Receivables.  Each of Parent and Borrower will not, and will not permit any of
its Restricted Subsidiaries to, discount or sell (with or without recourse) any
of its notes receivable or accounts receivable, except (i) in the ordinary
course of business or (ii) in connection with any ABS Facility, so long as such
Disposition is permitted pursuant to Section 9.11.

 

Section 9.09                                         Fiscal Year Change.  Parent
will not permit any change in its Fiscal Year.

 

Section 9.10                                         Financial Covenants.

 

(a)                                 Interest Coverage Ratio.  Parent will not
permit the Interest Coverage Ratio as of the last day of any Testing Period,
beginning with the Testing Period ending on the last day of the Fiscal Quarter
during which the Initial Availability Date occurs, to be less than 2.25 to 1.00.

 

(b)                                 Total Leverage Ratio.  Parent will not
permit the Total Leverage Ratio as of the last day of any Testing Period,
beginning with the Testing Period ending on the last day of the Fiscal Quarter
during which the Initial Availability Date occurs, to be greater than 4.25 to
1.00; provided that the Total Leverage Ratio as of the last day of any Testing
Period during a Specified Acquisition Period shall be no greater than 4.75 to
1.00.

 

Section 9.11                                         Disposition of Properties. 
Each of Parent and the Borrower will not, and will not permit any of its
Restricted Subsidiaries to, Dispose of any Property to any Person other than to
Parent, the Borrower or to any of its Restricted Subsidiaries (other than an ABS
Subsidiary), except that:

 

(a)                                 any Group Member may Dispose of any Property
which, in the reasonable judgment of such Person, is obsolete, worn out or
otherwise no longer useful in the conduct of such Person’s business;

 

(b)                                 any Group Member may Dispose of inventory or
equipment in the ordinary course of business or may Dispose of accounts
receivable and notes receivable arising in the ordinary course of business, and
investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary or
advisable in order to prevent or limit loss;

 

(c)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom, any Group Member may Dispose of
Properties (other than Equity Interests in EXLP or the General Partner) to EXLP
or any of EXLP’s Subsidiaries for cash, cash equivalents, assumed obligations or
Equity Interests in EXLP or pursuant to the Omnibus Agreement; provided that
Parent is in pro forma compliance with the financial covenants set forth in
Section 9.10 as of the last day of the most recently ended Testing Period for
which financial statements are available after giving pro forma effect to such
Disposition (calculated as if such Disposition occurred on the first date of
such Testing Period);

 

(d)                                 any Group Member may Dispose of any of its
Property to an ABS Subsidiary to serve as collateral for Indebtedness of such
ABS Subsidiary permitted by Section 9.01(l) so long as, immediately after giving
effect to any such Disposition, the aggregate fair market value of all
collateral securing Indebtedness of the ABS Subsidiaries payable to a Person
other than a Group Member does not exceed

 

79

--------------------------------------------------------------------------------


 

155% of the aggregate outstanding principal amount of all Indebtedness of the
ABS Subsidiaries payable to a Person other than a Group Member at such time;

 

(e)                                  any ABS Subsidiary may Dispose of Property
to any Group Member;

 

(f)                                   any Group Member may Dispose of Property
as otherwise permitted by Section 9.03(g) or 9.03(i);

 

(g)                                  any Group Member (other than any ABS
Subsidiary) may Dispose of the property listed on Schedule 9.11(g);

 

(h)                                 any Disposition of assets resulting from an
expropriation, involuntary taking or similar action by a foreign government or
the claims related thereto (including any receipt of proceeds related thereto or
the subsequent sale or other Disposition of any non-cash consideration received
therefrom) shall be permitted;

 

(i)                                     Parent and the Restricted Subsidiaries
may Dispose of LP Units so long as (i) no Default or Event of Default exists and
is continuing immediately before and immediately after giving pro forma effect
to such Disposition, (ii) Parent is in pro forma compliance with the financial
covenants set forth in Section 9.10 as of the last day of the most recently
ended Testing Period for which financial statements are available after giving
pro forma effect to such Disposition (calculated as if such Disposition occurred
on the first date of such Testing Period) and (iii) at least seventy-five
percent (75%) of the aggregate consideration received in respect of all such
Dispositions occurring after the Initial Availability Date is in the form of
cash or Cash Equivalents;

 

(j)                                    any Group Member may Dispose of any of
its Property in accordance with the Separation Documents as in effect on the
Initial Availability Date as certified to by a Responsible Officer of the
Borrower in accordance with Section 6.02(vii) and as may be amended,
supplemented or otherwise modified from time to time thereafter (without giving
effect to any amendment, supplement or modification that provides for a material
increase in the value of the Property required or permitted to be transferred by
any Group Member to non-Group Members after the Initial Availability Date);

 

(k)                                 any Group Member may grant in the ordinary
course of business of any non-exclusive license of patents, trademarks,
registrations therefor and other similar intellectual property;

 

(l)                                     any Group Member may enter into Asset
Swaps; provided that (i) with respect to any Asset Swap for which the relevant
purchase and sale or exchange, as applicable, are completed within thirty (30)
days of each other, Parent shall be in pro forma compliance with the financial
covenants set forth in Section 9.10 after giving effect to such purchase and
sale or exchange and (ii) the aggregate value of the assets or properties
Disposed of in connection with Asset Swaps for which the relevant purchase and
sale or exchange, as applicable, are completed more than thirty (30) days apart
shall not exceed $15,000,000 in any given Fiscal Year;

 

(m)                             any Group Member may Dispose of Investments in
Joint Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between the Joint Venture parties set forth in, Joint Venture
agreements or any similar binding arrangements; and

 

(n)                                 in addition to Dispositions permitted by
clauses (a) through (m) above, the Group Members may Dispose of any other
Properties; provided that (i) the net book value of the Properties Disposed of
under this clause (n) shall not exceed $50,000,000 in the aggregate during any
Fiscal Year, (ii) at least seventy-five percent (75%) of the aggregate
consideration received in respect of all such

 

80

--------------------------------------------------------------------------------


 

Dispositions occurring after the Initial Availability Date shall be in the form
of cash or Cash Equivalents, and (iii) Parent is in pro forma compliance with
the financial covenants set forth in Section 9.10 as of the last day of the most
recently ended Testing Period for which financial statements are available after
giving pro forma effect to such Disposition (calculated as if such Disposition
was made on the first day of such Testing Period);

 

provided that all Dispositions made pursuant to paragraphs (c), (d) and
(i) above (other than leases entered into pursuant to paragraph (c) above) shall
be made for fair market value (less, in the case of any Disposition of LP Units
pursuant to paragraph (i) above, any customary sale discount) or, in the case of
paragraph (c), approved by the board of directors of the Borrower.

 

Section 9.12                                         Environmental Matters. 
Each of Parent and the Borrower will not, and will not permit any of its
Restricted Subsidiaries to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to any remedial obligations under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property, in
each case to the extent such violations or remedial obligations would reasonably
be expected to have a Material Adverse Effect.

 

Section 9.13                                         Transactions with
Affiliates.  Each of Parent and the Borrower will not, and will not permit any
of its Restricted Subsidiaries to, enter into any transaction, including any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate unless such transaction is not prohibited by the terms of
this Agreement and is upon fair and reasonable terms that Parent, the Borrower
or such Restricted Subsidiary, as applicable, reasonably believes to be
comparable to those available in an arm’s length transaction with a Person not
an Affiliate; provided that this Section 9.13 shall not apply to:

 

(a)                                 transactions contemplated by the Omnibus
Agreement;

 

(b)                                 transactions between or among Parent, the
Borrower and any of the other Restricted Subsidiaries not involving any other
Person;

 

(c)                                  transactions described on Schedule 9.13;

 

(d)                                 any Investments in any Unrestricted
Subsidiaries to the extent permitted under Section 9.03;

 

(e)                                  transactions pursuant to the Separation
Documents; and

 

(f)                                   with respect to any Person serving as an
officer, director, employee or consultant of any Group Member, (i) the payment
of reasonable compensation, benefits or indemnification liabilities in
connection with his or her services in such capacity, (ii) the making of
advances for travel or other business expenses in the ordinary course of
business or (iii) such Person’s participation in any benefit or compensation
plan.

 

Section 9.14                                         Subsidiaries; Unrestricted
Subsidiaries.

 

(a)                                 Each of Parent and the Borrower will not,
and will not permit any Restricted Subsidiary to, create or acquire any
additional Restricted Subsidiary or redesignate an Unrestricted Subsidiary as a
Restricted Subsidiary unless Parent, the Borrower or such Restricted Subsidiary
complies with Section 8.06, and in the case of a redesignation, Section 9.14(c).

 

81

--------------------------------------------------------------------------------


 

(b)                                 Parent shall not designate any Subsidiary as
an Unrestricted Subsidiary unless:

 

(i)                                     neither such Subsidiary nor any of its
Subsidiaries has any Indebtedness except Non-Recourse Indebtedness;

 

(ii)                                  neither such Subsidiary nor any of its
Subsidiaries is a party to any agreement, arrangement, understanding or other
transaction with Parent or any Restricted Subsidiary, except those agreements
and other transactions entered into in writing upon fair and reasonable terms
that Parent or such Restricted Subsidiary reasonably believes to be comparable
to those available in an arm’s length transaction with a Person not an
Affiliate;

 

(iii)                               neither such Subsidiary nor any of its
Subsidiaries is a Guarantor or has any outstanding Letters of Credit issued for
its account;

 

(iv)                              at the time of such designation and
immediately after giving effect thereto, no Default shall have occurred and be
continuing;

 

(v)                                 Parent would have been in compliance with
Section 9.10 as of the last day of the most recently ended Testing Period for
which financial statements are available had such Subsidiary been an
Unrestricted Subsidiary on such day;

 

(vi)                              neither such Subsidiary nor any of its
Subsidiaries owns any Indebtedness (excluding any accounts payable in the
ordinary course of business) or Equity Interest of, or is the beneficiary of any
Lien on any property of, Parent or any Restricted Subsidiary;

 

(vii)                           such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of Parent’s or any Restricted Subsidiary’s direct
and indirect Equity Interests in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 9.03; and

 

(viii)                        at or immediately prior to such designation,
Parent delivers a certificate to the Administrative Agent certifying (i) the
names of such Subsidiary and all of its Subsidiaries and (ii) that all
requirements of this Section 9.14(b) have been met for such designation.

 

(ix)                              For the avoidance of doubt, each of (x) the
Borrower and (y) each Wholly-Owned Domestic Subsidiary that owns, directly or
indirectly, any Equity Interests in EXLP or the General Partner, shall always be
a Restricted Subsidiary of Parent and may not be designated as an Unrestricted
Subsidiary.

 

(c)                                  Parent shall not designate any Unrestricted
Subsidiary as a Restricted Subsidiary unless:

 

(i)                                     the representations and warranties of
Parent, the Borrower and the other Loan Parties set forth in this Agreement and
in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty that is already qualified or modified by materiality
in the text thereof) on and as of the date of such designation, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such designation, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date;

 

82

--------------------------------------------------------------------------------


 

(ii)                                  at the time of such designation and
immediately after giving effect thereto, no Default shall have occurred and be
continuing; and

 

(iii)                               at or immediately prior to such designation,
Parent delivers a certificate to the Administrative Agent certifying (i) the
names of such Subsidiary and all of its Subsidiaries and (ii) that all
requirements of Section 9.14(a) and (c) have been met for such designation.

 

(d)                                 Parent and the Borrower will not permit any
Guarantor (other than Parent) to cease to remain a Wholly-Owned Domestic
Subsidiary.

 

Section 9.15                                         Restrictive Agreements. 
Except as permitted by this Agreement, each of Parent and the Borrower will not,
and will not permit any of its Restricted Subsidiaries to, create, incur, assume
or permit to exist any contract or agreement (other than this Agreement and the
Security Instruments or, with respect to an ABS Subsidiary and the Properties
pledged pursuant to an ABS Facility only, the documents evidencing or governing
such ABS Facility) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its property in favor of
the Administrative Agent and the Secured Parties as may be required in
connection with this Agreement or restricts any of its Restricted Subsidiaries
from paying dividends to the Borrower, or which requires the consent of other
Persons in connection therewith, except for:

 

(a)                                 any such contract or agreement existing as
of the Effective Date and any extensions, renewals or replacements of any
contracts or agreements permitted hereunder; provided that such prohibitive
terms of such contract or agreement are no more restrictive than the terms
reflected in such contract or agreement existing as of the Effective Date;

 

(b)                                 restrictions contained in any agreement or
instrument relating to property existing at the time of the acquisition thereof
in a transaction not prohibited by this Agreement, so long as such restrictions
relate only to the property so acquired and were not added in contemplation of
such acquisition;

 

(c)                                  restrictions contained in any agreement to
which any Restricted Subsidiary is a party at the time such Restricted
Subsidiary is merged or consolidated with or into, or acquired by, Parent or a
Restricted Subsidiary or becomes a Restricted Subsidiary, so long as such
restrictions relate only to the property of such Restricted Subsidiary and are
not created in contemplation thereof;

 

(d)                                 restrictions contained in any agreement
effecting a renewal, extension, refinancing or replacement of Indebtedness
incurred or issued under an agreement referred to in clauses (b) and (c) above,
so long as the applicable restrictions contained in any such renewal, extension,
refinancing or replacement agreement are not more restrictive than those set
forth in the agreement being renewed, extended, refinanced or replaced;

 

(e)                                  customary provisions restricting subletting
or assignment of any leases of Parent or any Restricted Subsidiary or provisions
in agreements entered into in the ordinary course of business that restrict the
assignment of such agreement;

 

(f)                                   temporary restrictions with respect to any
Restricted Subsidiary or any of its property under an agreement that has been
entered into for the Disposition of all or substantially all of the outstanding
Equity Interests of or assets of such Restricted Subsidiary or for the
Disposition of such property, provided that such Disposition is otherwise
permitted hereunder;

 

83

--------------------------------------------------------------------------------


 

(g)                                  encumbrances or restrictions contained in
the Organization Documents of Joint Ventures permitted by Section 9.03
restricting the Disposition or distribution of assets or Property of such Joint
Venture, if such encumbrances or restrictions are not applicable to the Property
or assets of any other Person;

 

(h)                                 restrictions imposed by any Governmental
Authority or under any Governmental Requirement; and

 

(i)                                     restrictions imposed by any agreement
relating to secured Indebtedness permitted by Sections 9.01 and 9.02 if such
restrictions apply only to the property or assets securing such Indebtedness.

 

Section 9.16                                         Prepayments.  Each of
Parent and the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, prepay, redeem or purchase any Indebtedness that is
subordinated in right of payment to the Secured Obligations (other than in
connection with a permitted refinancing of such Indebtedness in accordance with
this Agreement or with the proceeds from the issuance of additional common
Equity Interests of Parent on a substantially contemporaneous basis with such
issuance) unless there is no Default or Event of Default at the time thereof
and, after giving pro forma effect to such prepayment, redemption or purchase
(as if such prepayment, redemption or purchase occurred on the last day of the
applicable Testing Period), the Senior Secured Leverage Ratio is less than 3.00
to 1.00.

 

Section 9.17                                         The General Partner. 
Neither Parent nor the Borrower will permit the General Partner to (a) create,
incur, assume or permit to exist any Indebtedness (other than Indebtedness owing
to a Loan Party), (b) create, incur, assume or permit to exist any Liens on any
assets of the General Partner, (c) conduct any business other than serving as
the general partner of EXLP or (d) own any other assets or Properties other than
the GP Interests.

 

ARTICLE X
Events of Default; Remedies

 

Section 10.01                                  Events of Default.  The
occurrence of any one or more of the following events which continue beyond any
applicable cure period shall constitute an “Event of Default”:

 

(a)                                 the Borrower shall default in the payment or
prepayment when due of any principal of or interest on any Loan, or any
reimbursement obligation for a disbursement made under any Letter of Credit, or
any fees or other amount payable by it hereunder or under any other Loan
Document and such default, other than a default of a payment or prepayment of
principal (which shall have no cure period), shall continue unremedied for a
period of five (5) Business Days;

 

(b)                                 Parent or any Restricted Subsidiary shall
default in the payment when due of any principal of or interest on any of its
other Indebtedness aggregating $40,000,000 or more and such default extends
beyond any applicable grace period with respect thereto, or any event or
condition occurs that results in such Indebtedness becoming due prior to its
scheduled maturity or that requires such Indebtedness to be prepaid, repurchased
or redeemed prior to its scheduled maturity, or that enables or permits the
holder or holders of such Indebtedness or any trustee or agent on its or their
behalf to cause such Indebtedness to become due prior to its scheduled maturity;

 

(c)                                  any representation, warranty or
certification made or deemed made herein or in any Security Instrument by Parent
or any Subsidiary, or any certificate furnished by or on behalf of Parent or any
Subsidiary to any Lender or the Administrative Agent pursuant to the provisions
hereof or any Security Instrument, shall prove to have been false or misleading
in any material respect as of the time made or furnished, and such false or
misleading representation, warranty or certification shall continue

 

84

--------------------------------------------------------------------------------


 

unremedied for a period of thirty (30) days after a Responsible Officer of the
Borrower has actual knowledge that such representation, warranty or
certification was false or misleading when made;

 

(d)                                 (i) any Loan Party shall default in the
performance of any of its obligations contained in Section 8.01(e) or ARTICLE IX
(other than Section 9.14); (ii) any Loan Party shall default in the performance
of any of its obligations contained in Section 8.06(b) or Section 9.14 and such
default shall continue unremedied for a period of five (5) Business Days after
the earlier to occur of (A) notice thereof to the Borrower by the Administrative
Agent or any Lender (through the Administrative Agent), and (B) a Responsible
Officer of the Borrower otherwise becoming aware of such default; or (iii) any
Loan Party shall default in the performance of any of its obligations under this
Agreement (other than those specified in clauses (a), (d)(i) and d(ii) of this
Section 10.01) or any Security Instrument and such default shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(A) notice thereof to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent), and (B) a Responsible Officer of the
Borrower otherwise becoming aware of such default;

 

(e)                                  Parent, the Borrower or any Significant
Domestic Subsidiary shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due;

 

(f)                                   Parent, the Borrower or any Significant
Domestic Subsidiary shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its Property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing;

 

(g)                                  a proceeding or case shall be commenced,
without the application or consent of Parent, the Borrower or any Significant
Domestic Subsidiary, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of Parent, the Borrower or any Significant
Domestic Subsidiary or all or any substantial part of its assets, or
(iii) similar relief in respect of Parent, the Borrower or any Significant
Domestic Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against Parent, the Borrower or any Significant Domestic Subsidiary shall be
entered in an involuntary case under the Bankruptcy Code;

 

(h)                                 a judgment or judgments for the payment of
money (net of insurance coverage) aggregating $40,000,000 or more at any one
time outstanding shall be rendered by a court of competent jurisdiction against
Parent or any Restricted Subsidiary and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within sixty (60) days from the date of entry thereof and
Parent or such Restricted Subsidiary shall not, within said period of 60 days,
or such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal;

 

(i)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms hereof
or thereof, cease to be in full force and effect and valid, binding and
enforceable in accordance with their terms, or Parent or any Restricted
Subsidiary shall so state in writing;

 

85

--------------------------------------------------------------------------------


 

(j)                                    any of the Security Instruments shall
cease to create a valid and perfected Lien of the priority required thereby on
any of the Collateral purported to be covered thereby, except to the extent
permitted by the terms hereof or thereof, or Parent or any Restricted Subsidiary
shall so state in writing;

 

(k)                                 a Change in Control shall occur; or

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of any Loan Party in an aggregate
amount exceeding $40,000,000 for all periods.

 

Section 10.02                                  Remedies.

 

(a)                                 In the case of an Event of Default other
than one referred to in clause (f) or (g) of Section 10.01, the Administrative
Agent, at the request of the Majority Lenders, shall, by notice to the Borrower,
cancel the Aggregate Commitments and/or declare the principal amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Borrower hereunder and under the Notes (including without
limitation the payment of cash collateral to secure the LC Exposure as provided
in Section 2.07(e)) to be forthwith due and payable, whereupon such amounts
shall be immediately due and payable without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other formalities of
any kind, all of which are hereby expressly waived by the Borrower.

 

(b)                                 In the case of the occurrence of an Event of
Default referred to in clause (f) or (g) of Section 10.01, the Aggregate
Commitments shall be automatically canceled and the principal amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Borrower hereunder and under the Notes (including without
limitation, the payment of cash collateral to secure the LC Exposure as provided
in Section 2.07(e)) shall become automatically immediately due and payable
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other formalities of any kind, all of which are hereby expressly
waived by the Borrower.

 

(c)                                  All proceeds realized from the liquidation
or other Disposition of Collateral or otherwise received after maturity of the
Loans, whether by acceleration or otherwise, shall be applied:

 

(i)                                     first, pro rata to payment or
reimbursement of that portion of the Secured Obligations constituting fees,
expenses and indemnities and other amounts payable to the Administrative Agent
in its capacity as such and each Issuing Bank it its capacity as such;

 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Secured Obligations constituting fees,
expenses and indemnities and other amounts (other than principal, interest and
fees) payable to the Lenders provided for in this Agreement and the other Loan
Documents;

 

(iii)                               third, pro rata to payment of accrued
interest on the Loans;

 

(iv)                              fourth, pro rata to payment of that portion of
the Secured Obligations constituting (A) principal outstanding on the Loans,
(B) unreimbursed LC Disbursements, (C) unpaid obligations owing to each Secured
Hedging Provider under any Hedging Agreement, and (D) unpaid obligations owing
to a Secured Treasury Management Counterparty under any Treasury Management
Agreement;

 

86

--------------------------------------------------------------------------------


 

(v)                                 fifth, to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure;

 

(vi)                              sixth, pro rata to any other Secured
Obligations; and

 

(vii)                           seventh, any excess shall be paid to the
Borrower or as otherwise required by any Governmental Requirement.
Notwithstanding the foregoing, amounts received from any Loan Party that is not
an “eligible contract participant” at the relevant time under the Commodity
Exchange Act or any regulations promulgated thereunder (and any proceeds
received in respect of such Loan Party’s Collateral) shall not be applied to
Excluded Hedging Obligations with respect to any Loan Party, provided, however
that the Administrative Agent shall make such adjustments as it determines are
appropriate with respect to payments received from the other Loan Parties (or
proceeds received in respect of such other Loan Parties’ Collateral) to
preserve, as nearly as possible, the allocation to Indebtedness otherwise set
forth above in this Section 10.02.

 

(d)                                 Acceleration and termination of all Hedging
Agreements and Treasury Management Agreements involving the Administrative Agent
or Lenders or the Lender Affiliates shall be governed by the terms of such
Hedging Agreements and Treasury Management Agreements.

 

ARTICLE XI
The Agents

 

Section 11.01                                  Appointment; Powers.  Each of the
Lenders and the Issuing Banks hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

Section 11.02                                  Duties and Obligations of
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Parent or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt

 

87

--------------------------------------------------------------------------------


 

of items expressly required to be delivered to the Administrative Agent or as to
those conditions precedent expressly required to be to the Administrative
Agent’s satisfaction, (vi) the existence, value, perfection or priority of any
collateral security or the financial or other condition of Parent and its
Subsidiaries or any other obligor or guarantor, or (vii) any failure by Parent,
the Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein.  For purposes of determining compliance with the conditions
specified in ARTICLE VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.  The Administrative Agent shall not be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or participant or prospective Lender or participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

 

Section 11.03                                  Action by Administrative Agent. 
The Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, the Co-Syndication Agents shall have any obligation to perform
any act in respect thereof.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04                                  Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally

 

88

--------------------------------------------------------------------------------


 

or by telephone and believed by it to be made by the proper Person, and shall
not incur any liability for relying thereon and each of Parent, the Borrower,
the Lenders and the Issuing Banks hereby waives the right to dispute the
Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for
Parent or the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

 

Section 11.05                                  Subagents.  The Administrative
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent. 
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding Sections of this
ARTICLE XI shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 11.06                                  Resignation or Removal of
Administrative Agent.

 

(a)                                 Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this Section 11.06, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Majority Lenders
shall have the right (with, so long as no Event of Default has occurred and is
continuing, the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned)) to appoint a successor.  If no successor
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent.

 

(b)                                 Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this Section 11.06, if the
Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, (i) the Borrower may, by notice in writing
to such Person and the Lenders and (ii) the Majority Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent.  In connection with any such
removal, the Majority Lenders shall have the right (with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld, delayed or conditioned)) to appoint a
successor.

 

(c)                                  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by Parent and the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Parent or the Borrower and such successor. 
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

89

--------------------------------------------------------------------------------


 

Section 11.07                                  Agents as Lenders.  Each bank
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Parent or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.08                                  No Reliance.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by Parent or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of Parent or its Subsidiaries. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
neither any Agent nor the Joint Lead Arrangers shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of Parent or the
Borrower (or any of their Affiliates) which may come into the possession of such
Agent or any of its Affiliates.  In this regard, each Lender acknowledges that
Vinson & Elkins L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

Section 11.09                                  Administrative Agent May File
Proofs of Claim.  In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to Parent or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable

 

90

--------------------------------------------------------------------------------


 

compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10                                  Authority of Administrative Agent
to Release Collateral and Liens.  Each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to release any collateral that is permitted
to be sold or otherwise Disposed of or released pursuant to the terms of the
Loan Documents.  Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in
connection with (a) any sale or other Disposition of Property to the extent such
sale or other Disposition is permitted by the terms of Section 9.11 or is
otherwise not prohibited by the terms of the Loan Documents and (b) the release
of the Lien granted under the Guaranty and Collateral Agreement on Equity
Interests owned by any Loan Party or a Restricted Subsidiary in a Joint Venture
if and to the extent such Equity Interests are otherwise pledged to another
Person as permitted by Section 9.02(g).  Each Lender and each Issuing Bank
hereby further authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower upon the expiration or termination of the Commitments
and the payment in full of all Loans hereunder, all interest thereon and all
other amounts payable by the Borrower hereunder (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made at the time of determination) and the expiration or termination of
all Letters of Credit (unless cash collateralized in accordance with
Section 2.07(a)).

 

Section 11.11                                  The Joint Lead Arrangers, the
Joint Bookrunners, the Syndication Agent and the Co-Documentation Agents.  The
Joint Lead Arrangers, the Joint Bookrunners, the Syndication Agent and the
Co-Documentation Agents shall have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

 

ARTICLE XII
Miscellaneous

 

Section 12.01                                  Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone or by electronic
communication (and subject to paragraph (b) below), all notices and other
communications provided for herein and in the other Loan Documents shall be in
writing and shall be delivered by fax, courier, U.S. Mail or hand delivery to
the intended recipient at (i) with respect to Parent, the Borrower and the
Administrative Agent, the “Address for Notices” specified below its name on the
signature pages hereof or in the other Loan Documents, except that for notices
and other communications to the Administrative Agent other than payment of
money, the Borrower need only send such notices and communications to the
Administrative Agent care of the Houston address of the Administrative Agent and
(ii) with respect to any other Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire (or, in the case of
notices to any such Lender by a Loan Party, to any address (or facsimile number)
that such Lender has provided to Parent or the Borrower); or, as to any party,
at such other address as shall be designated by such party in a notice to each
other party.  Except as otherwise provided in this Agreement or in the other
Loan Documents, all such communications shall be

 

91

--------------------------------------------------------------------------------


 

deemed to have been duly given when transmitted, if transmitted before
1:00 p.m. local time on a Business Day (otherwise on the next succeeding
Business Day) by overnight courier, telex or facsimile and evidence or
confirmation of receipt is obtained, or personally delivered or, in the case of
a mailed notice, three (3) Business Days after the date deposited in the mails,
postage prepaid, in each case given or addressed as aforesaid.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.  The Administrative
Agent or any Loan Party may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Section 12.02                                  Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, any other Agent, any Issuing Bank or any Lender to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies of the Administrative Agent, any other Agent, any Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by Parent or the Borrower therefrom shall in any event be effective
unless the same shall be permitted by Section 12.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any provision of any Security Instrument may be amended, modified or
waived except pursuant to an agreement or agreements in writing entered into by
Parent, the Borrower and the Majority Lenders or by Parent, the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that
(i) no amendment, modification or waiver that (A) forgives or reduces the
principal amount of any Obligations or Letter of Credit reimbursement obligation
outstanding under this Agreement shall be effective without the consent of each
Lender adversely affected thereby, (B) releases all or substantially all of the
Collateral (excluding Dispositions of Properties permitted hereunder) or the
Guarantors shall be effective without the consent of each Lender (other than any
Defaulting Lender) or (C) changes Section 4.01(b) or (c) or Section 10.02(c) in
a manner that would alter the manner in which payments are shared or any other
provision in this Agreement in a manner that would alter the pro rata sharing of
payments among Lenders, changes Section 12.02, permits an Interest Period with a
duration in excess of six (6) months or modifies the definitions of “Majority
Lenders” or “Applicable Percentage” or any other definition or provision hereof
specifying the number or percentage of Lenders required to waive, amend, or
modify any rights hereunder or under or under any other Loan Document shall be
effective without consent of all Lenders; (ii) no amendment, modification or
waiver which extends any scheduled payment date or the Maturity Date, reduces
the interest rate applicable to the Revolving Loans or the fees payable to the
Lenders or extends the time for payment of such interest or fees shall be
effective without the consent of each Lender adversely affected thereby (in lieu
of the consent of the Majority Lenders); (iii) no amendment, modification or
waiver which increases or extends the Commitment of any Lender shall be
effective without the consent of such Lender; (iv) no amendment, modification or
waiver which changes the terms

 

92

--------------------------------------------------------------------------------


 

of clause (b) of the definition of “Secured Obligations”, the definition of
“Secured Hedging Provider”, the definition of “Secured Parties”, or any of the
provisions of this Section 12.02(b) without the consent of each Lender that is,
or is an Affiliate of, any such adversely affected Secured Hedging Provider and
(v) no amendment, modification or waiver which modifies the rights, duties or
obligations of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document shall be effective without the
consent of the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be.

 

Section 12.03                                  Expenses, Indemnity; Damage
Waiver.

 

(a)                                 The Borrower agrees:

 

(i)                                     whether or not the Transactions hereby
contemplated are consummated, to pay all reasonable and documented expenses of
the Administrative Agent in the administration (both before and after the
execution hereof and including advice of counsel as to the rights and duties of
the Administrative Agent and the Lenders with respect thereto) of, and in
connection with the negotiation, syndication, investigation, preparation,
execution and delivery of, recording or filing of, preservation of rights under,
enforcement of, and refinancing, renegotiation or restructuring of, the Loan
Documents and any amendment, waiver or consent, whether or not effective,
relating thereto (including, without limitation, travel, photocopy, mailing,
courier, telephone and other similar expenses of the Administrative Agent,
ongoing Collateral monitoring and protection, Collateral releases and workout
matters, the cost of environmental audits, surveys and appraisals, the
reasonable and documented fees and disbursements of counsel and other outside
consultants for the Administrative Agent and, in the case of enforcement, the
reasonable fees and disbursements of counsel for the Administrative Agent and
any of the Lenders (including the Swingline Lender)); and to promptly reimburse
the Administrative Agent for all amounts expended, advanced or incurred by the
Administrative Agent to satisfy any obligation of the Borrower under this
Agreement or any Security Instrument, including without limitation, all costs
and expenses of foreclosure;

 

(ii)                                  To indemnify the Administrative Agent,
each Issuing Bank and each Lender and each Related Party of any of the foregoing
Persons (collectively, the “Indemnified Parties”) against and hold each of them
harmless from any and all losses, claims, liabilities, damages and reasonable
costs and expenses which may be incurred by or asserted against any Indemnified
Party (whether or not such Indemnified Party is designated a party thereto and
whether brought by a third party or a Loan Party or a Related Party thereof) as
a result of, arising out of or in any way related to (a) any actual or proposed
use by Parent, the Borrower of the proceeds of any of the Loans or Letters of
Credit, (b) the execution, delivery and performance of the Loan Documents,
(c) the operations of the business of Parent, the Borrower and its Subsidiaries,
(d) the failure of Parent, the Borrower or any Subsidiary to comply with the
terms of this Agreement or any other Loan Document, or with any Governmental
Requirement, (e) any inaccuracy of any representation or any breach of any
warranty of Parent, the Borrower or any other Loan Party set forth in any of the
Loan Documents, (f) the issuance, execution and delivery or transfer of any
Letter of Credit, (g) any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit,
(h) the payment of a drawing under any Letter of Credit notwithstanding the
non-compliance, non-delivery or other improper presentation of the manually
executed draft(s) and certification(s), (i) any assertion that the Lenders were
not entitled to receive the proceeds of collateral received pursuant to the
Security Instruments and other Loan Documents or (j) any other aspect of the
Loan Documents, including, without limitation, the reasonable fees and
disbursements of counsel and all other expenses incurred in connection with

 

93

--------------------------------------------------------------------------------


 

investigating, defending or preparing to defend any action, suit, proceeding
(including any investigations, litigation or inquiries) or claim relating to any
of the foregoing, and including any such losses, claims, liabilities, damages
and reasonable costs and expenses arising by reason of the ordinary negligence
of any Indemnified Party; provided that the foregoing indemnity shall not, as to
any Indemnified Party, be available to the extent that such losses, claims,
liabilities, damages and reasonable costs and expenses (x) arise solely by
reason of claims between the Lenders not involving (1) a negligent or wrongful
act or omission or a breach of the Loan Documents by Parent, the Borrower or any
of their Related Parties or (2) a claim against the Administrative Agent,
Swingline Lender or any Issuing Bank in such capacity or (y) by reason of the
gross negligence, willful misconduct or bad faith on the part of such
Indemnified Party or the material breach of such Indemnified Party’s obligations
under the Loan Documents, in each case, as determined in a final nonappealable
decision of a court of competent jurisdiction; and

 

(iii)                               To indemnify and hold harmless from time to
time the Indemnified Parties from and against any and all losses, claims,
liabilities, damages and reasonable costs and expenses to which any such Person
may become subject (a) under any Environmental Law applicable to Parent, the
Borrower or any Subsidiary or any of their properties, including without
limitation, the treatment or disposal of Hazardous Materials on any of their
properties, (b) as a result of the breach or non-compliance by Parent, the
Borrower or any Subsidiary with any Environmental Law applicable to Parent, the
Borrower or any Subsidiary, (C) due to past ownership by Parent, the Borrower or
any Subsidiary of any of their properties or past activity on any of their
properties which, though lawful and fully permissible at the time, could result
in present liability, (d) the presence, use, release, storage, treatment or
disposal of Hazardous Materials on or at any of the Properties owned or operated
by Parent, the Borrower or any Subsidiary, or (E) any other environmental,
health or safety condition in connection with the Loan Documents; provided,
however, no indemnity shall be afforded under this Section 12.03(a)(iii) in
respect of any property for any occurrence arising from the acts or omissions of
any Indemnified Party after the date on which Parent, the Borrower or any
Subsidiary is divested of ownership of such property (whether by foreclosure or
deed in lieu of foreclosure, as mortgagee-in-possession or otherwise) or, to the
extent such losses, claims, liabilities, damages and reasonable costs and
expenses arise by reason of the gross negligence, willful misconduct or bad
faith on the part of such Indemnified Party or the material breach of such
Indemnified Party’s obligations under the Loan Documents, in each case, as
determined in a final nonappealable decision of a court of competent
jurisdiction.

 

(b)                                 To the extent that the Borrower fails to pay
any amount required to be paid by it to any Agent, the Joint Lead Arrangers, any
Issuing Bank or the Swingline Lender under Section 12.03(a), but without
affecting such payment obligations of the Borrower, each Lender severally agrees
to pay to such Agent or the Joint Lead Arrangers and each Lender severally
agrees to pay such Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s pro rata portion or such Lender’s Applicable Percentage, as the
case may be, (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Joint Lead Arrangers, such Issuing Bank or the Swingline Lender in its capacity
as such.

 

(c)                                  No Indemnified Party may settle any claim
to be indemnified without the consent of the indemnitor, such consent not to be
unreasonably withheld; provided, that the indemnitor may not reasonably withhold
consent to any settlement that an Indemnified Party proposes, if the indemnitor
does not have the financial ability to pay all its obligations outstanding and
asserted against the indemnitor at that time, including the maximum potential
claims against the Indemnified Party to be indemnified pursuant to this
Section 12.03.

 

94

--------------------------------------------------------------------------------


 

(d)                                 In the case of any indemnification
hereunder, the Administrative Agent or Lender, as appropriate shall give notice
to the Borrower of any such claim or demand being made against the Indemnified
Party and the Borrower shall have the non-exclusive right to join in the defense
against any such claim or demand provided that if the Borrower provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Borrower and such Indemnified Party.

 

(e)                                  Subject to the limitations described
herein, the foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the Restatement (Second) of Torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties.  To the extent that an Indemnified
Party is found by a final nonappealable judgment of a court of competent
jurisdiction to have committed an act of gross negligence, willful misconduct or
bad faith or to have materially breached such Indemnified Party’s obligations
under the Loan Documents, the contractual obligation of indemnification set
forth in this Section 12.03 shall continue but shall only extend to the portion
of the claim that is deemed to have occurred by reason of events other than the
gross negligence, willful misconduct or bad faith of the Indemnified Party or
the material breach of such Indemnified Party’s obligations under the Loan
Documents.  This Section 12.03 shall not apply to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(f)                                   The Borrower’s obligations under this
Section 12.03 shall survive any termination of this Agreement and the payment of
the Notes and shall continue thereafter in full force and effect.

 

(g)                                  The Borrower shall pay any amounts due
under this Section 12.03 within thirty (30) days of the receipt by the Borrower
of notice of the amount due.

 

Section 12.04                                  Successors and Assigns.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(b)                                 Neither Parent nor the Borrower may assign
its rights or obligations hereunder or under the Notes or any Letters of Credit
without the prior consent of all of the Lenders and the Administrative Agent
(other than an assignment by the Borrower of any of its obligations hereunder in
respect of Loans made to it as consideration for Property Disposed of pursuant
to Section 9.11(c), so long as such obligations are repaid immediately after
giving effect to such assignment).

 

(c)                                  Any Lender may assign to one or more
assignees, all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments or Loans) pursuant to an
Assignment and Assumption substantially in the form of Exhibit E upon the
written consent (which consent shall not be unreasonably withheld or delayed) of
(A) the Administrative Agent and the Issuing Bank, provided that no such consent
shall be required for an assignment to an assignee that is an Affiliate of such
Lender or a Lender immediately prior to giving effect to such assignment and
(B) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided further that no such consent shall be required for an
assignment to an assignee that is an Affiliate of such Lender or a Lender
immediately prior to giving effect to such assignment, or if an Event of Default
has occurred and is continuing, any other assignee; provided, however, that
(i) any such assignment shall be in the amount of at least $5,000,000 (or the
remaining portion of the assigning Lender’s rights and obligations under this
Agreement) or such lesser amount to which the Borrower and the Administrative
Agent has consented; (ii) the assignee or assignor shall pay to

 

95

--------------------------------------------------------------------------------


 

the Administrative Agent a processing and recordation fee of $3,500 for each
assignment that is not to an Affiliate of such assignor; (iii) any assignee
shall not be a Disqualified Institution; (iv) any assignee shall not be a
natural Person; and (v) no such assignment shall be to Parent, the Borrower or
either of their respective Subsidiaries or Affiliates.  Any such assignment will
become effective upon the execution and delivery to the Administrative Agent of
the applicable Assignment and Assumption and the consents required above. 
Promptly after receipt of an executed Assignment and Assumption, the
Administrative Agent shall send to the Borrower a copy of such executed
Assignment and Assumption.  Upon receipt of such executed Assignment and
Assumption, if requested by the applicable assignor and/or assignee, the
Borrower, will, at its own expense, execute and deliver new Notes to each
assignor and/or assignee, as appropriate, in accordance with their respective
interests as they appear after giving effect to such Assignment and Assumption. 
Upon the effectiveness of any assignment pursuant to this Section 12.04(c), the
assignee will become a “Lender,” if not already a “Lender,” for all purposes of
this Agreement and the Security Instruments.  The assignor shall be relieved of
its obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a “Lender” hereunder except that its rights
under Sections 5.01, 5.02, 5.03 and this Section 12.04 shall not be affected). 
The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount (and stated interest) of the
Loans and LC Exposure owing to each Lender pursuant to the terms hereof from
time to time (the “Register”).  Upon its receipt of an Assignment and Assumption
in compliance with the requirements of this Section together with any other
documents or certificates required to be delivered hereunder or reasonably
requested by the Administrative Agent, and including any fees payable with
respect to such assignment, the Administrative Agent shall accept such
Assignment and Assumption and record it in the Register.  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register.

 

(d)           Each Lender may transfer, grant or assign participations in all or
any part of such Lender’s interests hereunder pursuant to this
Section 12.04(d) to any Person that satisfies the requirements of
Section 12.04(c)(iii), provided that:  (A) such Lender shall remain a “Lender”
for all purposes of this Agreement and the transferee of such participation
shall not constitute a “Lender” hereunder; (B) such Lender’s obligations under
this Agreement shall remain unchanged, (C) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(D) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(E) no participant under any such participation shall have rights to approve any
amendment to or waiver of any of the Loan Documents; provided that such
participation agreement may provide that such Lender will not, without the
consent of such participant, agree to any amendment, modification or waiver
described in clauses (i), (ii) or (iii) of the proviso to Section 12.02(b) that
affects such participant, and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.  In
addition, each agreement creating any participation must include an agreement by
the participant to be bound by the provisions of Section 12.11.  Subject to
Section 12.04(e), each participant shall be entitled to receive additional
amounts under Sections 5.01, 5.02 and 5.03 on the same basis as if it were a
Lender that had acquired its interest by assignment pursuant to
Section 12.04(c) and be indemnified under Section 12.03 as if it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of

 

96

--------------------------------------------------------------------------------


 

the Participant Register to any Person except to the extent that such disclosure
is necessary to establish that such Loans or other obligations under the Loan
Documents are in registered form for United States federal income tax purposes. 
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)           No participant under any participation agreement shall be entitled
to receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation.  A
participant shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Borrower, to comply with Section 5.03
(it being understood that the documentation required under Section 5.03(g) shall
be delivered to a participating Lender) and be subject to Section 5.04 as though
it were a Lender.

 

(f)            The Lenders may furnish any information concerning the Borrower
in the possession of the Lenders from time to time to assignees and participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 12.11.

 

(g)           Notwithstanding anything in this Section 12.04 to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)           Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower to file a registration statement with the
SEC or to qualify the Loans under the “Blue Sky” laws of any state.

 

(i)            Disqualified Institutions.

 

(i)            No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and 
(y) the execution by the Borrower of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
Section 12.04(i)(i) shall not be void, but the other provisions of this
Section 12.04(i) shall apply.

 

97

--------------------------------------------------------------------------------


 

(ii)           If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Commitment, and/or (B) require such Disqualified Institution to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 12.04), all of its interest, rights and obligations
under this Agreement to one or more assignees otherwise meeting the criteria set
forth in Section 12.04(c) at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

 

Section 12.05           Survival; Revival; Reinstatement.

 

(a)           All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding (except to the extent described in
Section 2.07(a)) and so long as the Aggregate Commitments have not expired or
terminated.  The provisions of Sections 3.02 (including the agreements with
respect to the definition of “Applicable Margin”), 5.01, 5.02 and 5.03,
ARTICLE XI and Section 12.03 shall survive and remain in full force and effect
regardless of the consummation of the Transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Aggregate Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

 

(b)           To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall

 

98

--------------------------------------------------------------------------------


 

continue in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and Parent and the Borrower shall take such action as
may be reasonably requested by the Administrative Agent and the Lenders to
effect such reinstatement.

 

Section 12.06           Counterparts; Integration; Effectiveness.

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
instrument.

 

(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)           Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 12.07           Severability.  Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 12.08           Right of Setoff.  The Borrower agrees that, in addition
to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Lender may otherwise have, each Lender shall have the right and
be entitled (after consultation with the Administrative Agent), at its option,
to offset balances held by it or by any of its Affiliates for account of the
Borrower at any of its offices, in US Dollars or in any other currency, against
any principal of or interest on any of such Lender’s Loans, or any other amount
payable to such Lender hereunder, which is not paid when due (including
applicable grace periods) (regardless of whether such balances are then due to
the Borrower), in which case it shall promptly notify the Borrower and the
Administrative Agent thereof, provided that such Lender’s failure to give such
notice shall not affect the validity thereof.  Notwithstanding anything to the
contrary contained in this Agreement, the Lenders hereby agree that they shall
not set off any funds in any lock boxes whatsoever in connection with this
Agreement, except for such lock boxes which may be established in connection
with this Agreement.

 

Section 12.09           Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement and the Notes shall be governed by, and construed
in accordance with, the laws of the State of Texas except to the extent that
United States federal law permits any Lender to

 

99

--------------------------------------------------------------------------------


 

charge interest at the rate allowed by the laws of the state where such Lender
is located.  Ch. 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving tri-party accounts) shall not apply
to this Agreement or the Notes.

 

(b)           Any legal action or proceeding with respect to the Loan Documents
shall be brought in the courts of the State of Texas sitting in Harris County or
of the United States of America for the Southern District of Texas, and, by
execution and delivery of this Agreement, each party hereto hereby accepts for
itself and (to the extent permitted by law) in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  Each
party hereto hereby irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.  This submission to
jurisdiction is non-exclusive and does not preclude any party hereto from
obtaining jurisdiction any other party hereto in any court otherwise having
jurisdiction.

 

(c)           Each party hereto irrevocably consents to the service of process
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address located on the signature page hereto or as updated
from time to time, such service to become effective thirty (30) days after such
mailing.

 

(d)           Nothing herein shall affect the right of any party hereto or any
holder of a Note to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against any other party hereto
in any other jurisdiction.

 

(e)           Each party hereto hereby (i) irrevocably and unconditionally
waives, to the fullest extent permitted by law, trial by jury in any legal
action or proceeding relating to this Agreement or any other Loan Document and
for any counterclaim therein; (ii) irrevocably waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any such
litigation any special, exemplary, punitive or consequential damages, or damages
other than, or in addition to, actual damages; (iii) certifies that no party
hereto nor any representative of the Administrative Agent or counsel for any
party hereto has represented, expressly or otherwise, or implied that such party
would not, in the event of litigation, seek to enforce the foregoing waivers,
and (iv) acknowledges that it has been induced to enter into this Agreement, the
other Loan Documents and the transactions contemplated hereby and thereby by,
among other things, the mutual waivers and certifications contained in this
Section 12.09.

 

Section 12.10           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11           Confidentiality.  For the purposes of this
Section 12.11, “Confidential Information” means information about Parent, the
Borrower or any of its Subsidiaries furnished by Parent, the Borrower or its
Affiliates (collectively, the “Disclosing Parties”) to the Administrative Agent
or any of the Lenders, including, but not limited to, any actual or pending
agreement, business plans, budgets, projections, ecological data and accounting
records, financial statements, or other financial data of any kind, any title
documents, reports or other information relating to matters of title, any
projects or plans, whether actual or prospective, and any other documents or
items embodying any such Confidential Information; provided that such term does
not include information that (a) was publicly known or otherwise known prior to
the time of such disclosure, (b) subsequently becomes publicly known through no
act or omission by the Administrative Agent or the Lenders or any Person acting
on behalf thereof, (c) otherwise becomes known to the Administrative Agent or
Lenders other than through disclosure by the Disclosing Parties or a party known
to be subject to a confidentiality agreement or (d) constitutes

 

100

--------------------------------------------------------------------------------


 

financial statements delivered to the Administrative Agent and the Lenders under
Section 8.01(a) that are otherwise publicly available.  The Administrative Agent
and the  Lenders will maintain the confidentiality of such Confidential
Information delivered to such Person, provided that each such Person (a
“Restricted Person”) may deliver or disclose Confidential Information to
(i) such Restricted Person’s directors, officers, employees, accountants,
attorneys, other professional advisors, trustees and Affiliates, who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 12.11, (ii) any other party to any Loan Document,
(iii) any pledgee referred to in Section 12.04, any potential assignee or any
assignee to which such Restricted Person sells or offers to sell its Note or any
part thereof or any participation or potential participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by confidentiality provisions at least as restrictive as
the provisions of this Section 12.11), (iv) any Governmental Authority having
jurisdiction or any self-regulatory body claiming to have authority over such
Restricted Person, (v) on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to this Agreement and the Loans hereunder, or (vi) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any Governmental Requirement
applicable to such Restricted Person or the extent required by applicable laws
or regulations, (B) in response to any subpoena or other legal process; provided
that, with respect to clause (vi) of this Section 12.11, such Restricted Person
(I) promptly notifies such Disclosing Party prior to any such disclosure to the
extent practicable and permitted by law, (II) reasonably cooperates with such
Disclosing Party in any attempts such Disclosing Party makes to obtain a
protective order or other appropriate assurance that confidential treatment will
be afforded to the Confidential Information, and (III) if no such protective
order is obtained and disclosure is required, furnish only that portion of the
Confidential Information that, in the opinion of such Restricted Person’s
counsel, such Restricted Person is legally compelled to disclose, or (C) if an
Event of Default has occurred and is continuing, to the extent such Restricted
Person may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of its rights and remedies
under the Notes and this Agreement.

 

Section 12.12           Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the Transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Loans, it is agreed as follows:  (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Loans shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Loans is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower).  All sums paid or agreed to be paid to any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Lender, be

 

101

--------------------------------------------------------------------------------


 

amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect. 
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.  The Loans are not primarily for personal, family or
household use.

 

Section 12.13           Exculpation Provisions.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS”.

 

Section 12.14           Collateral Matters; Hedging Agreements; Treasury
Management Agreements.  Except as provided in Section 12.02(b)(iv), no Lender or
any Affiliate of a Lender shall have any voting rights under any Loan Document
as a result of the existence of obligations owed to it under any Hedging
Agreement or Treasury Management Agreement.  The benefit of the Security
Instruments and of the provisions of this Agreement relating to any Collateral
securing the Secured Obligations shall also extend to and be available to
Secured Hedging Providers and the Secured Treasury Management Counterparties on
a pro rata basis (subject to the priorities set out in Section 10.02(c)) in
respect of any obligations of Parent or any Restricted Subsidiary which arises
under any Hedging Agreement or Treasury Management Agreement.  Each Lender, on
behalf of itself and its Affiliates who are Secured Hedging Providers, and each
Secured Hedging Provider, by accepting the benefits of the Collateral, hereby
agrees that the Loan Parties may grant security interests, covering all rights
of the Loan Parties in Hedging Agreements with any Lender or Secured Hedging
Provider, to the Administrative Agent under the Security Instruments to secure
the Secured Obligations, notwithstanding any restriction on such security
interests under any Hedging Agreement.

 

102

--------------------------------------------------------------------------------


 

Section 12.15           No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Banks to issue, amend, renew or extend Letters of Credit hereunder are solely
for the benefit of Parent, the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, any Issuing Bank or any Lender for any
reason whatsoever.  There are no third party beneficiaries.

 

Section 12.16           USA PATRIOT Act Notice.  Each Lender hereby notifies
Parent and the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
PATRIOT Act”), it is required to obtain, verify and record information that
identifies Parent and its Subsidiaries, which information includes the name and
address of Parent and such Subsidiaries and other information that will allow
such Lender to identify Parent and such Subsidiaries in accordance with the USA
PATRIOT Act.  Parent and the Borrower agrees to promptly provide such
information upon request.

 

Section 12.17           No Fiduciary Duty.  Each Lender and its respective
Affiliates (collectively, solely for purposes of this Section 12.17, the
“Lenders”) may have economic interests that conflict with those of the Loan
Parties.  Each Loan Party agrees that nothing in any Loan Document, any Hedging
Agreement with any Secured Hedging Provider or any Treasury Management Agreement
will be deemed to create an advisory, fiduciary or agency relationship between
the Lenders and the Loan Parties, their partners or their Affiliates.  Each Loan
Party acknowledges and agrees that (a) the transactions with the Lenders
contemplated by the Loan Documents, the Hedging Agreements with Secured Hedging
Providers and the Treasury Management Agreements are arm’s-length commercial
transactions between the Lenders, on the one hand, and the applicable Loan
Parties, on the other, (b) in connection therewith and with the process leading
to such transactions each Lender is acting solely as a principal and not the
agent or fiduciary of any Loan Party, or of any Loan Party’s management,
partners, creditors or other Affiliates, (c) no Lender has assumed a fiduciary
responsibility in favor of any Loan Party with respect to the transactions with
Lenders contemplated by the Loan Documents, any Hedging Agreement or any
Treasury Management Agreements or the process leading thereto (irrespective of
whether any Lender or any of its Affiliates has advised or is currently advising
any Loan Party on other matters) and (d) such Person has consulted its own legal
and financial advisors to the extent it deemed appropriate.  Each Loan Party
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.  Each Loan Party agrees that it will not claim that any Lender owes a
fiduciary duty to such Person in connection with the Loan Documents, any Hedging
Agreement or any Treasury Management Agreement or the process leading thereto.

 

[Signature Pages Follow]

 

103

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

 

BORROWER:

ARCHROCK SERVICES, L.P., a Delaware limited partnership

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

Address for Notices:

 

 

 

16666 Northchase Drive

 

Houston, Texas 77060

 

 

 

Facsimile No.: (281) 836-8316

 

Telephone No.: (281) 836-8155

 

e-mail: david.skipper@archrockservices.com

 

Attention: David Skipper, Treasurer

 

 

 

Copy to:

 

 

 

General Counsel

 

Facsimile No: (281) 836-8061

 

e-mail: donald.wayne@archrockservices.com

 

 

 

Copy to:

 

 

 

Herschel Hamner

 

Sidley Austin LLP

 

1000 Louisiana Street

 

Suite 6000

 

Houston, Texas 77002

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

PARENT:

EXTERRAN HOLDINGS, INC., a Delaware corporation

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

Address for Notices:

 

 

 

16666 Northchase Drive

 

Houston, Texas 77060

 

 

 

Facsimile No.: (281) 836-8316

 

Telephone No.: (281) 836-8155

 

e-mail: david.skipper@archrockservices.com

 

Attention: David Skipper, Treasurer

 

 

 

Copy to:

 

 

 

General Counsel

 

Facsimile No: (281) 836-8061

 

e-mail: donald.wayne@archrockservices.com

 

 

 

Copy to:

 

 

 

Herschel Hamner

 

Sidley Austin LLP

 

1000 Louisiana Street

 

Suite 6000

 

Houston, Texas 77002

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT,

WELLS FARGO BANK, NATIONAL

ISSUING BANK, SWINGLINE

ASSOCIATION, Individually and as

LENDER AND LENDER:

Administrative Agent

 

 

 

 

 

By:

/s/ C. David Allman

 

Name:

C. David Allman

 

Title:

Managing Director

 

 

 

Lending Office for ABR Loans and

 

LIBOR Loans:

 

 

 

WLS Agency Services

 

1525 W Wt Harris Blvd.

 

23rd Floor NC 0680

 

Charlotte, North Carolina 28262

 

Facsimile No.: (704) 715-0017

 

 

 

Address for Notices:

 

 

 

Wells Fargo Bank, National Association

 

1000 Louisiana, 9th Floor

 

Houston, Texas 77002

 

Attention: C. David Allman

 

Facsimile No.: (713) 739-1087

 

 

 

Copy to:

 

 

 

Erec R. Winandy

 

Vinson & Elkins L.L.P.

 

2001 Ross Avenue

 

Suite 3700

 

Dallas, Texas 75201

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

LENDERS:

CRÉDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK, as a Lender and Issuing Bank

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

 

 

 

By:

/s/ David Gurghigian

 

Name:

David Gurghigian

 

Title:

Managing Director

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and Issuing Bank

 

 

 

 

By:

/s/ Anthony A. Eastman

 

Name:

Anthony A. Eastman

 

Title:

Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and Issuing Bank

 

 

 

 

By:

/s/ Gregory George

 

Name:

Gregory George

 

Title:

Managing Director

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender and Issuing Bank

 

 

 

 

By:

/s/ Evan Swann, Jr.

 

Name:

Evan Swann, Jr.

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Haddad

 

Name:

Mark Haddad

 

Title:

Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Don Backer

 

Name:

Don Backer

 

Title:

Senior Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,
as a Lender

 

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (New York) LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Rayan Karim

 

Name:

Rayan Karim

 

Title:

Manager Corporate Lending

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebbeca Kratz

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Todd Vaubel

 

Name:

Todd Vaubel

 

Title:

Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Denise He

 

Name:

Denise He

 

Title:

Assistant Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Richard Kaufman

 

Name:

Richard Kaufman

 

Title:

Senior Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

By:

/s/ DeVon J. Lang

 

Name:

DeVon J. Lang

 

Title:

Senior Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Ivan Davey

 

Name:

Ivan Davey

 

Title:

Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Robert F. Moyle

 

Name:

Robert F. Moyle

 

Title:

Senior Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

Name:

Aidan Lanigan

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Puiki Lok

 

Name:

Puiki Lok

 

Title:

Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

ANNEX I
AGGREGATE COMMITMENTS

 

Name of Lender

 

Revolving Commitment

 

Wells Fargo Bank, National Association

 

$

22,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

$

19,500,000.00

 

Bank of America, N.A.

 

$

19,500,000.00

 

JPMorgan Chase Bank, N.A.

 

$

19,500,000.00

 

Royal Bank of Canada

 

$

19,500,000.00

 

The Bank of Nova Scotia

 

$

16,000,000.00

 

Compass Bank

 

$

16,000,000.00

 

Capital One, National Association

 

$

16,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

16,000,000.00

 

Toronto Dominion (New York) LLC

 

$

16,000,000.00

 

Goldman Sachs Bank USA

 

$

16,000,000.00

 

MUFG Union Bank, N.A.

 

$

16,000,000.00

 

PNC Bank, National Association

 

$

16,000,000.00

 

Regions Bank

 

$

16,000,000.00

 

Branch Banking and Trust Company

 

$

14,000,000.00

 

Citibank, N.A.

 

$

14,000,000.00

 

Raymond James Bank, N.A.

 

$

14,000,000.00

 

Santander Bank, N.A.

 

$

14,000,000.00

 

TOTAL

 

$

300,000,000.00

 

 

ANNEX I

CREDIT AGREEMENT — ARCHROCK SERVICES, L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF NOTE

 

$                   

 

, 201[·]

 

FOR VALUE RECEIVED, ARCHROCK SERVICES, L.P., a Delaware limited partnership (the
“Borrower”), hereby promises to pay to                                (the
“Lender”) or registered assigns, at the office of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent (the “Administrative Agent”), at
[           ], the principal sum of                                      US
Dollars ($                   ) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Credit Agreement, as hereinafter defined), in lawful money of
the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
July 10, 2015, among Exterran Holdings, Inc., as Parent, the Borrower, the
Administrative Agent and the other Agents and Lenders from time to time party
thereto (including the Lender) (as the same may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and evidences the Loans made by the Lender thereunder.  Capitalized
terms used in this Note and not defined herein have the respective meanings
assigned to them in the Credit Agreement.

 

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments.  The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

[Signature Page Follows]

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

 

ARCHROCK SERVICES, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF BORROWING REQUEST

 

[          ], 201[    ]

 

ARCHROCK SERVICES, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to the Credit Agreement dated as of July 10, 2015, among Exterran
Holdings, Inc., as Parent, the Borrower, the Administrative Agent and the other
Agents and Lenders from time to time party thereto (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), hereby makes the requests indicated below (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement):

 

1.             Revolving Borrowing:

 

(a)           The currency of such Revolving Borrowing shall be US Dollars and
the aggregate amount of such Revolving Borrowing is 
$                                    ;

 

(b)           The requested funding date for such Revolving Borrowing is
                                   ,                ;(1)

 

For a Revolving Borrowing in US Dollars:

 

[(c)          $                               of such Revolving Borrowing is to
be an ABR Borrowing;

 

(d)           $                               of such Revolving Borrowing is to
be a LIBOR Borrowing; and

 

(i)            The length of the initial Interest Period for such LIBOR
Borrowing is:                               .]

 

(e)           The location and number of the account to which funds are to be
disbursed is:

 

                                             .

 

2.             The undersigned hereby represents and warrants, in his/her
official capacity and not in his/her individual capacity, on behalf of the
Borrower that, the Revolving Borrowing requested herein shall not cause the
Total Revolving Credit Exposure to exceed the Aggregate Commitments.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

(1)  Must be a Business Day.

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the                       of the
Borrower and that he/she is authorized to execute this Borrowing Request on
behalf of the Borrower.  The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
proceeds of the requested Borrowing under the terms and conditions of the Credit
Agreement.

 

 

ARCHROCK SERVICES, L.P.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST

 

[          ], 201[    ]

 

ARCHROCK SERVICES, L.P., a Delaware limited partnership (the “Borrower”),
pursuant to Section 2.04 of the Credit Agreement dated as of July 10, 2015,
among Exterran Holdings, Inc., as Parent, the Borrower, the Administrative Agent
and the other Agents and Lenders from time to time party thereto (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used but
not defined herein shall have the meaning assigned to such terms in the Credit
Agreement), hereby gives you notice that it elects to [continue the Borrowing
listed below, or a portion thereof as described below] [convert the Borrowing
listed below, or a portion thereof as described below, to a different Type], and
in that connection sets forth below the terms on which such [conversion]
[continuation] is to be made.

 

(a)

The amount of the Borrowing to which this Interest Election Request applies(1):

 

 

 

 

(b)

The effective date of the election (which is a Business Day):

 

 

 

 

(c)

Type of Borrowing following [conversion] [continuation]:

[ABR] [LIBOR]

 

 

 

(d)

Interest Period and the last day thereof(2):

 

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

(1)  If different options are being elected with respect to different portions
of such Borrowing, specify the portions thereof to be allocated to each
resulting Borrowing and specify the information requested in clauses (c) and
(d) for each resulting Borrowing.

(2)  For LIBOR Borrowing only.  Shall be subject to the definition of “Interest
Period” in the Credit Agreement.

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the                       of the
Borrower and that he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to make the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

 

ARCHROCK SERVICES, L.P.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C - 2

--------------------------------------------------------------------------------


 

EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE(1)

 

[          ], 201[    ]

 

The undersigned hereby certifies that he/she is the
                                  of                                 and he/she
is authorized to execute this Compliance Certificate on behalf of Archrock
Services, L.P., a Delaware limited partnership (the “Borrower”).  With reference
to the Credit Agreement dated as of July 10, 2015, among Exterran
Holdings, Inc., as Parent, the Borrower, the Administrative Agent and the other
Agents and Lenders from time to time party thereto (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), the undersigned represents and warrants, in
his/her official capacity and not in his/her individual capacity, on behalf of
the Borrower as follows (each capitalized term used herein having the same
meaning given to it in the Credit Agreement unless otherwise specified):

 

(a)                                 As of the date hereof, no Default has
occurred and is continuing under the Credit               Agreement [except as
described below] (2).

 

[                                                 ]

 

(b)                                 Attached hereto are the computations in
reasonable detail necessary to determine whether Parent is in compliance with
Sections 9.10(a) and 9.10(b) of the Credit Agreement as of the end of the most
recently ended [Fiscal Quarter][Fiscal Year] ending [          ].(3)

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

(1)  Compliance Certificate to be accompanied by report, to be dated as of the
date of the Compliance Certificate, setting forth a true and complete list of
all Hedging Agreements pursuant to Section 8.01(b).

(2)  If any Default has occurred and is continuing as of the date hereof,
describe the same in reasonable detail in the space provided below part (a).

(3)  Pursuant to Section 8.06, if the book value of Non-Mortgaged Real Property
exceeds $25M as of the last day of any Fiscal Quarter, the Borrower shall
deliver, within 30 days after delivery of the Financial Statements, Mortgages
with respect to such real property as is necessary to ensure that the aggregate
book value of all Non-Mortgaged Real Property does not exceed $25M.  Further, if
in the aggregate, the value of Specified US Assets of the Wholly-Owned Domestic
Subsidiaries that are not Guarantors exceeds $50M as of the last day of any
Fiscal Quarter, then the Borrower shall designate as many of such Wholly-Owned
Domestic Subsidiaries as is necessary to ensure that the value of the Specified
US Assets of the Wholly-Owned Domestic Subsidiaries that are not Guarantors as
of the last day of such Fiscal Quarter does not exceed $50M and shall deliver a
supplement to the Guaranty and Collateral Agreement and customary documentation
not later than 30 days after delivery of the financial statements for such
Fiscal Quarter.

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate as of the date first set forth above.

 

 

ARCHROCK SERVICES, L.P.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D - 2

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate of [identify Lender](1)]

 

 

 

3.

Borrower:

Archrock Services, L.P., a Delaware limited partnership

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of July 10, 2015, among Exterran Holdings, Inc.,
as Parent, the Borrower, the Administrative Agent and the other Agents and
Lenders from time to time party thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Exhibit E - 1

--------------------------------------------------------------------------------


 

 

 

(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time)

 

6.                                      Assigned Interest:

 

Commitment/Loans
Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                    , 201      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of Commitments and/or
Loans under the Credit Agreement that are being assigned under this Assignment
and Assumption (e.g. “Revolving Commitment,” etc.)

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit E - 2

--------------------------------------------------------------------------------


 

[Consented to by:](4)

 

WELLS FARGO, NATIONAL ASSOCIATION, as
Administrative Agent

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ISSUING BANK], as Issuing Bank

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Consented to by:](5)

 

 

 

ARCHROCK SERVICES, L.P., as Borrower

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Administrative Agent and the Issuing
Bank is required by the terms of the Credit Agreement.

(5)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit E - 3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of Parent,
the Borrower, any of Parent’s Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, Parent or any of Parent’s Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

ANNEX 1 to
Exhibit E

 

--------------------------------------------------------------------------------


 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of Texas.

 

--------------------------------------------------------------------------------


 

EXHIBIT F
SECURITY INSTRUMENTS

 

1.             Guaranty and Collateral Agreement (as amended, restated, amended
and restated supplemented or otherwise modified from time to time, the “Guaranty
and Collateral Agreement”), to be dated as of the Initial Availability Date,
made by Exterran Holdings, Inc., as Parent, Archrock Services, L.P., as
Borrower, and the other Guarantors party thereto in favor of Wells Fargo Bank,
National Association, as Administrative Agent.

 

2.             UCC-1 Financing Statements naming as debtor each of Archrock
Services, L.P., Exterran Holdings, Inc. and the other Guarantors party to the
Guaranty and Collateral Agreement.

 

3.             Pledge Agreement (as amended, restated, amended and restated
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
to be dated as of the Initial Availability Date, made by the pledgors party
thereto in favor of Wells Fargo Bank, National Association, as Administrative
Agent.

 

4.             Deed of Trust (for Texas), Mortgage (for Louisiana and New
Mexico), Assignment of Leases and Rents, Security Agreement, Fixture Filing and
Financing Statement , to be dated as of the Initial Availability Date, by and
among Archrock Services, L.P., as grantor, [           ], as trustee, and Wells
Fargo Bank, National Association, as beneficiary.

 

Exhibit F -1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1
FORM OF COMMITMENT INCREASE CERTIFICATE

 

[          ], 201[    ]

 

To:                             Wells Fargo Bank, National Association,

as Administrative Agent

 

Archrock Services, L.P., a Delaware limited partnership (the “Borrower”),
Exterran Holdings, Inc., as Parent, the Administrative Agent, the other Agents
and certain Lenders have heretofore entered into the Credit Agreement dated as
of July 10, 2015 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement.

 

This Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c)(ii)(F) of the Credit Agreement.  Please be advised that:

 

(a)           the amount of the requested increase in the Aggregate Commitments
is $[     ];

 

(b)           each of the undersigned Lenders has agreed (i) to increase its
Commitment under the Credit Agreement effective [          ], 201[    ] so that,
after giving effect hereto, its Commitment will be equal to the amount set forth
opposite its name in Annex I attached hereto and (ii) that it shall continue to
be a party in all respects to the Credit Agreement and the other Loan Documents;

 

(c)           attached hereto is a new Annex I that replaces the outstanding
Annex I to the Credit Agreement, reflecting the new Aggregate Commitments after
giving effect to the increase in the Commitments contemplated hereby.

 

Delivery of an executed counterpart of this Commitment Increase Certificate by
facsimile or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Commitment Increase Certificate.

 

 

Very truly yours,

 

 

 

ARCHROCK SERVICES, L.P.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit H-1 - 1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

By:

 

 

   Name:

 

 

   Title:

 

 

 

 

Accepted and Agreed:

 

[NAME OF LENDER], as Lender

 

 

By:

 

 

   Name:

 

 

   Title:

 

 

 

Exhibit H-1 - 2

--------------------------------------------------------------------------------


 

EXHIBIT H-2
FORM OF ADDITIONAL LENDER CERTIFICATE

 

[          ], 201[    ]

 

To:                             Wells Fargo Bank, National Association,

as Administrative Agent

 

Archrock Services, L.P., a Delaware limited partnership (the “Borrower”),
Exterran Holdings, Inc., as Parent, the Administrative Agent, the other Agents
and certain Lenders have heretofore entered into the Credit Agreement dated as
of July 10, 2015 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement.

 

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c)(ii)(G) of the Credit Agreement.

 

Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective [          ], 201[    ] with a Commitment of
$[          ] and (b) that it shall be a party in all respects to the Credit
Agreement and the other Loan Documents.

 

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(g) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender.

 

 

Very truly yours,

 

 

 

ARCHROCK SERVICES, L.P.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit H-2 - 1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Agreed:

 

[NAME OF ADDITIONAL LENDER],

as Additional Lender

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit H-2 - 2

--------------------------------------------------------------------------------


 

EXHIBIT I-1

FORM OF U.S. TAX CERTIFICATE

 

(For Foreign Lenders That For U.S. Federal Tax Purposes Are Not (i) Partnerships
or (ii) Disregarded Entities Whose Tax Owner is a Partnership)

 

Reference is made to that certain Credit Agreement, dated as of [        ], 2015
(together with all amendments, restatements, amendments and restatements,
supplements or other modifications, if any, from time to time made thereto, the
“Credit Agreement”), among Archrock Services, L.P., a limited partnership formed
under the laws of the state of Delaware (“Borrower”); Exterran Holdings, Inc., a
corporation formed under the laws of the state of Delaware as Parent; Wells
Fargo Bank, National Association as Administrative Agent; Credit Agricole
Corporate and Investment Bank as Syndication Agent; Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Royal Bank of Canada as Co-Documentation Agents;
the Lenders from time to time party thereto; and the Joint Lead Arrangers party
thereto.

 

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal tax
purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that (i)  the
Lender is the sole record owner of the Loan(s) (as well as any
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) the Lender (or its Tax Owner) is the sole beneficial owner of
such Loan(s) (as well as any note(s) evidencing such Loan(s)), and (iii) the
Lender (and, if the Lender is a disregarded entity for U.S. federal tax
purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Code, (B) ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or (C) controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned (or its Tax Owner) has furnished the Administrative Agent and
the Borrower with two (2) duly completed and executed copies of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER] (the “Lender”)

 

By:

 

 

 

Name:

 

Title: [Tax Owner, if the Lender is a disregarded entity]

 

Date:            , 201[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

FORM OF U.S. TAX CERTIFICATE

 

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are Not
(i) Partnerships or (ii) Disregarded Entities Whose Tax Owner is a Partnership)

 

Reference is made to that certain Credit Agreement, dated as of [        ], 2015
(together with all amendments, restatements, amendments and restatements,
supplements or other modifications, if any, from time to time made thereto, the
“Credit Agreement”), among Archrock Services, L.P., a limited partnership formed
under the laws of the state of Delaware (“Borrower”); Exterran Holdings, Inc., a
corporation formed under the laws of the state of Delaware as Parent; Wells
Fargo Bank, National Association as Administrative Agent; Credit Agricole
Corporate and Investment Bank as Syndication Agent; Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Royal Bank of Canada as Co-Documentation Agents;
the Lenders from time to time party thereto; and the Joint Lead Arrangers party
thereto.

 

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal tax
purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) the Participant (or, if the
Participant is a disregarded entity for U.S. federal tax purposes, its Tax
Owner) is the sole beneficial owner of such participation, and (iii) the
Participant (and, if the Participant is a disregarded entity for U.S. federal
tax purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Code, (B) ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or (C) controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned (or its Tax Owner) has furnished its participating Lender with
two (2) duly completed and executed copies of its non-U.S. Person status on
IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT] (the “Participant”)

 

By:

 

 

 

Name:

 

Title: [Tax Owner, if the Participant is a disregarded entity]

 

Date:            , 201[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

FORM OF U.S. TAX CERTIFICATE

 

(For Foreign Participants That For U.S. Federal Tax Purposes Are
(i) Partnerships or (ii) Disregarded Entities Whose Tax Owner is a Partnership )

 

Reference is made to that certain Credit Agreement, dated as of [        ], 2015
(together with all amendments, restatements, amendments and restatements,
supplements or other modifications, if any, from time to time made thereto, the
“Credit Agreement”), among Archrock Services, L.P., a limited partnership formed
under the laws of the state of Delaware (“Borrower”); Exterran Holdings, Inc., a
corporation formed under the laws of the state of Delaware as Parent; Wells
Fargo Bank, National Association as Administrative Agent; Credit Agricole
Corporate and Investment Bank as Syndication Agent; Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Royal Bank of Canada as Co-Documentation Agents;
the Lenders from time to time party thereto; and the Joint Lead Arrangers party
thereto.

 

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal tax
purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) the Participant’s (or its Tax
Owner’s) direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned, its Tax Owner (if the Participant is a disregarded entity for U.S.
federal tax purposes) nor any of its (or its Tax Owner’s) direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of the Participant’s direct or
indirect partners/members (and, if the Participant is a disregarded entity for
U.S. federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (v) none of the Participant’s
direct or indirect partners/members (and, if the Participant is a disregarded
entity for U.S. federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned (or its Tax Owner) has furnished its participating Lender with
two (2) duly completed and executed copies of its non-U.S. Person status on IRS
Form W-8IMY accompanied by one of the following forms from each of its (or its
Tax Owner’s) partners/members claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN, (ii) an IRS Form W-8BEN-E, or (iii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] (the “Participant”)

 

By:

 

 

 

Name:

 

Title: [Tax Owner, if the Participant is a disregarded entity]

 

Date:            , 201[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

FORM OF U.S. TAX CERTIFICATE

 

(For Foreign Lenders That For U.S. Federal Tax Purposes Are (i) Partnerships, or
(ii) Disregarded Entities Whose Tax Owner is a Partnership)

 

Reference is made to that certain Credit Agreement, dated as of [        ], 2015
(together with all amendments, restatements, amendments and restatements,
supplements or other modifications, if any, from time to time made thereto, the
“Credit Agreement”), among Archrock Services, L.P., a limited partnership formed
under the laws of the state of Delaware (“Borrower”); Exterran Holdings, Inc., a
corporation formed under the laws of the state of Delaware as Parent; Wells
Fargo Bank, National Association as Administrative Agent; Credit Agricole
Corporate and Investment Bank as Syndication Agent; Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and Royal Bank of Canada as Co-Documentation Agents;
the Lenders from time to time party thereto; and the Joint Lead Arrangers party
thereto.

 

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal tax
purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that (i) the
Lender is the sole record owner of the Loan(s) (as well as any
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) the Lender’s (or its Tax Owner’s) direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the Lender,
its Tax Owner (if the Lender is a disregarded entity for U.S. federal tax
purposes) nor any of the Lender’s (or its Tax Owner’s) direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of the Lender’s direct or indirect
partners/members (and, if the Lender is a disregarded entity for U.S. federal
tax purposes, none of its Tax Owner’s direct or indirect partners/members) is a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of the Lender’s direct or
indirect partners/members (and, if the Lender is a disregarded entity for U.S.
federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned (or its Tax Owner) has furnished the Administrative Agent and
the Borrower with two (2) duly completed and executed copies of its non-U.S.
Person status on IRS Form W-8IMY accompanied by one of the following forms from
each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN, (ii) an IRS Form W-8BEN-E, or
(iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or an IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] (the “Lender”)

 

By:

 

 

 

Name:

 

Title: [Tax Owner, if the Lender is a disregarded entity]

 

Date:             ,201[ ]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

SEPARATION DOCUMENTS

 

1.              Separation and Distribution Agreement, in the form delivered and
certified to the Lenders pursuant to Section 6.01(c) of the Credit Agreement ,
as modified from time to time prior to the Initial Availability Date to the
extent permitted under Section 6.02(a)(vii) of the Credit Agreement, by and
among Exterran Corporation, Exterran General Holdings LLC, Exterran Energy
Solutions, L.P., EESLP LP LLC, Exterran Holdings, Inc. (to be renamed
Archrock, Inc.), AROC Corp., AROC Services GP LLC, AROC Services LP LLC and
Archrock Services, L.P.

 

2.              Transition Services Agreement, in the form delivered and
certified to the Lenders pursuant to Section 6.01(c) of the Credit Agreement ,
as modified from time to time prior to the Initial Availability Date to the
extent permitted under Section 6.02(a)(vii) of the Credit Agreement, by and
between Exterran Corporation and Exterran Holdings, Inc. (to be renamed
Archrock, Inc.).

 

3.              Employee Matters Agreement, in the form delivered and certified
to the Lenders pursuant to Section 6.01(c) of the Credit Agreement , as modified
from time to time prior to the Initial Availability Date to the extent permitted
under Section 6.02(a)(vii) of the Credit Agreement, by and between Exterran
Corporation and Exterran Holdings, Inc. (to be renamed Archrock, Inc.).

 

4.              Tax Matters Agreement, in the form delivered and certified to
the Lenders pursuant to Section 6.01(c) of the Credit Agreement , as modified
from time to time prior to the Initial Availability Date to the extent permitted
under Section 6.02(a)(vii) of the Credit Agreement, by and between Exterran
Corporation and Exterran Holdings, Inc. (to be renamed Archrock, Inc.).

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

UNRESTRICTED SUBSIDIARIES

 

1.              Exterran Partners, L.P.

 

2.              EXLP Finance Corp.

 

3.              EXLP Leasing LLC

 

4.              EXLP Operating LLC

 

--------------------------------------------------------------------------------


 

Schedule 1.02

 

EXISTING LETTERS OF CREDIT

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.03

 

LITIGATION

 

The disclosure related to Heavy Equipment under “15. Commitments and
Contingencies — Litigation and Claims” in the Parent’s Form 10-Q filed with the
Securities and Exchange Commission on May 5, 2015.

 

--------------------------------------------------------------------------------


 

Schedule 7.09

 

TAXES

 

The disclosure related to Heavy Equipment under “15. Commitments and
Contingencies — Litigation and Claims” in the Parent’s Form 10-Q filed with the
Securities and Exchange Commission on May 5, 2015.

 

5

--------------------------------------------------------------------------------


 

Schedule 7.10

 

TITLES, ETC.

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.13

 

SUBSIDIARIES

 

Subsidiary

 

Jurisdiction of
Incorporation/
Organization

 

Legal Entity

 

Restricted or
Unrestricted

 

Excluded 
Subsidiary

 

Significant
Domestic
Subsidiary

 

U.S. EIN

Archrock Services, L.P.

 

Delaware

 

Limited partnership

 

Restricted

 

No

 

No

 

47-3682215

EES Leasing LLC

 

Delaware

 

Limited liability company

 

Restricted

 

No

 

Yes

 

26-1128249

EXH GP LP LLC

 

Delaware

 

Limited liability company

 

Restricted

 

No

 

No

 

61-1510640

EXH MLP LP LLC

 

Delaware

 

Limited liability company

 

Restricted

 

No

 

No

 

61-1510641

EXLP Leasing LLC

 

Delaware

 

Limited liability company

 

Unrestricted

 

No

 

N/A

 

33-1144627

EXLP Finance Corp.

 

Delaware

 

Corporation

 

Unrestricted

 

No

 

N/A

 

46-1189063

EXLP Operating LLC

 

Delaware

 

Limited liability company

 

Unrestricted

 

No

 

N/A

 

33-1144624

AROC Services GP LLC (formerly Exterran Controlled GP LLC)

 

Delaware

 

Limited liability company

 

Restricted

 

No

 

No

 

37-1781072

AROC Services LP LLC (formerly Exterran Controlled LP LLC)

 

Delaware

 

Limited liability company

 

Restricted

 

No

 

No

 

32-0460635

AROC Corp (formerly Exterran Finance Corp.)

 

Delaware

 

Corporation

 

Restricted

 

No

 

No

 

46-3456181

Exterran General Partner, L.P.

 

Delaware

 

Limited partnership

 

Restricted

 

No

 

No

 

22-3935103

Exterran GP LLC

 

Delaware

 

Limited liability company

 

Restricted

 

No

 

No

 

01-0869107

Exterran Partners, L.P.

 

Delaware

 

Limited partnership

 

Unrestricted

 

No

 

No

 

22-3935108

 

--------------------------------------------------------------------------------


 

Schedule 7.16

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.19

 

HEDGING AGREEMENTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.22

 

JURISDICTIONS FOR MORTGAGE FILINGS

 

Real Property Address

 

Owner as of the Initial Availability
Date

 

Jurisdiction

1114 Hughes Rd
Broussard, LA 70518

 

Archrock Services, L.P.

 

St. Martin Parish, LA

1280 Troy King Rd
Farmington, NM 87401

 

Archrock Services, L.P.

 

San Juan County, NM

9704 I-20
Midland, TX 79701

 

Archrock Services, L.P.

 

Midland County, TX

 

--------------------------------------------------------------------------------


 

Schedule 7.23

 

FLOOD PROPERTIES

 

The following addresses are real property locations that contain Buildings or
Manufactured (Mobile) Homes:

 

Real Property Address

 

Owner as of the Initial Availability Date

1114 Hughes Rd
Broussard, LA 70518

 

Archrock Services, L.P.

1280 Troy King Rd
Farmington, NM 87401

 

Archrock Services, L.P.

9704 I-20
Midland, TX 79701

 

Archrock Services, L.P.

 

--------------------------------------------------------------------------------


 

Schedule 8.06

 

EXCLUDED COLLATERAL

 

Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions),
(ii) motor vehicles, forklifts, trailers, photocopiers or any property which may
be covered by a certificate of title, (iii) any lease, license, contract,
property rights or agreement to which the Borrower or any Subsidiary is a party
or any of its rights or interests thereunder if and for so long as the grant of
such security interest shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of such Person
therein or (B) in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract property rights or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code); provided,
however, that such security interest shall, unless otherwise not excluded from
the Collateral under the Loan Documents, attach immediately at such time as the
condition causing such abandonment, invalidation or unenforceability  shall be
remedied and to the extent severable, shall attach immediately to any portion of
such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified in (A) or (B) above.

 

--------------------------------------------------------------------------------


 

Schedule 9.01

 

INDEBTEDNESS

 

The miscellaneous equipment leases and other equipment financings set forth on
Schedule 9.02 are incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

Schedule 9.02

 

LIENS

 

The following UCC filings securing obligations under equipment leases and other
equipment financings under Exterran Energy Solutions, L.P. (as Listed Debtor)
recorded in the State of Delaware:

 

Original Instrument No.

 

Collateral Description

 

Secured Creditor

2010 01089493

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof

 

NMHG Financial Services Inc.

2012 21112392

 

All parts, items and products as set forth on Exhibit A to the UCC Financing
Statement. The foregoing parts, items and products, as well as any and all after
acquired parts, items and products that Exterran Energy Solutions, L.P. may
consign from Hagemeyer North America, Inc. going forward and that may be located
at 12001 N. Houston Rosslyn, Houston TX 77086, or at any other Exterran Energy
Solutions, L.P. location, shall be deemed collateral.
*Collateral consists of equipment: abrasives, saw blades, welding equipment,
safety equipment, tapes, lubricants, paint brushes, drill bits, etc.

 

Hagemeyer North America, Inc.

2012 21204520

 

Title to the Goods stored at the Facility shall remain vested in Bailor until
Bailee uses such Goods, at which time title to such used Goods will transfer to
Bailee. Bailee hereby authorizes Bailor to file financing statements in the
number and form reasonably required by Bailor to provide notice of the
transaction contemplated by this Agreement. Bailee will from time to time do and
perform any other act and will execute any and all additional

 

Summers Group, Inc. DBA Rexel

 

14

--------------------------------------------------------------------------------


 

 

 

documents or papers as required by Bailor for the purpose of protecting Bailor’s
title to such Goods. Bailee shall designate the Goods (described on attached
Exhibit A to the UCC Financing Statement) stored at the Facility as the property
of Bailor and shall keep such Goods physically segregated from Bailee’s other
inventory.
*Collateral consists of various pieces of equipment and tools

 

 

2012 24433639

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof

 

NMHG Financial Services, Inc.

2013 32982164

 

Consignment of tubing

 

Marmon/Keystone LLC

2014 42504785

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds therof

 

NMHG Financial Services, Inc.

2014 44295697

 

RANPAK STANDARD PAD PAK JR SN 11306800

 

Carlson Systems LLC

 

15

--------------------------------------------------------------------------------


 

Schedule 9.03

 

INVESTMENTS, LOANS AND ADVANCES

 

None.

 

16

--------------------------------------------------------------------------------


 

Schedule 9.11(g)

 

PERMITTED DISPOSITIONS OF PROPERTY

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9.13

 

TRANSACTIONS WITH AFFILIATES

 

None.

 

18

--------------------------------------------------------------------------------